EXHIBIT 10.1

 

 

 

CREDIT AGREEMENT

dated as of

October 8, 2013

among

REYNOLDS AMERICAN INC.,

as Borrower,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

CITIBANK, N.A.,

as Syndication Agent,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD.,

ROYAL BANK OF CANADA

and

THE BANK OF NOVA SCOTIA

as Documentation Agents,

and

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA), LLC,

FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD.,

RBC CAPITAL MARKETS1

and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

1  RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     25   

SECTION 1.03. Terms Generally

     25   

SECTION 1.04. Accounting Terms; GAAP

     26   

SECTION 1.05. Exchange Rates; Change of Currency

     26   

ARTICLE II The Credits

     27   

SECTION 2.01. Commitments

     27   

SECTION 2.02. Loans and Borrowings

     27   

SECTION 2.03. Requests for Revolving Borrowings

     28   

SECTION 2.04. Swingline Loans

     28   

SECTION 2.05. Letters of Credit

     30   

SECTION 2.06. Funding of Borrowings

     33   

SECTION 2.07. Interest Elections

     34   

SECTION 2.08. Termination and Reduction of Commitments

     35   

SECTION 2.09. Repayment of Loans; Evidence of Debt

     36   

SECTION 2.10. Prepayment of Loans

     37   

SECTION 2.11. Fees

     37   

SECTION 2.12. Interest

     38   

SECTION 2.13. Alternate Rate of Interest

     39   

SECTION 2.14. Increased Costs

     40   

SECTION 2.15. Break Funding Payments

     41   

SECTION 2.16. Withholding of Taxes; Gross-Up

     41   

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     44   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     45   

SECTION 2.19. Defaulting Lenders

     46   

SECTION 2.20. Incremental Commitments

     47   

SECTION 2.21. Maturity Date Extensions

     48   

ARTICLE III Representations and Warranties

     49   

SECTION 3.01. Organization; Powers

     49   

SECTION 3.02. Authorization; Enforceability

     49   

SECTION 3.03. Governmental Approvals; No Conflicts

     49   

SECTION 3.04. Financial Condition; No Material Adverse Effect

     50   

SECTION 3.05. Properties

     50   

SECTION 3.06. Litigation and Environmental Matters

     50   

SECTION 3.07. Compliance with Laws and Contractual Obligations

     50   

SECTION 3.08. Use of Proceeds; Margin Regulations; Investment Company Status

     51   

SECTION 3.09. Taxes

     51   

SECTION 3.10. ERISA

     51   

SECTION 3.11. Disclosure

     51   

SECTION 3.12. Subsidiaries

     52   

SECTION 3.13. Anti-Terrorism Law

     52   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE IV Conditions

     53   

SECTION 4.01. Effective Date

     53   

SECTION 4.02. Each Credit Event

     54   

ARTICLE V Affirmative Covenants

     55   

SECTION 5.01. Financial Statements; Ratings Change and Other Information

     55   

SECTION 5.02. Notices of Material Events

     56   

SECTION 5.03. Existence; Conduct of Business

     56   

SECTION 5.04. Payment of Obligations

     56   

SECTION 5.05. Maintenance of Properties; Insurance

     57   

SECTION 5.06. Books and Records; Inspection Rights

     57   

SECTION 5.07. Compliance with Laws and Contractual Obligations

     57   

SECTION 5.08. Use of Proceeds and Letters of Credit

     57   

SECTION 5.09. Subsidiary Guarantee Agreement; Further Assurances

     58   

ARTICLE VI Negative Covenants

     58   

SECTION 6.01. Liens

     59   

SECTION 6.02. Sale and Leaseback Transactions

     60   

SECTION 6.03. Fundamental Changes

     60   

SECTION 6.04. Financial Condition Covenants

     61   

SECTION 6.05. Restricted Payments

     61   

SECTION 6.06. Transactions with Affiliates

     62   

SECTION 6.07. Restrictive Agreements

     62   

SECTION 6.08. Subsidiary Indebtedness

     63   

SECTION 6.09. End of Fiscal Years; Fiscal Quarters

     64   

ARTICLE VII Events of Default

     64   

ARTICLE VIII The Agents

     66   

ARTICLE IX Miscellaneous

     68   

SECTION 9.01. Notices

     68   

SECTION 9.02. Waivers; Amendments

     69   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     70   

SECTION 9.04. Successors and Assigns

     72   

SECTION 9.05. Survival

     75   

SECTION 9.06. Counterparts; Integration; Effectiveness

     75   

SECTION 9.07. Severability

     75   

SECTION 9.08. Right of Setoff

     75   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     76   

SECTION 9.10. WAIVER OF JURY TRIAL

     76   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 9.11. Headings

     77   

SECTION 9.12. Confidentiality

     77   

SECTION 9.13. Interest Rate Limitation

     78   

SECTION 9.14. USA PATRIOT Act

     78   

SECTION 9.15. No Fiduciary Duty

     78   

SECTION 9.16. Judgment Currency

     79   

SECTION 9.17. Release of Subsidiary Guarantors from Subsidiary Guarantee
Agreement

     79   

 

SCHEDULES:  

Schedule 2.01

  —  

Commitments

Schedule 2.05

  —  

Existing Letters of Credit

Schedule 3.06

  —  

Disclosed Matters

Schedule 3.12

  —  

Subsidiaries

Schedule 6.01

  —  

Existing Liens

 

EXHIBITS:  

Exhibit A

  —  

Form of Assignment and Assumption

Exhibit B

  —  

Form of Subsidiary Guarantee Agreement

Exhibit C-1

  —  

Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit C-2

  —  

Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit C-3

  —  

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-4

  —  

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit D

  —  

Form of Compliance Certificate

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 8, 2013, among REYNOLDS AMERICAN INC. (the
“Borrower”), the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms.

As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Lender” has the meaning assigned to such term in Section 2.20(a).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders under this Agreement and the other Loan
Documents and its successors in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as modified, supplemented, amended,
restated (including any amendment and restatement hereof), extended or renewed
from time to time.

“Agreement Currency” has the meaning assigned to such term in Section 9.16.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Page LIBOR01 (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively. Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in such
Prime Rate occurs.

 

1



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.13(a).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that (i) in
the case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment, and
(ii) if all of the Commitments have terminated or expired, the “Applicable
Percentage” shall be determined based upon the percentage of the aggregate
Revolving Credit Exposures (in the case of a determination pursuant to
Section 2.19 when a Defaulting Lender shall exist, disregarding any Defaulting
Lender’s Revolving Credit Exposure) represented by such Lender’s individual
Revolving Credit Exposure. On the date of (x) any termination of the Commitments
of one or more Lenders pursuant to Section 2.08(b) on a Maturity Date that is
not also the Final Maturity Date and (y) the termination of the Commitment of
any Non-Continuing Lender pursuant to Section 2.08(d), the Applicable
Percentages of the Lenders shall be automatically adjusted to give effect to the
termination of such Commitment(s); provided that, in the case of any termination
described in clause (x), if an Event of Default exists under clause (a), (b),
(h) or (i) of Article VII on such date of termination, no such adjustment shall
be made and the Applicable Percentage shall be determined as provided in clause
(ii) of the proviso contained in the immediately preceding sentence as if all
Commitments had then terminated.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the Facility Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

Index Debt Ratings Levels

   “Eurodollar
Spread”     “ABR
Spread”     “Facility
Fee Rate”   Category 1       

Greater than or equal to A3 and A-

     1.00 %      0.00 %      0.125 %  Category 2       

Baa1 and BBB+

     1.10 %      0.10 %      0.15 %  Category 3       

Baa2 and BBB

     1.30 %      0.30 %      0.20 %  Category 4       

Baa3 and BBB-

     1.50 %      0.50 %      0.25 %  Category 5       

Equal to or less than Ba1 and BB+

     1.70 %      0.70 %      0.30 % 

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher (the highest Category being Category 1) of the two ratings unless
one of the two ratings is two or more Categories lower than the other, in which
case the Applicable Rate shall be determined by reference to the Category next
below that of the higher of the two ratings; and (iii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01 or otherwise; provided, however,
that notwithstanding the foregoing, at all times during which there shall exist
any Event of Default, the “Applicable Rate” shall be determined by reference to
the ratings in Category 5. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Alternate Currency” means Euros, Pounds Sterling or any other currency
(other than U.S. Dollars) approved by the applicable Issuing Bank issuing a
Letter of Credit to be denominated in any such other currency; provided that, at
such time (i) such other currency is dealt with in the London interbank deposit
market, (ii) such other currency is freely transferable and convertible into
U.S. Dollars in the London foreign exchange market, and (iii) no central bank or
other governmental authorization in the country of issue of such other currency
is required to permit use of such other currency by any Lender for issuing any
Letter of Credit and/or to permit the Borrower to reimburse LC Disbursements
thereon and/or to pay any other amounts owing in respect of such Letter of
Credit (unless such authorization has been obtained and is in full force and
effect).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, when used in connection with a sale and lease-back
transaction, at any date as of which the amount thereof is to be determined, the
product of (a) the net proceeds from such sale and lease-back transaction
multiplied by (b) a fraction, the numerator of which is the number of full years
of the term of the lease relating to the property involved in such sale and
lease-back transaction (without regard to any options to renew or extend such
term) remaining at the date of the making of such computation and the
denominator of which is the number of full years of the term of such lease
measured from the first day of such term.

 

3



--------------------------------------------------------------------------------

“Availability Period” means, as to any Lender, the period from and including the
Effective Date to and including the earlier of the Maturity Date of such Lender
and any other date of termination of the Commitment of such Lender.

“B&W Parent” means, collectively, (a) British American Tobacco p.l.c. and
(b) Brown & Williamson Holdings, Inc. (f/k/a Brown & Williamson Tobacco
Corporation), a Delaware corporation and an indirect, wholly owned subsidiary,
of British American Tobacco p.l.c.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means the board of directors of the Borrower or any duly
authorized committee of that board or any director or directors and/or officer
or officers of the Borrower to whom that board or committee shall have duly
delegated its authority.

“Borrower” has the meaning assigned to such term in the first paragraph of this
Agreement.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Change in Control” means the occurrence of any of the following events: (a) at
any time Continuing Directors shall not constitute a majority of the Board of
Directors, (b) any Person or “group” (within the meaning of Rule 13d-3 and 13d-5
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other
than B&W Parent), shall acquire, directly or indirectly, beneficial ownership
(within the meaning of Rule 13d-3 and 13d-5 of the Exchange Act) of 30.0% or
more, on a fully diluted basis, of the economic or voting interest in the
Borrower’s capital stock, (c) B&W Parent and/or any other Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act) shall have
obtained and exercised the power to elect or designate a majority of the Board
of Directors and (d) any “change of control” event under any Material
Indebtedness of the Borrower or any Material Subsidiary.

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Effective Date, (b) any change in any law, rule or regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
or any Issuing Bank (or, for purposes of Section 2.14(b), by any lending

 

4



--------------------------------------------------------------------------------

office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Effective Date; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.13.

“Citibank” means Citibank, N.A. and any successor corporation thereto by merger,
consolidation or otherwise.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, the amount of which represents the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be increased or reduced from time to time pursuant to Section 2.08, 2.18,
2.20, 9.04 or Article VII. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $1,350,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.20(a).

“Commitment Increase Lender” has the meaning assigned to such term in
Section 2.20(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time.

“Consolidated Debt” means, at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that the aggregate amount
available to be drawn (i.e., unfunded amounts) under all letters of credit,
acceptances and similar arrangements and all surety, appeal and litigation bonds
and similar obligations issued for the account of the Borrower or any of its
Subsidiaries (but excluding, for avoidance of doubt, all unpaid drawings or
other matured monetary obligations or reimbursement obligations owing in respect
of thereof) shall not be included in any determination of “Consolidated Debt”.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

 

5



--------------------------------------------------------------------------------

(I) (a) provision for all income taxes and foreign withholding taxes,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary losses, (f) any non-cash
expenses or losses, (g) any losses on sales of assets outside of the ordinary
course of business (whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period), (h) any cash
payment received during such period in respect of any non-cash item described in
clause (II)(a)(i) or (ii) below subsequent to the fiscal quarter in which the
relevant non-cash item was reflected as a gain or income in the statement of
Consolidated Net Income, and (i) the amount of all cash payments received during
such period in respect of any settlement with respect to tobacco litigation
related liability which otherwise did not increase Consolidated Net Income for
such period or a prior period, all as determined on a consolidated basis for the
Borrower and its Subsidiaries for such period, minus

(II) (a) to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (i) any extraordinary gain, (ii) any non-cash income
or gains, (iii) any gain on sales of assets outside of the ordinary course of
business (whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period), and (iv) income tax
credits (to the extent not netted from income tax expense), (b) any cash
payments made during such period in respect of any non-cash items described in
clause (I)(d), (e) or (f) above subsequent to the fiscal quarter in which the
relevant non-cash item was reflected as a charge in the statement of
Consolidated Net Income, and (c) the amount of all cash payments made by the
Borrower and its Subsidiaries during such period pursuant to any settlement with
respect to tobacco litigation related liability which otherwise did not reduce
Consolidated Net Income for such period or a prior period, all as determined on
a consolidated basis for the Borrower and its Subsidiaries for such period.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Interest
Coverage Ratio, (i) if at any time during such Reference Period (or, for
purposes of Section 6.05(c) only, during the period commencing on the first day
of such Reference Period and ending on or prior to such date of determination),
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period (or, for purposes of Section 6.05(c) only, during the period commencing
on the first day of such Reference Period and ending on or prior to such date of
determination), the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
Equity Interests of a Person and (b) involves the payment of consideration by
the Borrower and its Subsidiaries in excess of $250,000,000; and “Material
Disposition” means any disposition of property or series of related dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $250,000,000.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP). For the purposes of
calculating Consolidated Interest Expense for any Reference Period pursuant to
any determination of the Consolidated Interest Coverage Ratio, (i) all
Indebtedness incurred or issued during the relevant Reference Period (or, for
purposes of Section 6.05(c) only, during the period commencing on the first day
of such Reference Period and ending on or prior to such date of determination)
shall be deemed to have been incurred or issued (and the proceeds thereof
applied) on the first day of such Reference Period and remain outstanding
through such Reference Period, (ii) all Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired or redeemed during the relevant
Reference Period (or, for purposes of Section 6.05(c) only, during the period
commencing on the first day of such Reference Period and ending on or prior to
such date of determination) shall be deemed to have been retired or redeemed on
the first day of such Reference Period and remain retired through the entirety
of such Reference Period, and (iii) all Indebtedness assumed to be outstanding
pursuant to preceding clause (i) shall be deemed to have borne interest at
(x) the rate applicable thereto, in the case of fixed rate indebtedness, or
(y) the rates which would have been applicable thereto during the respective
Reference Period when same was deemed outstanding (for this purpose, using the
floating rate applicable thereto at the time of determination), in the case of
floating rate Indebtedness; provided that interest expense with respect to any
Indebtedness for periods while the same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding.

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Debt on such day to (b) Consolidated EBITDA for such period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (i) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, subject to the second sentence of the definition of “Consolidated
EBITDA”, (ii) the income (or deficit) of any Person (other than a Subsidiary of
the Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (iii) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation or Requirement of Law applicable to such Subsidiary.

“Consolidated Net Worth” means, at any date of determination, the consolidated
shareholders’ equity of the Borrower, as set forth on the then most recently
available consolidated balance sheet of the Borrower and its consolidated
Subsidiaries delivered pursuant to Section 5.01(a) or (b).

“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors on the Effective Date, (b) who, as at such date, has been
a member of the Board of Directors for at least the twelve preceding months, or
(c) who has been nominated for election, elected, designated or appointed to be
a member of the Board of Directors by either (i) B&W Parent pursuant to any
governance agreement, including, without limitation, the Governance Agreement,
or (ii) a majority of the other “Continuing Directors” then in office.

 

7



--------------------------------------------------------------------------------

“Continuing Lender” means, at any time, (a) each Lender that has a Maturity Date
which is the Final Maturity Date and (b) each Lender that has then consented to
the extension of its then Maturity Date to the newly proposed Final Maturity
Date pursuant to Section 2.21 on or prior to the applicable Extension Response
Date in circumstances where Continuing Lenders (as defined in preceding clause
(a)) holding at least a majority of the Commitments have not consented to an
extension of the Final Maturity Date on or prior to such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to the Administrative Agent, any Issuing Bank,
any Swingline Lender or any other Lender any other amount required to be paid by
it hereunder, unless (A) in the case of clause (i) above, such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied or (B) in the case of clause (iii) above, such Lender
notifies the Administrative Agent and the Borrower in writing that the failure
to pay such other amount is the subject of a good faith dispute, (b) notified
the Borrower, the Administrative Agent, any Issuing Bank, any Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement indicates that such position is
based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied), (c) failed, within
three Business Days after a good faith request by the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender to provide a
certification in writing from such Lender’s chief financial officer that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Borrower’s, the Administrative Agent’s,
each Issuing Bank’s or each Swingline Lender’s, as the case may be, receipt of
such certification in form and substance satisfactory to such Person, or
(d) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership, or the acquisition of any ownership, interest in such Lender or a
parent company thereof or the exercise of control over such Lender or parent
company thereof by a Governmental Authority or instrumentality thereof.

 

8



--------------------------------------------------------------------------------

“Designated Person” means (a) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order; (b) a Person owned
or controlled by, or acting for or on behalf of, any Person that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order;
(c) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; (d) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order; or (e) a Person that is named as a “specially designated
national and blocked person” on the most current list published by OFAC at its
official website or any replacement website or other replacement official
publication of such list.

“Designated Swap Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it enters into a Designated Swap Agreement, in its capacity
as a party thereto, together with such Person’s successors and permitted
assigns.

“Designated Swap Agreement” means any Swap Agreement between the Borrower and a
Lender or an Affiliate of a Lender at the time it enters into such Swap
Agreement, which has been designated in writing at any time on or after the
Effective Date by the applicable Lender (or Affiliate of a Lender) to the
Administrative Agent and the Borrower as a “Designated Swap Agreement”. Each
holder of Designated Swap Obligations that is not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article VIII hereof for itself and
its Affiliates as if a “Lender” party hereto.

“Designated Swap Obligations” means any and all obligations of the Borrower
owing in connection with, or in respect of, any Designated Swap Agreement
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.06.

“Documentation Agents” means, collectively, Credit Suisse Securities (USA), LLC,
Fifth Third Bank, Goldman Sachs Bank USA, Mizuho Bank, Ltd., Royal Bank of
Canada and The Bank of Nova Scotia, acting in their capacity as documentation
agents for the Facility.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Approved Alternate Currency, the equivalent amount thereof in
U.S. Dollars as determined by the Administrative Agent at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of U.S. Dollars with such Approved Alternate Currency.

“Domestic Subsidiary” of any Person means any Subsidiary of such Person
incorporated or organized in the United States of America or any State or
territory thereof, or the District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

9



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Multiemployer Plan of an “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) a determination is made that any Plan is, or is reasonably expected
to be, considered an at-risk plan within the meaning of Section 430 of the Code
or Section 303 of ERISA; (d) the receipt by the Borrower or an ERISA Affiliate
of any notice, or the receipt by a Multiemployer Plan from the Borrower or an
ERISA Affiliate of any notice, that a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; (e) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (g) the receipt
by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (h) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (i) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

10



--------------------------------------------------------------------------------

“Euros” and the sign “€” each mean the single lawful currency of the
“Participating Member States” (as described in the EMU Legislation) introduced
in accordance with the EMU Legislation.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guaranty of
such Swap Obligation by such Subsidiary Guarantor under the Subsidiary Guarantee
Agreement is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Subsidiary Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guaranty under the Subsidiary Guarantee Agreement is or
becomes illegal.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement or any other Loan Document, any of the following Taxes imposed on
or with respect to a Recipient: (a) income, franchise or other Taxes imposed on
(or measured by) its net income, profits, overall gross income or receipts by
the United States of America (or any political subdivision thereof), or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction listed in clause (a), (c) in the case of a Non-U.S. Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.18(b)),
any U.S. Federal withholding Taxes resulting from any law in effect on the date
such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non-U.S. Lender’s failure to comply
with Section 2.16(f)(i)-(ii), except to the extent that such Non-U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.16(a), and (d) any
withholding tax imposed under FATCA.

“Executive Order” has the meaning assigned to such term in Section 3.13(a).

“Exempted Debt” means the sum, without duplication, of the following items
outstanding as of the date Exempted Debt is being determined: (a) Indebtedness
of the Borrower and its Subsidiaries incurred after the date hereof and secured
by Liens created, assumed or otherwise incurred or permitted to exist pursuant
to Section 6.01(b); and (b) Attributable Debt of the Borrower and its
Subsidiaries in respect of all sale and lease-back transactions with regard to
any Principal Property entered into pursuant to Section 6.02(b).

“Existing Credit Agreement” means the credit facility evidenced by the Credit
Agreement, dated as of July 29, 2011, among the Borrower, various lending
institutions and JPMCB, as Administrative Agent, as in effect on the Effective
Date.

“Existing Letter of Credit” has the meaning assigned to such term in
Section 2.05(d).

“Existing Liens” means the Liens on the assets and properties of the
Subsidiaries of the Borrower outstanding on the Effective Date and set forth in
Schedule 6.01.

 

11



--------------------------------------------------------------------------------

“Existing Senior Notes Indentures” means that certain Indenture, dated as of
May 31, 2006, by and among the Borrower, as issuer, certain Subsidiaries of the
Borrower, as guarantors, and The Bank of New York Trust Company, N.A., as
trustee, as in effect on the Effective Date and as the same may be amended,
modified and/or supplemented from time to time.

“Existing Term Loan Agreement” means that certain Term Loan Agreement, dated as
of March 15, 2013, by and among the Borrower, the various lending institutions
party thereto and JPMCB, as Administrative Agent, as in effect on the Effective
Date.

“Expected Total Commitment” means, at any time of determination with respect to
any future date, the Total Commitment in effect at such time of determination
less the aggregate Commitments of all Lenders with a Maturity Date prior to such
future date.

“Extension Date” means October 8, 2014 or October 8, 2015, as applicable;
provided that no Extension Date shall occur after October 8, 2015.

“Extension Response Date” has the meaning assigned to such term in Section 2.21.

“Facility” means the credit facility evidenced by this Agreement.

“Facility Fee” has the meaning assigned to such term in Section 2.11.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Final Maturity Date” means October 8, 2017, as such date may be extended
pursuant to Section 2.21.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fitch” means Fitch Ratings.

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

“Funded Debt” means all Indebtedness for borrowed money, including purchase
money indebtedness, having a maturity of more than one year from the date of its
creation or having a maturity of less than one year but by its terms being
renewable or extendible, at the option of the obligor in respect thereof, beyond
one year from its creation.

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time; provided that determinations in
accordance with GAAP shall be subject to the requirements of Section 1.04.

“Governance Agreement” means that certain Governance Agreement, dated as of
July 30, 2004, by and among the Borrower, Brown & Williamson Holdings, Inc. and
British American Tobacco p.l.c., as amended, supplemented or otherwise modified
from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, administration, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (the “primary
obligation”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such primary obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such primary obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such primary
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such primary obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the lesser of (x) the maximum stated or determinable amount
of such Guarantee and (y) the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Incremental Amendment” has the meaning assigned to such term in
Section 2.20(a).

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person for the deferred
purchase price of property or services (other than current trade payables and
accrued expenses incurred in the ordinary course of such Person’s business and
any obligation of the Borrower or any Subsidiary thereof to purchase tobacco
and/or other products, services and produce utilized in its business pursuant to
agreements entered into in the ordinary course of business on a basis consistent
with the Borrower’s or such Subsidiary’s past practices or then current industry
practices), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or

 

13



--------------------------------------------------------------------------------

sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit or similar
arrangements, (g) the maximum amount available to be drawn or paid under all
surety, appeal and litigation bonds and similar obligations issued for the
account of such Person and all unreimbursed payments in respect of such surety,
appeal and litigation bonds and similar obligations, (h) all Guarantees by such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, and (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than a
Subsidiary Guarantor) or subject to any other credit enhancement.

“Information” has the meaning assigned to such term in Section 9.12(a).

“Information Memorandum” means the Confidential Information Memorandum dated
August 2013 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Impacted Interest Period” means, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by the Administrative Agent and each Lender, such
other day occurring less than one month after such Borrowing date), as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in

 

14



--------------------------------------------------------------------------------

which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant LIBOR Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
(for the longest period for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which such LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, as of approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) JPMCB, (b) each other Lender requested by the Borrower
to issue Letters of Credit, to the extent consented to by such Lender and the
Administrative Agent and (c) with respect to Existing Letters of Credit, the
Lender designated as the issuer thereof on Schedule 2.05, in each case in its
capacity as an issuer of Letters of Credit hereunder, and their respective
successors in such capacity as provided in Section 2.05(j). Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“JPMCB” means JPMorgan Chase Bank, N.A. and any successor corporation thereto by
merger, consolidation or otherwise.

“Judgment Currency” has the meaning assigned to such term in Section 9.16.

“LC Availability Period” means, as to any Issuing Bank, the period from and
including the Effective Date to and including the earlier of the LC Issuer
Maturity Date of such Issuing Bank and any other date of termination of the
Commitments of such Issuing Bank (in its capacity as a Lender).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate Stated Amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements (taking the Dollar Equivalent of any LC Disbursement made
in a currency other than U.S. Dollars) that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“LC Issuer Maturity Date” has the meaning assigned to such term in
Section 2.05(c).

“LC Termination Date” means the fifth Business Day preceding the Final Maturity
Date.

“Lead Agents” means the Administrative Agent and the Syndication Agent.

 

15



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
Section 2.20, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Issuing Banks and the Swingline Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the LIBOR Screen Rate, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to U.S. Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for U.S. Dollar deposits with
a maturity comparable to such Interest Period; provided that if a LIBOR Screen
Rate shall not be available at the applicable time for the applicable Interest
Period, then the LIBO Rate and Interest Period shall be the Interpolated Rate;
provided, further, that if the applicable LIBOR Screen Rate shall not be
available for the applicable Interest Period for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the rate at which the Administrative Agent could borrow
funds in the London interbank market, were it to do so by asking for and then
accepting offers in reasonable market size and for such relevant Interest Period
shall be the LIBO Rate for such Interest Period for such Eurodollar Borrowing,
subject to Section 2.14.

“LIBOR Screen Rate” means the London interbank offered rate administered by the
British Bankers Association (or any other Person that takes over the
administration of such rate) for U.S. Dollar deposits for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion; provided, that, if any LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Litigation Bond” means any surety bond, supersedeas bond, judgment bond or
other bond or insurance policy issued for bonding litigation judgments for
appeal.

“Loan Documents” means this Agreement, any promissory note of the Borrower
issued as described in Section 2.09(f) and, on the execution and delivery
thereof, the Subsidiary Guarantee Agreement.

“Loan Parties” means the Borrower and each Subsidiary Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

16



--------------------------------------------------------------------------------

“Marketable Investments” means, as to any Person, (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than two years from the
date of acquisition, (b) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof maturing within two years from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from S&P, Moody’s or Fitch, (c) U.S. Dollar denominated domestic and
Eurodollar time deposits, domestic and Yankee certificates of deposit and bank
obligations and bankers acceptances of any Lender or any commercial bank having,
or which is the principal banking subsidiary of a bank holding company having, a
long-term unsecured debt rating of at least “A” or the equivalent thereof from
S&P or Fitch or “A2” or the equivalent thereof from Moody’s with maturities of
not more than two years from the date of acquisition by such Person,
(d) repurchase obligations with a term of not more than one year and
collateralized with U.S. Treasury, U.S. government agency or other permitted
investments consistent with the Borrower’s corporate guidelines and which have a
collateral margin of at least 102.0%, marked to market daily, (e) commercial
paper, extendable commercial notes and master notes issued by any Person
incorporated in the United States and euro-commercial paper of domestic and
foreign companies rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s or at least F-1 by Fitch and in
each case maturing not more than 397 days after the date of acquisition by such
Person, (f) U.S. Dollar denominated commercial paper or Canadian dollar
commercial paper of Canadian companies and government obligations of Canada
whose commercial paper is rated R-1 by Dominion Bond Rating Service,
(g) investments in 2a-7 money market funds, (h) corporate bonds and medium term
notes rated at least “A” by S&P and/or Fitch and/or “A2” by Moody’s with
maturities of not more than two years from the date of acquisition by such
Person, (i) asset-backed securities and mortgage-backed securities rated “A” or
better by any of S&P, Moody’s or Fitch with maturities or rate reset dates of
not more than two years from the date of acquisition by such Person, (j) taxable
money market preferred (including but not limited to taxable auction debt)
instruments rated at least “A” by S&P and/or Moody’s and/or Fitch and redeemable
at par with a rollover period no longer than six months, (k) tax exempt debt and
par value preferred instruments rated at least “A” or the equivalent by S&P
and/or Moody’s and/or Fitch and redeemable at par with a rollover period no
longer than six months, (l) domestic and international equity and bond funds
(including indexed funds) with a “market capitalization” or “assets under
management” of not less than $500,000,000, (m) separate account portfolios
managed by registered investment advisors with guidelines adhering substantially
to the securities above (it being understood, however, that, for purposes of
clause (h) above, a bond portfolio that holds corporate bonds and medium term
notes rated at least “BBB” by S&P and/or Fitch and/or “Baa2” by Moody’s (and
with maturities of not more than two years from the date of acquisition) shall
be considered to adhere “substantially to the guidelines” in clause (h) above,
so long as such bond portfolio holds securities that (on a blended basis)
satisfy the rating requirements for securities of the type described in clause
(h) above), and (n) separate account portfolios which (i) constitute “current
assets” within the meaning of GAAP, (ii) are managed by a registered investment
advisor and (iii) invest in securities of the type described in clauses (a) and
(b) above, except that the underlying securities may have maturities in excess
of two years, so long as the underlying securities held in such account
portfolio have an average duration of not more than five years; provided that
the fair market value of all funds of the type described in this clause
(n) owned or held by the Borrower and its Subsidiaries shall not exceed
$500,000,000.

“Master Settlement Agreement” means (a) that certain Master Settlement
Agreement, entered into on November 23, 1998, by the major U.S. cigarette
manufacturers, including R.J. Reynolds Tobacco Company and Brown & Williamson
Holdings, Inc. (f/k/a Brown & Williamson Tobacco Corporation), with attorneys
general representing the remaining 46 states, the District of Columbia, Puerto
Rico, Guam, the Virgin Islands, American Samoa and the Northern Marianas, and
(b) the prior settlement agreements by the major U.S. cigarette manufacturers,
including R.J. Reynolds Tobacco Company and B&W Parent, with attorneys general
representing Florida, Mississippi, Minnesota and Texas.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, property, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole, and/or (b) the rights or remedies of the
Administrative Agent and the Lenders or the ability of any Loan Party to perform
its obligations to the Administrative Agent or the Lenders hereunder or under
any other Loan Document to which it is party.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $200,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means, as of any date of determination on and after the
Effective Date, any Subsidiary that has (a) consolidated total revenues for the
then most recent fiscal year for which financial statements have been (or are
required to be) furnished pursuant to Section 5.01(a) (and, upon written notice
by the Administrative Agent to the Borrower, for the period of four consecutive
fiscal quarters ended prior to the date on which financial statements have been
(or are required to be) furnished pursuant to Section 5.01(b) for the fiscal
quarter ended June 30) which equal or exceed 10.0% of the consolidated total
revenues of the Borrower and its Subsidiaries for such period or
(b) consolidated total assets at the last day of the then most recent fiscal
year for which financial statements have been (or are required to be) furnished
pursuant to Section 5.01(a) (and, upon written notice by the Administrative
Agent to the Borrower, at the last day of the period of four consecutive fiscal
quarters ended prior to the date on which financial statements have been (or are
required to be) furnished pursuant to Section 5.01(b) for the fiscal quarter
ended June 30) which equal or exceed 10.0% of the consolidated total assets of
the Borrower and its Subsidiaries at such date; provided, however, that if
(i) consolidated total revenues of all Subsidiaries which are not Material
Subsidiaries (as then determined in accordance with this definition) for the
then most recent fiscal year for which financial statements have been (or are
required to be) furnished pursuant to Section 5.01(a) (and, upon written notice
by the Administrative Agent to the Borrower, for the period of four consecutive
fiscal quarters ended prior to the date on which financial statements have been
(or are required to be) furnished pursuant to Section 5.01(b) for the fiscal
quarter ended June 30) equal or exceed 15.0% of the consolidated total revenues
of the Borrower and its Subsidiaries for such period or (ii) the consolidated
total assets of all Subsidiaries which are not Material Subsidiaries (as then
determined in accordance with this definition) at the last day of the then most
recent fiscal year for which financial statements have been (or are required to
be) furnished pursuant to Section 5.01(a) (and, upon written notice by the
Administrative Agent to the Borrower, at the last day of the period of four
consecutive fiscal quarters ended prior to the date on which financial
statements have been (or are required to be) furnished pursuant to
Section 5.01(b) for the fiscal quarter ended June 30) equal or exceed 15.0% of
the consolidated total assets of the Borrower and its Subsidiaries at such date,
then the Borrower shall promptly (and in any event within ten Business Days
after the date such financial statements are so delivered or required to be so
delivered) designate one or more additional Subsidiaries (the identity of such
Subsidiaries to be determined by the Borrower in its discretion), in writing to
the Administrative Agent as “Material Subsidiaries”, whereupon each such
Subsidiary shall be a “Material Subsidiary” for all purposes of this Agreement
until such Subsidiary is redesignated as an “Immaterial Subsidiary” as provided
below; provided, further that, if no Default has occurred and is continuing, the
Borrower may, at any time, by written notice to the Administrative Agent,
redesignate any such Material Subsidiary so designated pursuant to the
immediately preceding proviso as an “Immaterial Subsidiary” if

 

18



--------------------------------------------------------------------------------

(and only if) the consolidated total revenues and consolidated total assets of
Subsidiaries that are not Material Subsidiaries at such time (determined after
giving effect to such redesignation) would not exceed the limits set forth in
clause (i) or (ii) above, whereupon such Subsidiary shall cease to be a
“Material Subsidiary” for all purposes of this Agreement until such Subsidiary
is required to be treated (or redesignated as) a “Material Subsidiary” pursuant
to the foregoing requirements of this definition. Upon the acquisition of a new
Subsidiary or the merger or consolidation of any Person with or into an existing
Subsidiary (or the acquisition of other assets by an existing Subsidiary), the
qualification of the affected Subsidiary as a “Material Subsidiary” pursuant to
the foregoing requirements of this definition shall be determined on a pro forma
basis as if such Subsidiary had been acquired or such merger, consolidation or
other acquisition had occurred, as applicable, at the beginning of the relevant
period of four consecutive fiscal quarters. In the event any Subsidiary becomes
a Material Subsidiary after the Effective Date (including as a result of a
designation pursuant to the second preceding sentence), the Borrower shall cause
such Material Subsidiary to comply with Section 5.09, to the extent applicable.
As of the Effective Date, the Subsidiaries identified on Schedule 3.12 as
“Material Subsidiaries” are the Material Subsidiaries determined in accordance
with the requirements of this definition as of such date.

“Maturity Date” of any Lender means October 8, 2017, as such date may be
extended for such Lender pursuant to Section 2.21.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, which is contributed to by (or to which there is or may be an
obligation to contribute of) the Borrower or an ERISA Affiliate.

“Non-Continuing Lender” means, at any time, each Lender which is not a
Continuing Lender at such time.

“Non-Declared Restricted Payment” means, as to any Person, (a) the redemption,
retirement, purchase, or other acquisition, directly or indirectly, for a
consideration, of any shares of any class of its capital stock or of any other
Equity Interests of such Person outstanding on the Effective Date or thereafter
(or any warrants for or options or stock or similar appreciation rights in
respect of any such shares or Equity Interests but not including any convertible
debt) or the setting aside of any funds for any of the foregoing purposes and
(b) the making or payment of any other Restricted Payment on or after the
Effective Date by such Person which, in the case of either clause (a) or (b),
does not require or involve a declaration or authorization by such Person.

“Non-Guarantor Subsidiary” means, at any time, any Subsidiary of the Borrower
that is not at such time a Subsidiary Guarantor. Schedule 3.12 sets forth the
name of each Subsidiary that is a “Non-Guarantor Subsidiary” on the Effective
Date.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means (a) all amounts, direct or indirect, contingent or absolute,
of every type or description, and at any time existing, owing to any Lead Agent,
any Issuing Bank, any Swingline Lender or any Lender pursuant to the terms of
this Agreement or any other Loan Document and (b) all Designated Swap
Obligations, in the case of each of clauses (a) and (b), (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding); provided that, the Obligations shall exclude any
and all Excluded Swap Obligations.

 

19



--------------------------------------------------------------------------------

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.

“Officers’ Certificate” means a certificate signed by any Financial Officer of
the Borrower.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18(b)).

“Participant” has the meaning assigned to such term in Section 9.04.

“PATRIOT Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Litigation Bonding” means the making of deposits with the proceeds of
Loans and/or the issuance of Letters of Credit, in each case for the purposes of
bonding litigation judgments entered against the Borrower or any of its
Subsidiaries on and after the Effective Date.

“Permitted Obligations” means obligations (a) to pay taxes, (b) to pay import
duties, to post customs bonds and otherwise make payments in connection with
customs and trade laws, (c) to purchase equipment or fixtures and otherwise make
capital expenditures, (d) to make payments in connection with the importation or
purchase of tobacco or other products or goods for use in the day-to-day
operations of the Borrower and any Subsidiary of the Borrower consistent with
the practices of the Borrower and its Subsidiaries in effect prior to the
Effective Date or with then current practices in the industry, (e) to make
utility payments, (f) in connection with worker’s compensation obligations or
other employee disability obligations, (g) to provide credit support for any of
the foregoing, (h) in respect of employee loans made in connection with
transfers, (i) to provide credit support for suppliers and distributors in the
ordinary course of business, and (j) to support Indebtedness supported by
Existing Letters of Credit on the Effective Date.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

20



--------------------------------------------------------------------------------

“Pounds Sterling” and the sign “£” each mean the freely transferable lawful
money of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Principal Property” means land, land improvements, buildings and associated
factory and laboratory equipment owned or leased pursuant to a capital lease and
used by the Borrower or a Subsidiary primarily for processing, producing,
packaging or storing its products, raw materials, inventories, or other
materials and supplies and located within the United States of America and
having an acquisition cost plus capitalized improvements in excess of 2.0% of
Consolidated Net Worth, but not including any such property financed through the
issuance of tax exempt governmental obligations, or any such property that has
been determined by a resolution adopted by the Board of Directors not to be of
material importance to the respective businesses conducted by the Borrower or
such Subsidiary effective as of the date such resolution is adopted.

“Qualifying Settlement” means, at any time, any settlement of the payment terms
of a judgment pursuant to a valid, binding and enforceable settlement agreement
(a) which (i) has been approved by a court of competent jurisdiction in a final
decision, which decision remains in full force and effect and has not then been
appealed, (ii) approval thereof is not required to be obtained by a court of
competent jurisdiction in order to be valid, binding and enforceable under
applicable law or by the terms of such settlement agreement, or (iii) has been
or will be submitted for approval by a court of competent jurisdiction within
any time period prescribed by applicable law or such settlement agreement and
the terms of such settlement otherwise remain subject to a valid, binding and
enforceable settlement agreement pending such court approval (unless and until
such court has decided not to approve such settlement agreement), and (b) under
which the Borrower and its Subsidiaries, as applicable, have complied with all
payment and other obligations.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

 

21



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and Unused Availability representing more than 50.0% of the sum of the total
Revolving Credit Exposures and total Unused Availability at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president or any
Financial Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing, (ii) each date of a continuation or conversion of
a Loan pursuant to Section 2.07 and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require
(provided that, unless an Event of Default has occurred and is continuing, no
such additional date of determination shall be required more frequently than
weekly); and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit, (ii) each date of an amendment,
extension or renewal of any such Letter of Credit, (iii) each date of any LC
Disbursement by an Issuing Bank under any Letter of Credit denominated in an
Approved Alternate Currency and (iv) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require (provided that,
unless an Event of Default has occurred and is continuing, no such additional
date of determination shall be required more frequently than weekly); provided,
subject to the rights of the Administrative Agent and the Required Lenders
pursuant to preceding clauses (a)(iii) and (b)(iv), for purposes of determining
compliance with Sections 2.09(b) and calculating fees pursuant to
Section 2.11(a) or (b), the “Revaluation Date” shall be the first Business Day
of each calendar month.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“RJRTH” means R.J. Reynolds Tobacco Holdings, Inc., a Delaware corporation and a
wholly-owned Subsidiary of the Borrower.

 

22



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s.

“SEC” means the Securities and Exchange Commission and any successor thereto.

“Spot Rate” means, for a currency, the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made (or, if the Administrative Agent does not have as
of the date of determination a spot buying rate for any such currency, such spot
rate from another financial institution as may be designated by the
Administrative Agent), provided that for purposes of any calculation of LC
Exposure used in the determination of “Required Lenders” (or the component
definitions as used therein) or the Dollar Equivalent of any LC Disbursement
under a Letter of Credit denominated in an Approved Alternate Currency, the
Administrative Agent may use such spot rate quoted on the date as of which the
foreign exchange computation is made.

“Stated Amount” means, as to any Letter of Credit at any time, the maximum
amount available to be drawn thereunder (in each case determined (i) without
regard to whether any conditions to drawing thereunder could then be met,
(ii) after giving effect to any step-up or increase in the maximum amount to be
made available under such Letter of Credit after the issuance thereof,
regardless of whether or not such step-up or increase has in fact occurred at
such time but (iii) after giving effect to all previous drawings made
thereunder); provided that the “Stated Amount” of each Letter of Credit
denominated in an Approved Alternate Currency shall be, on any date of
calculation, the Dollar Equivalent of the maximum amount available to be drawn
in the applicable Approved Alternate Currency thereunder (determined (i) without
regard to whether any conditions to drawing thereunder could then be met,
(ii) after giving effect to any step-up or increase in the maximum amount to be
made available under such Letter of Credit after the issuance thereof,
regardless of whether or not such step-up or increase has in fact occurred at
such time but (iii) after giving effect to all previous drawings made
thereunder).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, and (b) any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50.0% of the equity or more than 50.0% of the ordinary voting power or, in the
case of a partnership, more than 50.0% of the general partnership interests are,
as of such date, owned, controlled or held. Unless otherwise expressly provided,
all references herein to “Subsidiary” shall mean a Subsidiary of the Borrower.

 

23



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means (a) each Material Subsidiary of the Borrower as of
the Effective Date and (b) each other Subsidiary of the Borrower which executes
and delivers the Subsidiary Guarantee Agreement, in each case under the
immediately preceding clauses (a) and (b), unless and until such time as the
respective Subsidiary ceases to constitute a Subsidiary or is released from all
of its obligations under the Subsidiary Guarantee Agreement in accordance with
the terms and provisions hereof and thereof.

“Subsidiary Guarantee Agreement” means the Subsidiary Guarantee Agreement
substantially in the form of Exhibit B entered into (or to be entered into) by
one or more Subsidiaries.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including, without limitation,
transactions to hedge or mitigate interest rate risk); provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swingline Availability Period” means, as to any Swingline Lender, the period
from and including the Effective Date to and including the earlier of the
Swingline Maturity Date of such Swingline Lender and any other date of
termination of its Swingline Commitment or the Commitments.

“Swingline Commitment” means, at any time, for each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans in an aggregate
principal amount not to exceed the lesser of (i) the Commitment of such
Swingline Lender (in its capacity as a Lender) at such time and
(ii) $100,000,000, as the same may be reduced and/or adjusted from time to time
pursuant to Section 2.08, Article VII and/or Section 9.04.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means each of JPMCB and Citibank in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Maturity Date” means, as to any Swingline Lender, the date which is
five Business Days prior to the Maturity Date of such Swingline Lender (in its
capacity as a Lender).

“Syndication Agent” means Citibank, in its capacity as syndication agent for the
Facility.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, or other charges of a similar nature imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

24



--------------------------------------------------------------------------------

“Total Commitment” means, at any time, the sum of the Commitments of each of the
Lenders at such time.

“Transactions” means the execution, delivery and performance by each Loan Party
of the applicable Loan Documents, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted” means, when referring to cash or Marketable Investments of the
Borrower or any Subsidiary, that such cash or Marketable Investments (a) do not
appear (and are not required to appear) as “restricted” on a consolidated
balance sheet of the Borrower, (b) are not subject to any Lien in favor of any
Person (other than Liens constituting customary set-off rights in favor of
banks, custodians and other financial institutions on cash management and
operating accounts maintained by the Borrower and its Subsidiaries in the
ordinary course of business) and (c) are otherwise generally available for use
by the Borrower or such Subsidiary.

“Unsettled” means, with respect to any judgment, that such judgment is not
subject to a Qualifying Settlement.

“Unused Availability” means, at any time, an amount equal to the excess, if any,
of (a) the aggregate amount of the Commitments of all Lenders at such time over
(b) the sum of the aggregate Revolving Credit Exposures of all Lenders at such
time.

“U.S. Dollars” and the sign “$” each mean the freely transferrable lawful
currency of the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

25



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP.

(a) The financial statements to be furnished to the Administrative Agent (for
the benefit of the Lenders) pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Administrative Agent). Except as otherwise expressly
provided herein, all terms of an accounting or financial nature (including all
computations determining compliance with Section 6 (and the definitions used
therein) shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b) Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any of
its Subsidiaries at “fair value”, as defined therein and (ii) for purposes of
the computations determining compliance with Section 6, all expenses and other
charges arising from any settlement of liability with respect to tobacco
litigation which are required by GAAP to be retroactively applied to a previous
fiscal quarter of the Borrower shall instead be accrued in the fiscal quarter in
which such expenses and charges occur.

SECTION 1.05. Exchange Rates; Change of Currency.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent of LC Exposure
relating to Letters of Credit denominated in Approved Alternate Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than U.S. Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent.

 

26



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the (i) adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro or (ii) a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.

ARTICLE II

The Credits

SECTION 2.01. Commitments.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans in U.S. Dollars to the Borrower from time to time
during its Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the Total
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire Unused Availability or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f). Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 15
Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date of any Lender.

 

27



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Revolving Borrowings.

To request a Revolving Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Lender
severally agrees to make Swingline Loans in U.S. Dollars to the Borrower from
time to time during its Swingline Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans made by such Swingline Lender
exceeding the Swingline Commitment of such Swingline Lender and (ii) the total
Revolving Credit Exposures exceeding the Total Commitment; provided that no
Swingline Lender shall be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. Each Swingline Loan shall be made as part of a Borrowing
consisting of Swingline Loans made by the Swingline Lenders ratably in
accordance with their respective Swingline Commitments. The failure of any
Swingline Lender to make any Swingline Loan required to be made by it shall not
relieve any other Swingline Lender of its obligations hereunder; provided that
the Swingline Commitments of the Swingline Lenders are several and no Swingline
Lender shall be responsible for any other Swingline Lender’s failure to make
Swingline Loans as required. Notwithstanding anything to the

 

28



--------------------------------------------------------------------------------

contrary contained herein, no Swingline Lender shall make a Swingline Loan after
it has received written notice from the Borrower, any other Loan Party or the
Required Lenders stating that a Default or an Event of Default exists and is
continuing (or any other condition to the funding of a Swingline Loan in
Section 4.02 cannot be satisfied) until such time as such Swingline Lender shall
have received written notice of (i) rescission of all such notices from the
party or parties originally delivering such notice or notices or (ii) the waiver
of such Default or Event of Default (or condition to such funding) by the
Required Lenders.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and the amount of the requested Swingline Loan. The
Administrative Agent will promptly advise each Swingline Lender of any such
notice received from the Borrower and of the amount of such Swingline Lender’s
Swingline Loan to be made as part of the requested Borrowing. Each Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with such Swingline Lender
(or as otherwise agreed by such Swingline Lender and the Borrower or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(f), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) Each Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the outstanding Swingline Loans made by such Swingline Lender. Such notice
shall specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the applicable
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this Section 2.04(c) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this Section 2.04(c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
Section 2.04(c), and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the applicable Swingline Lender.
Any amounts received by the applicable Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this Section 2.04(c) and to the applicable Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the applicable Swingline Lender or to the Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this Section 2.04(c) shall not relieve the Borrower of any default
in the payment thereof.

 

29



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in U.S. Dollars or an
Approved Alternate Currency for its own account, in a form reasonably acceptable
to the Administrative Agent and the applicable Issuing Bank, at any time and
from time to time during the LC Availability Period of such Issuing Bank. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.05(c)), the amount of
such Letter of Credit, the currency in which such Letter of Credit is to be
denominated, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the total LC Exposure shall not exceed $300,000,000 and (ii) the
total Revolving Credit Exposures shall not exceed the Total Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the LC Termination
Date; provided that, notwithstanding the foregoing, no Letter of Credit shall be
issued (x) with an expiration date beyond the then Maturity Date of any Lender
if after giving effect thereto the total Revolving Credit Exposures would exceed
the Expected Total Commitment in effect for each day on which such Letter of
Credit is to be outstanding that occurs beyond such Maturity Date or (y) with an
expiration date beyond the Business Day next preceding the then Maturity Date of
the Issuing Bank thereof (as to any Issuing Bank, its “LC Issuer Maturity
Date”), provided, however, that, at the request of the Borrower, an Issuing Bank
may in its sole discretion permit any Letter of Credit to have an expiration
date after the LC Termination Date by giving written notice of such permission
to the Borrower, so long as upon the date of any request of the respective
Issuing Bank the Borrower shall pay to the respective Issuing Bank an amount of
cash and/or cash equivalents acceptable to such Issuing Bank (in U.S. Dollars or
the applicable Approved Alternate Currency as requested by such Issuing Bank)
equal to 105% of the LC Exposure with respect to such Letter of Credit, such
cash and cash equivalents to be held as security for the obligations of the
Borrower in respect of such Letter of Credit in a cash collateral account, and
pursuant to cash collateral arrangements, satisfactory to such Issuing Bank.

(d) Existing Letters of Credit. Schedule 2.05 contains a description of all
letters of credit issued by any lender for the account of the Borrower pursuant
to the Existing Credit Agreement and outstanding on the Effective Date (and
setting forth, with respect to each such letter of credit, (i) the name of the
issuing lender, (ii) the letter of credit number, (iii) the name(s) of the
account party or account

 

30



--------------------------------------------------------------------------------

parties, (iv) the stated amount (including the currency in which such letter of
credit is denominated), (v) the name of the beneficiary and (vi) the expiry
date). Each such letter of credit, including any extension or renewal thereof
(each, as amended from time to time in accordance with the terms thereof and
hereof, an “Existing Letter of Credit”) shall constitute a “Letter of Credit”
issued for the account of the Borrower for all purposes of this Agreement,
issued, for purposes of Section 2.05, on the Effective Date and the respective
issuer(s) thereof shall constitute “Issuing Bank(s)” with respect to such Letter
of Credit for all purposes of this Agreement.

(e) Participations. By the issuance or renewal of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the Stated Amount of such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent in U.S. Dollars, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.05(f) or of any reimbursement payment required
to be refunded to the Borrower for any reason (for this purpose, taking the
Dollar Equivalent of any LC Disbursement or other reimbursement payment made in
an Approved Alternate Currency). Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.05(e) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(f) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in U.S. Dollars an amount equal to such LC
Disbursement (for this purpose, taking the Dollar Equivalent of any LC
Disbursement made in an Approved Alternate Currency) not later than 12:00 noon,
New York City time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 12:00 noon,
New York City time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 10:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent in U.S. Dollars its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to such Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this Section 2.05(f), the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this Section 2.05(f) to
reimburse the applicable Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this Section 2.05(f) to reimburse an Issuing Bank for any LC Disbursement (other
than the funding of ABR Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

31



--------------------------------------------------------------------------------

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders or any Issuing Bank, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by an Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.05(f), then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
Section 2.05(f) to reimburse an Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

32



--------------------------------------------------------------------------------

(j) Replacement of Issuing Bank. Any Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of any Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this Section 2.05(k), the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash (in U.S. Dollars or, if
requested by the Administrative Agent in the case of any Letter of Credit
denominated in an Approved Alternate Currency, such Approved Alternate Currency)
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Such deposits shall not bear
interest except for any interest earned on the investment of such deposits,
provided that any such investments (i) shall be made at the option and sole
discretion of the Administrative Agent, (ii) must be approved in writing in
advance by the Borrower, and (iii) shall be at the Borrower’s risk and expense
to the extent (and only to the extent) that such investments have been approved
in advance in writing by the Borrower. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Lenders), be
applied to satisfy other Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount, together with interest or profits, if any, thereon, shall
(to the extent not applied as aforesaid) be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in

 

33



--------------------------------------------------------------------------------

like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Revolving Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Revolving
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Revolving Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

34



--------------------------------------------------------------------------------

(iii) whether the resulting Revolving Borrowing is to be an ABR Revolving
Borrowing or a Eurodollar Revolving Borrowing; and

(iv) if the resulting Revolving Borrowing is a Eurodollar Revolving Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Revolving Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Revolving Borrowing is repaid as
provided herein, at the end of such Interest Period such Revolving Borrowing
shall be converted to an ABR Revolving Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Revolving
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Revolving Borrowing at the end of the Interest Period
applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Total Commitment shall terminate on the
Final Maturity Date.

(b) Unless previously terminated, the Commitment of each Lender shall terminate
in its entirety on such Lender’s Maturity Date.

(c) Unless previously terminated, the Swingline Commitment of each Swingline
Lender shall terminate on the Swingline Maturity Date of such Swingline Lender.

(d) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000,
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Revolving Credit Exposures would exceed the Total Commitment
and (iii) at any time within the 30 days prior to the Maturity Date of any
Non-Continuing Lender and so long as no Event of Default then exists, the
Borrower may terminate the Commitment of such Non-Continuing Lender, provided
that (x) all Loans, together with unpaid accrued interest thereon and all
accrued but unpaid fees pursuant to Section 2.11, of such Non-Continuing Lender
are repaid or paid, as applicable, in full and (y) after giving effect to such
termination and repayment, the sum of the Revolving Credit Exposures does not
exceed the Total Commitment.

(e) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.08(d) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.

 

35



--------------------------------------------------------------------------------

Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments
pursuant to Section 2.08(d) shall be made ratably among the Lenders in
accordance with their respective Commitments, except as expressly provided in
subclause (iii) of the proviso appearing in Section 2.08(d).

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made by such Lender on such Lender’s Maturity Date
and (ii) to each Swingline Lender the then unpaid principal amount of each
Swingline Loan made by such Swingline Lender on the Swingline Maturity Date of
such Swingline Lender and the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) If on any date the sum of (i) the aggregate outstanding principal amount of
Revolving Loans and Swingline Loans (after giving effect to all other repayments
thereof on such date) and (ii) the aggregate amount of LC Exposure on such date,
exceeds the Total Commitment as then in effect, the Borrower shall repay on such
date, the principal of Swingline Loans, and if no Swingline Loans are or remain
outstanding, the principal of Revolving Loans in an aggregate amount equal to
such excess. If, after giving effect to the prepayment of all outstanding
Swingline Loans and all outstanding Revolving Loans, the aggregate amount of LC
Exposure exceeds the Total Commitment as then in effect, the Borrower shall pay
to the Administrative Agent (at its office identified in Section 2.17) on such
date an amount in cash and/or cash equivalents (in U.S. Dollars or, if requested
by the Administrative Agent in the case of any LC Exposure with respect to a
Letter of Credit denominated in an Approved Alternate Currency, such Approved
Alternate Currency) equal to such excess (up to the aggregate amount of LC
Exposure at such time) and the Administrative Agent shall hold such payment as
security for the Obligations of the Borrower to the Lenders hereunder pursuant
to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Administrative Agent. If the Borrower is required
to provide an amount of cash collateral pursuant to this Section 2.09(b), such
amount, together with interest or profits, if any, thereon, shall (so long as no
Default has occurred and is continuing) be returned to the Borrower within five
Business Days after the date on which the requirements of the foregoing sentence
would cease to require such cash collateralization.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

36



--------------------------------------------------------------------------------

(e) The entries made in the accounts maintained pursuant to Section 2.09(c) or
(d) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or to such payee and its registered
assigns).

SECTION 2.10. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with Section 2.10(b).

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, each Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing, provided that
(x) at the Borrower’s election in connection with any prepayment pursuant to
this Section 2.10(b), such prepayment shall not be applied to any Revolving Loan
of a Defaulting Lender and (y) the Borrower may repay the Revolving Loans of a
Non-Continuing Lender in connection with the termination of the Commitments of
such Non-Continuing Lender in accordance with the requirements of clause
(iii) of the proviso appearing in Section 2.08(d) without any accompanying
repayment of the Revolving Loans of the other Lenders, so long as all amounts,
if any, due and owing to such Lender (and any other Lenders) pursuant to
Section 2.15 are paid at such time. Each prepayment of a Swingline Borrowing
shall be applied ratably to the Swingline Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.

SECTION 2.11. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee (a “Facility Fee”), which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such

 

37



--------------------------------------------------------------------------------

Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued Facility Fees shall be payable in
U.S. Dollars in arrears on the third Business Day after the last day of March,
June, September and December of each year and on the date on which the
Commitment of the applicable Lender terminates, commencing on the first such
date to occur after the date hereof; provided that any Facility Fees accruing
after the date on which the Commitment of such Lender terminates shall be
payable on demand. All Facility Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender in U.S. Dollars a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank in U.S. Dollars a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Borrower and such Issuing Bank on the average daily
amount of the LC Exposure with respect to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of the termination of the Commitment of such
Issuing Bank and the date on which there ceases to be any LC Exposure with
respect to Letters of Credit issued by such Issuing Bank, as well as each
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitment of such Lender or Issuing Bank, as the case may
be, terminates and any such fees accruing after the date on which such
Commitment terminates shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this Section 2.11(b) shall be payable within 10 days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Facility Fees and
Letters of Credit participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.12. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

38



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Revolving Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Revolving
Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section or (ii) in the case of any other amount, 2.0% plus the rate
applicable to ABR Loans as provided in Section 2.12(a).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitment of any Lender
which has made such Loan (or, in the case of a Swingline Loan, the Swingline
Commitment of any Swingline Lender which made such Swingline Loan); provided
that (i) interest accrued pursuant to Section 2.12(c) shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period of the applicable Lenders), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

39



--------------------------------------------------------------------------------

SECTION 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, such Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
liquidity or on the capital or liquidity of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital or liquidity
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in Section 2.14(a) or (b) shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be,

 

40



--------------------------------------------------------------------------------

notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.15. Break Funding Payments.

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.10(b) and is revoked in accordance therewith) or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
U.S. Dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.16. Withholding of Taxes; Gross-Up.

(a) Each payment by any Loan Party under any Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.16(d)) and

 

41



--------------------------------------------------------------------------------

any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.16(d) shall
be paid within 10 days after the Recipient delivers to any Loan Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing in reasonable detail the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.16(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation required by law as
will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of any
documentation described in Section 2.16(f)(iii) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.16(f). If
any form or certification previously delivered pursuant to this Section 2.16
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender with respect
to the Borrower shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent except, in the case of
Section 2.16(f)(ii)(E) below with respect to a participating Lender, only to the
relevant Lender (in such number of copies reasonably requested by the Borrower
and the Administrative Agent) on or prior to the date on which such Lender
becomes a party hereto, duly completed and executed copies of whichever of the
following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

42



--------------------------------------------------------------------------------

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
“portfolio interest” under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) certifying that such Lender is not (a) a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, (b) a “10-percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;
or

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this
Section 2.16(f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law such
documentation prescribed by applicable law. Solely for purposes of this
Section 2.16(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position

 

43



--------------------------------------------------------------------------------

(on a net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid and no indemnified party shall be required to pay any amounts
pursuant to this Section 2.16(g) at any time when a Default exists. This
Section 2.16(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or a Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in U.S. Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements (for this purpose, taking the Dollar Equivalent of any LC
Disbursement made in an Approved Alternate Currency) then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (in U.S. Dollars) (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements (for purposes of any
participation in an LC Disbursement under a Letter of Credit denominated in an
Approved Alternate Currency, taking the Dollar Equivalent of such LC
Disbursement) and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements (for
purposes of any participation in an LC Disbursement made under a Letter of
Credit denominated in an Approved Alternate Currency, taking the Dollar
Equivalent of such LC Disbursement) and Swingline Loans; provided that (i) if
any such

 

44



--------------------------------------------------------------------------------

participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.17(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including non-pro rata payments expressly contemplated
by Sections 2.10(b) and 2.09(a) (in connection with the earlier Maturity Date of
a given Lender) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section 2.17(c) shall apply)). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(e) or (f), 2.06(b), 2.17(d) or 9.03(d), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, each Swingline Lender or each Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under such Sections. In the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

45



--------------------------------------------------------------------------------

(b) If (w) any Lender becomes a Non-Continuing Lender at any time after the
applicable Extension Response Date occurring after the Effective Date, (x) any
Lender requests compensation under Section 2.14, (y) the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or (z) any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and each Issuing Bank, which consent
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment (in U.S. Dollars) of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements (for purposes of
any participation in an LC Disbursement made under a Letter of Credit
denominated in an Approved Alternate Currency, taking the Dollar Equivalent of
such LC Disbursement) and Swingline Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments and (iv) in the case of
the replacement of any Lender that is a Non-Continuing Lender as contemplated by
clause (w) above, the Maturity Date applicable to the assignee’s Commitment
shall be the Final Maturity Date then in effect. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.19. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender shall
require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time; and

 

46



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.05(k) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.19(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.19(c), then the fees payable to the Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.19(c), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all Facility
Fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew or increase any Letter of Credit, unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.19(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower, each Issuing Bank and
each Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.20. Incremental Commitments.

(a) The Borrower may at any time or from time to time after the Effective Date,
by notice to the Administrative Agent, request one or more increases in the
amount of the Commitments (each such increase, a “Commitment Increase”),
provided that (i) both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, (x) no Default
shall exist and (y) all representations and warranties in this Agreement or any
other Loan Document shall be true and correct in all material respects and
(ii) the aggregate amount of all Commitment Increases pursuant to this
Section 2.20 shall not exceed $250,000,000. Each Commitment Increase shall be in
an aggregate principal amount that is not less than $20,000,000 (provided that
such amount may be less than

 

47



--------------------------------------------------------------------------------

$20,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence). Each notice from the Borrower pursuant to this
Section 2.20 shall set forth the requested amount of the relevant Commitment
Increase. Commitment Increases may be provided, by any existing Lender or by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”), provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s providing such
Commitment Increases if such consent would be required under Section 9.04 for an
assignment of Revolving Loans or Commitments, as applicable, to such Lender or
Additional Lender. Commitments in respect of Commitment Increases shall become
Commitments (or in the case of a Commitment Increase to be provided by an
existing Lender, an increase in such Lender’s Commitment) under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement,
executed by the Borrower, each Lender agreeing to provide such Commitment
Increase, if any, each Additional Lender, if any, and the Administrative Agent.
The Incremental Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.20. The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the occasion of any Borrowing” or “issuance, amendment, renewal or extension of
a Letter of Credit” or similar language in such Section 4.02 shall be deemed to
refer to the effective date of such Incremental Amendment) and such other
conditions as the parties thereto shall agree. The Borrower will use the
proceeds of the Commitment Increases for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Commitment Increases,
unless it so agrees. Upon each increase in the Commitments pursuant to this
Section 2.20, (a) each Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Commitment Increase (each, a “Commitment Increase
Lender”) in respect of such increase, and each such Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each Lender (including each such Commitment
Increase Lender) will equal the percentage of the Total Commitment represented
by such Lender’s Commitment and (b) if, on the date of such increase, there are
any Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Commitment Increase be prepaid from the proceeds of
additional Revolving Loans made hereunder (reflecting such increase in
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 2.15. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(b) This Section 2.20 shall supersede any provisions in Section 2.17 or 9.02 to
the contrary.

SECTION 2.21. Maturity Date Extensions.

Prior to (but not less than 60 days nor more than 90 days prior to) the
applicable Extension Date, the Borrower may make a written request to the
Administrative Agent, who shall forward a copy of each such request to each of
the Continuing Lenders, that the Final Maturity Date then in effect be extended
to the date occurring twelve (12) months after such existing Final Maturity
Date. Such request shall be accompanied by a certificate of a Financial Officer
of the Borrower stating that no Default has occurred and is continuing. If, by
the date (each, an “Extension Response Date”) which is 30

 

48



--------------------------------------------------------------------------------

days prior to the applicable Extension Date, Continuing Lenders which are not
Defaulting Lenders holding at least a majority of the Commitments held by
Continuing Lenders which are not Defaulting Lenders agree thereto in writing,
the Final Maturity Date, and the Maturity Date of each Continuing Lender then
consenting, shall be automatically extended to the date occurring twelve
(12) months after the then existing Final Maturity Date. In the event that the
Borrower has not obtained the requisite percentage of Continuing Lenders to
permit an extension by the relevant Extension Response Date, the Borrower may
extend the deadline for obtaining such percentage to the 30th day following such
Extension Response Date in order to take such actions with respect to any Lender
that is a Non-Continuing Lender after giving effect to such Extension Response
Date in order to obtain the requisite percentage of Lenders constituting
Continuing Lenders to permit such extension (including actions contemplated by
Section 2.18). The Administrative Agent shall notify the Borrower and each
Lender of the effectiveness of any such extension. No Lender shall be obligated
to grant any extensions pursuant to this Section 2.21, and any such extension
shall be in the sole discretion of each of them. A Lender’s Maturity Date shall
not be so extended pursuant to this Section 2.21 for (x) any Lender that is a
Non-Continuing Lender at the time such request for extension is made and (y) any
Continuing Lender at the time of such request that has not consented in writing,
within the time specified above, to any such request for the extension thereof.
It is understood and agreed that the Borrower shall have a total of two
(2) opportunities to request an extension pursuant to this Section 2.21 and that
each of such extension (if validly effected pursuant to this Section 2.21) shall
extend the Final Maturity Date then in effect by twelve (12) months.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers.

Each Loan Party and its Material Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability.

The Transactions are within each Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, shareholder action.
Each Loan Document has been duly executed and delivered by each Loan Party party
thereto, and constitutes a legal, valid and binding obligation of each Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts.

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any material applicable law or regulation or the charter, by-laws or
other organizational documents of any Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture or other material agreement or instrument binding upon the Borrower or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.

 

49



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Effect.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, shareholders’ equity and cash flows
(i) as of and for the fiscal year ended December 31, 2012, reported on by KPMG
LLP, independent public accountants, and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended June 30, 2013 certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial condition and results of operations and cash flows of
the Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) Since December 31, 2012, there has been no event, occurrence or development
that, individually or in the aggregate, has had a Material Adverse Effect.

SECTION 3.05. Properties.

(a) Each Loan Party and its Material Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement, the other Loan Documents or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has had a Material
Adverse Effect.

 

50



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Contractual Obligations.

Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all Contractual Obligations binding upon it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08. Use of Proceeds; Margin Regulations; Investment Company Status.

(a) All proceeds of the Loans and Letters of Credit shall be utilized for the
general corporate and working capital purposes of the Borrower and its
Subsidiaries (including, without limitation, (i) to support Permitted
Obligations, (ii) to replace Existing Letters of Credit, (iii) to effect
Permitted Litigation Bonding, (iv) to pay, satisfy and/or otherwise discharge
judgments rendered against the Borrower or any other Subsidiary from time to
time, (v) to refinance, repay or retire Indebtedness, (vi) to make payments
under the Master Settlement Agreement and under any other settlement agreement
in respect of tobacco litigation that the Borrower and/or any of its
Subsidiaries is now or hereafter party to or bound by, (vii) to pay dividends on
and to repurchase common stock of the Borrower, to the extent permitted by
Section 6.05; provided that, in the case of any repurchase by the Borrower or
any of its Subsidiaries of Equity Interests of the Borrower made with all or any
portion of the proceeds of any Loan, all of such Equity Interests so repurchased
are immediately cancelled, (viii) to pay fees and expenses incurred in
connection with the Transactions and (ix) to effect acquisitions to the extent
permitted by this Agreement).

(b) Neither the making of any Loan hereunder or issuance of any Letter of
Credit, nor the use of the proceeds thereof, will violate or be inconsistent
with the provisions of regulations of the Board, including Regulations T, U and
X, and no part of the proceeds of any Loan or any Letter of Credit will be used
to purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock in violation of Regulations T, U or X.
Not more than 25.0% of the value of the assets of the Borrower and their
respective Subsidiaries is represented by Margin Stock.

(c) Neither of the Borrower nor any of its Subsidiaries is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Neither the Borrower
nor any of its Subsidiaries is subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

SECTION 3.09. Taxes.

Each of the Borrower and its Material Subsidiaries has timely filed or caused to
be filed all material Tax returns and reports required to have been filed (after
giving effect to all valid filing extensions) and has paid or caused to be paid
all material Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves.

SECTION 3.10. ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.

 

51



--------------------------------------------------------------------------------

SECTION 3.11. Disclosure.

As of the Effective Date, the Borrower has disclosed to the Lenders all material
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject. Neither the Information Memorandum nor any of
the other reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) (in
each case, taken as a whole) contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time, it being recognized by the Administrative
Agent and the Lenders that such projected financial information should not be
viewed as facts, and that actual results will differ from such projected
financial information and such differences may be material.

SECTION 3.12. Subsidiaries.

On and as of the Effective Date, the Borrower has no Subsidiaries other than
those Subsidiaries listed on Schedule 3.12. Schedule 3.12 correctly sets forth,
as of the Effective Date, (x) the percentage ownership (direct and indirect) of
the Borrower in each class of capital stock or other Equity Interests of each of
its Subsidiaries and also identified the direct owner thereof and (y) the name
of each Material Subsidiary, each Subsidiary which is not a Material Subsidiary
and each Non-Guarantor Subsidiary. All outstanding shares of Equity Interests of
each Subsidiary of the Borrower have been duly and validly issued, are fully
paid and non-assessable and have been issued free of preemptive rights.

SECTION 3.13. Anti-Terrorism Law.

(a) Neither the Borrower nor any of its Subsidiaries is in violation of any
legal requirement relating to any laws with respect to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”) and the
PATRIOT Act. None of (i) the Borrower or any of its Subsidiaries, (ii) to the
knowledge of the Borrower, any officer, director or employee of the Borrower or
any of its Subsidiaries or (iii) to the knowledge of the Borrower, any agent of
the Borrower or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereby, as the
case may be, is a Designated Person.

(b) None of (i) the Borrower or any of its Subsidiaries, (ii) to the knowledge
of the Borrower, any officer, director or employee of the Borrower or any of its
Subsidiaries or (iii) to the knowledge of the Borrower, any agent of the
Borrower or any of its Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby, as the case may be,
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Designated Person, (y) deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order, or (z) engages in
or conspires to engage in any transaction that violates any of the prohibitions
set forth in any Anti-Terrorism Law.

(c) Neither the making of any Loan hereunder or issuance of any Letter of
Credit, nor the use of the proceeds thereof, will fund any activities or
business of or with any Designated Person or in any country or territory that at
the time of such funding is the subject of any sanctions under any
Anti-Terrorism Laws or any sanctions program administered by OFAC or will result
in a violation by any party to this Agreement of any Anti-Terrorism Laws or any
sanctions program administered by OFAC.

 

52



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date.

The obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission or electronic transmission in .pdf format of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received written opinions (each
addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Kilpatrick Townsend & Stockton LLP, counsel for the Borrower,
(ii) Betzer, Roybal & Eisenberg P.C., New Mexico counsel for the Borrower and
(iii) the Deputy General Counsel of the Borrower, each in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to each
Loan Party, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the president, a vice president or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
Sections 4.02(a) and (b).

(e) The Administrative Agent and each Lender shall have received all fees and
other amounts due and payable to the Administrative Agent and such Lender,
respectively, on or prior to the Effective Date, including, to the extent
invoiced a reasonable time prior to the Effective Date, reimbursement or payment
of all out-of-pocket expenses of the Administrative Agent required to be
reimbursed or paid by the Borrower hereunder.

(f) On or prior to the Effective Date, all material governmental, regulatory and
third party approvals necessary to consummate the financing transactions
contemplated by this Agreement and the other Loan Documents and for the
continuing operations of the Borrower and its Subsidiaries taken as a whole,
shall have been obtained and remain in full force and effect.

(g) On the Effective Date, (i) no litigation shall be pending or threatened in
writing with respect to this Agreement, any other Loan Document or the
Transactions and (ii) except for the Disclosed Matters, since December 31, 2012,
no litigation shall be pending or threatened in writing which has had, or could
reasonably be expected to result in, a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

(h) No event, development or circumstance shall have occurred since December 31,
2012 that has had, or could reasonably be expected to result in, a Material
Adverse Effect.

(i) Each Material Subsidiary of the Borrower and each other Subsidiary of the
Borrower (other than a Subsidiary identified as a Non-Guarantor Subsidiary on
Schedule 3.12) shall have duly authorized, executed and delivered a Subsidiary
Guarantee Agreement substantially in the form of Exhibit B hereto, and the
Subsidiary Guarantee Agreement shall be in full force and effect.

(j) All loans and other obligations of the Borrower and its Subsidiaries with
respect to the Existing Credit Agreement shall have been paid in full and all
commitments, letters of credit and guarantees in connection therewith shall have
been terminated and/or released (or, in the case of Existing Letters of Credit,
incorporated hereunder as Letters of Credit as contemplated by Section 2.05(d)),
all to the reasonable satisfaction of the Administrative Agent. On the Effective
Date (immediately prior to giving effect thereto), no Default or Event of
Default under, and as defined in, the Existing Credit Agreement shall have
occurred and be continuing.

(k) Each Lender shall have received at least five Business Days before the
Effective Date all documentation and other information requested by such Lender
and required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event.

The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of each Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

(a) The representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (except to the extent any such
representation or warranty speaks only as of a previous date, in which case it
was true and correct in all material respects on and as of such date); provided,
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such respective dates.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in Sections 4.02(a) and
(b).

 

54



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or been cash
collateralized or back-stopped on terms satisfactory to each Issuing Bank) and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information.

The Borrower will furnish to the Administrative Agent and each Lender:

(a) within 100 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, shareholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate of a Financial Officer of the Borrower in
the form of Exhibit D (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) certifying compliance with
Section 6.04 for the applicable period and setting forth reasonably detailed
calculations demonstrating such compliance, (iii) stating whether any material
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate and attaching appropriate reconciliation
work-sheets, and (iv) in the case of the delivery of financial statements under
clause (a) above (and, if requested by the Administrative Agent, under clause
(b) above for any fiscal quarter ended on June 30 of any fiscal year),
identifying the legal names of all Material Subsidiaries;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

55



--------------------------------------------------------------------------------

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or distributed by the Borrower or any
Subsidiary to its shareholders generally, as the case may be;

(f) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Notwithstanding the foregoing, to the extent the Borrower files the information
and reports referred to in clause (e) above with the SEC and such information is
publicly available on the Internet, the Borrower shall be deemed to be in
compliance with its obligations to furnish such information and reports to the
Administrative Agent pursuant to clause (e).

SECTION 5.02. Notices of Material Events.

The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following (promptly upon a Responsible Officer obtaining
knowledge thereof):

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business.

The Borrower will, and will cause each of its Material Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

56



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations.

The Borrower will, and will cause each of its Subsidiaries to, pay its material
obligations, including material Tax liabilities, except where (a) the validity
or amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance.

The Borrower will, and will cause each of its Material Subsidiaries to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and subject to the
occurrence of casualty events, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights.

The Borrower will, and will cause each of its Material Subsidiaries to, keep
proper books of record and account in which entries that are full, true and
correct in all material respects are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

SECTION 5.07. Compliance with Laws and Contractual Obligations.

The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws (including Environmental Laws and the applicable provisions of ERISA),
rules, regulations and orders of any Governmental Authority applicable to it or
its property and all Contractual Obligations binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit.

The proceeds of the Loans and Letters of Credit will be used only for general
corporate and working capital purposes of the Borrower and its Subsidiaries
(including, without limitation, (a) to support Permitted Obligations, (b) to
replace Existing Letters of Credit, (c) to effect Permitted Litigation Bonding,
(d) to pay, satisfy and/or otherwise discharge judgments rendered against the
Borrower or any other Subsidiary from time to time, (e) to refinance, repay or
retire Indebtedness, and (f) to make payments under the Master Settlement
Agreement and under any other settlement agreement in respect of tobacco
litigation that the Borrower and/or any of its Subsidiaries is now or hereafter
party to or bound by, (g) to pay dividends on and to repurchase common stock of
the Borrower, to the extent permitted by Section 6.05; provided that, in the
case of any repurchase by the Borrower or any of its Subsidiaries of Equity
Interests of the Borrower made with all or any portion of the proceeds of any
Loan, all of such Equity Interests so repurchased are immediately cancelled,
(h) to pay fees and expenses incurred in connection with the Transactions and
(i) to effect acquisitions to the extent permitted by this Agreement). No part
of the proceeds of any Loan or Letter of Credit will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations T, U and X, including to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock, in each case, in violation of
Regulations T, U or X. After application of the proceeds of any Loan or Letter
of Credit, not more than 25.0% of the value of the assets of the Borrower and
its Subsidiaries will be represented by Margin Stock.

 

57



--------------------------------------------------------------------------------

SECTION 5.09. Subsidiary Guarantee Agreement; Further Assurances.

(a) The Borrower agrees to (i) cause each Material Subsidiary of the Borrower
established, created or acquired after the Effective Date to execute and deliver
a counterpart to the Subsidiary Guarantee Agreement (and/or an assumption
agreement in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which such Subsidiary shall become a party to the Subsidiary
Guarantee Agreement) and thereby guaranty all Obligations and (ii) cause to be
delivered to the Administrative Agent opinions of counsel and such certificates,
resolutions and other documents as may be reasonably requested by the
Administrative Agent in connection with the execution and delivery of the
documentation described in preceding clause (i). The actions required above by
this Section 5.09(a) shall be completed not later than 30 days after the
establishment, creation or acquisition of the applicable Material Subsidiary (or
such later date as agreed by the Administrative Agent in its sole discretion).

(b) In the event that (i) any Subsidiary that is not then a Subsidiary Guarantor
constitutes a “Material Subsidiary” in accordance with the definition thereof on
the last day of the then most recent fiscal year for which financial statements
have been (or are required to be) furnished pursuant to Section 5.01(a) (and,
upon written notice by the Administrative Agent to the Borrower, at the last day
of the period of four consecutive fiscal quarters ended prior to the date on
which financial statements have been (or are required to be) furnished pursuant
to Section 5.01(b) for the fiscal quarter ended June 30) or (ii) the Borrower is
obligated to designate one or more additional Subsidiaries as “Material
Subsidiaries” as a result of the operation of the first proviso in the first
sentence of the definition of “Material Subsidiary”, then the Borrower shall
promptly (and in any event within ten Business Days after the date such
financial statements are so delivered or required to be so delivered) cause such
Subsidiary to take the actions described in Section 5.09(a) as if such
Subsidiary had been newly created by the Borrower at such time.

(c) Notwithstanding anything to the contrary contained in Section 5.09(a) or
(b), in no event shall any Foreign Subsidiary which becomes a Material
Subsidiary after the Effective Date be required to comply with the requirements
of Section 5.09(a) or (b), unless either (i) such Foreign Subsidiary would
constitute a “Material Subsidiary” pursuant to clause (a) or (b) of the first
sentence of the definition thereof (but, for this purpose only, assuming each
percentage set forth therein was 15.0% instead of 10.0%) or (ii) such Foreign
Subsidiary would otherwise be required to be designated by the Borrower as a
“Material Subsidiary” pursuant to the first proviso appearing in the first
sentence of the definition thereof, (but, for this purpose only, (x) assuming
that each percentage set forth in such proviso was 20.0% instead of 15.0% and
(y) after giving effect to any prior or concurrent designation by the Borrower
of any Domestic Subsidiary as a “Material Subsidiary”).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or been cash collateralized or
back-stopped on terms satisfactory to each Issuing Bank) and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

58



--------------------------------------------------------------------------------

SECTION 6.01. Liens.

(a) The Borrower will not, and will not permit any of its Subsidiaries to:

(i) mortgage or pledge as security for any Indebtedness any Principal Property
of the Borrower or any of its Subsidiaries, whether such Principal Property is
owned on the Effective Date or hereafter acquired, unless the Borrower secures
or causes such Subsidiary to secure the Obligations equally and ratably with all
Indebtedness secured by such mortgage or pledge, so long as such Indebtedness
shall be so secured; and

(ii) mortgage or pledge as security for any Indebtedness any shares of stock,
Indebtedness or other obligations of a Subsidiary of the Borrower held by or
owed to any of the Borrower or such Subsidiary, whether such shares of stock,
Indebtedness or other obligations are owned on the Effective Date or hereafter
acquired, unless the Borrower secures or causes such Subsidiary to secure the
Obligations equally and ratably with all such Indebtedness secured by such
mortgage or pledge, so long as such Indebtedness shall be so secured; provided,
however, that this covenant shall not apply in the case of:

(A) the creation of any mortgage, pledge or other Lien on any shares of stock,
Indebtedness or other obligations of a Subsidiary or any Principal Property
hereafter acquired (including acquisitions by way of merger or consolidation) by
the Borrower or a Subsidiary contemporaneously with such acquisition, or within
120 days thereafter, to secure or provide for the payment or financing of any
part of the purchase price thereof, or the assumption of any mortgage, pledge or
other Lien upon any shares of stock, Indebtedness or other obligations of a
Subsidiary or any Principal Property acquired hereafter existing at the time of
such acquisition, or the acquisition of any shares of stock, Indebtedness or
other obligations of a Subsidiary or any Principal Property subject to any
mortgage, pledge or other Lien without the assumption thereof, provided that
every such mortgage, pledge or Lien referred to in this clause (A) shall attach
only to the shares of stock, Indebtedness or other obligations of a Subsidiary
or any Principal Property so acquired and fixed improvements thereon;

(B) any mortgage, pledge or other Lien on any shares of stock, Indebtedness or
other obligations of a Subsidiary or any Principal Property existing on the
Effective Date and set forth on Schedule 6.01;

(C) any mortgage, pledge or other Lien on any shares of stock, Indebtedness or
other obligations of a Subsidiary or any Principal Property in favor of the
Borrower or any Subsidiary;

(D) any mortgage, pledge or other Lien on Principal Property being constructed
or improved securing loans to finance such construction or improvements;

(E) any mortgage, pledge or other Lien on shares of stock, Indebtedness or other
obligations of a Subsidiary or any Principal Property incurred in connection
with the issuance of tax-exempt governmental obligations; or

(F) any renewal of or substitution for any mortgage, pledge or other Lien
permitted by any of the preceding clauses (A) through (E), provided, that in the
case of a mortgage, pledge or other Lien permitted under clause (B), (C) or (E),
the debt secured is not increased nor the Lien extended to any additional
assets.

 

59



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 6.01(a), the Borrower or any
Subsidiary may create or assume Liens in addition to those permitted by
Section 6.01(a), and renew, extend or replace such Liens, provided, that at the
time of such creation, assumption, renewal, extension or replacement, and after
giving effect thereto, Exempted Debt does not exceed 10.0% of Consolidated Net
Worth.

SECTION 6.02. Sale and Leaseback Transactions.

(a) The Borrower will not, and will not permit any Subsidiary to, sell or
transfer, directly or indirectly, except to the Borrower or a Subsidiary, any
Principal Property as an entirety, or any substantial portion thereof, with the
intention of taking back a lease of such property, except a lease for a period
of three years or less at the end of which it is intended that the use of such
property by the lessee will be discontinued; provided, that the Borrower or any
Subsidiary may sell any such Principal Property and lease it back for a longer
period if (i) the Borrower or such Subsidiary would be entitled, pursuant to the
provisions of Section 6.01(a), to create a mortgage on the property to be leased
securing Funded Debt in an amount equal to the Attributable Debt with respect to
such sale and lease-back transaction without equally and ratably securing the
Obligations or (ii) (A) the Borrower promptly informs the Administrative Agent
of such transaction, (B) the net proceeds of such transaction are at least equal
to the fair value (as determined by the Board of Directors) of such property and
(C) the Borrower causes an amount equal to the net proceeds of the sale to be
applied to the retirement, within 120 days after receipt of such proceeds, of
Funded Debt incurred or assumed by the Borrower or a Subsidiary and/or the
Obligations; provided further, that in the case of Funded Debt in the form of
debentures or notes issued under an indenture, in lieu of applying all of or any
part of such net proceeds to such retirement, the Borrower may, within 75 days
after such sale, deliver or cause to be delivered to the applicable trustee for
cancellation either debentures or notes evidencing Funded Debt of the Borrower
or of a Subsidiary previously authenticated and delivered by the applicable
trustee, and not theretofore tendered for sinking fund purposes or called for a
sinking fund or otherwise applied as a credit against an obligation to redeem or
retire such notes or debentures, and an Officers’ Certificate (which certificate
shall be delivered to the Administrative Agent) stating that the Borrower elects
to deliver or cause to be delivered such debentures or notes in lieu of retiring
Funded Debt as hereinabove provided. If the Borrower shall so deliver debentures
or notes to the applicable trustee and the Borrower shall duly deliver such
Officers’ Certificate, the amount of cash which the Borrower shall be required
to apply to the retirement of Funded Debt under this Section 6.02(a) shall be
reduced by an amount equal to the aggregate of the then applicable optional
redemption prices (not including any optional sinking fund redemption prices) of
such debentures or notes, or, if there are no such redemption prices, the
principal amount of such debentures or notes; provided, that in the case of
debentures or notes which provide for an amount less than the principal amount
thereof to be due and payable upon a declaration of the maturity thereof, such
amount of cash shall be reduced by the amount of principal of such debentures or
notes that would be due and payable as of the date of such application upon a
declaration of acceleration of the maturity thereof pursuant to the terms of the
indenture pursuant to which such debentures or notes were issued.

(b) Notwithstanding the provisions of Section 6.02(a), the Borrower or any
Subsidiary may enter into sale and lease-back transactions in addition to those
permitted by Section 6.02(a) and without any obligation to retire any
Obligations or other Funded Debt, provided, that at the time of entering into
such sale and lease-back transactions and after giving effect thereto, Exempted
Debt does not exceed 10.0% of Consolidated Net Worth.

SECTION 6.03. Fundamental Changes.

The Borrower will not, and will not permit any Material Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell,

 

60



--------------------------------------------------------------------------------

convey, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the stock or other Equity Interests of any of its Material
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person (including, without limitation, any
Material Subsidiary) may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary Guarantor, and (iii) any Material Subsidiary
may sell, convey, transfer, lease or otherwise dispose of its assets to the
Borrower or to another Subsidiary Guarantor.

SECTION 6.04. Financial Condition Covenants.

(a) Consolidated Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to exceed 3.00:1.00.

(b) Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower ending on the last day of a fiscal quarter of the
Borrower to be less than 4.00:1.00.

SECTION 6.05. Restricted Payments.

The Borrower will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted Payment
(other than Restricted Payments payable solely in non-redeemable common stock or
comparable common Equity Interests of the Borrower or any such Subsidiary),
except:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or any wholly-owned Subsidiary of the Borrower, and any non-wholly-owned
Subsidiary of the Borrower may make cash Restricted Payments to its shareholders
generally so long as the Borrower or its respective Subsidiary which owns the
Equity Interest in the Subsidiary making such Restricted Payment receives at
least its proportionate share thereof (based upon its relative holding of the
Equity Interests in the Subsidiary making such Restricted Payments and taking
into account the relative preferences, if any, of the various classes of Equity
Interests of such Subsidiary);

(b) the Borrower may issue shares of its common stock (i) in settlement of its
obligations under stock-based compensation plans, and (ii) upon the exercise of
any warrants or options or upon the conversion or redemption of any convertible
or redeemable preferred or preference stock, and in connection with any such
exercise, conversion or redemption, the Borrower may, so long as no Event of
Default then exists or would result therefrom, pay cash in lieu of issuing
fractional shares of its common stock;

(c) the Borrower may declare and pay, or otherwise pay or make, any other
Restricted Payment (including, without limitation, any share repurchases,
dividends and other distributions in respect of its Equity Interests), so long
as (i) no Event of Default then exists or would result therefrom, (ii) on the
date such Restricted Payment is (x) paid or made (in the case of a Non-Declared
Restricted Payment) or (y) (I) declared or otherwise authorized and (II) paid or
made (in the case of any other Restricted Payment), the Borrower is in
compliance with the

 

61



--------------------------------------------------------------------------------

covenants contained in Section 6.04 for the period of four consecutive fiscal
quarters of the Borrower most recently ended prior to such date for which
financial statements have been delivered pursuant to Section 5.01, on a pro
forma basis, as if the respective Restricted Payment made, declared or
authorized had been paid (and any Indebtedness incurred (or to be incurred) to
finance the same had been incurred) on the first day of such period and (iii) in
the case of any Restricted Payment in the form of a repurchase of Equity
Interests of the Borrower and made with all or any portion of the proceeds of
Loans, all of such Equity Interests so repurchased are immediately cancelled;

(d) the Borrower may issue and exchange shares of any class or series of its
common stock now or hereafter outstanding for shares of any other class or
series of its common stock now or hereafter outstanding; and

(e) the Borrower may, in connection with any reclassification of its common
stock and any exchange permitted by clause (d) above, pay cash in lieu of
issuing fractional shares of any class or series of its common stock.

SECTION 6.06. Transactions with Affiliates.

The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
wholly owned Subsidiaries not involving any other Affiliate, (c) Restricted
Payments permitted by Section 6.05, (d) customary fees paid to members of the
board of directors of the Borrower and of its Subsidiaries (and to British
American Tobacco p.l.c. in respect of services of its employees acting as
members of the Board of Directors of the Borrower as contemplated by the
Governance Agreement), (e) the entering into, and making of payments under bonus
plans, employment agreements, employee benefits plans, stock option plans,
indemnification provisions, severance arrangements, and other similar
compensatory arrangements with officers, employees and directors of the Borrower
and its Subsidiaries in the ordinary course of business, and (f) charitable
contributions made by the Borrower or any of its Subsidiaries to Santa Fe
Natural Tobacco Company Foundation, Reynolds American Foundation, American Snuff
Charitable Trust or any other charitable foundation, trust or similar charitable
organization that is, at the time of such contribution, an Affiliate of the
Borrower or any Subsidiary thereof, in each case consistent with past practices
of the Borrower and its Subsidiaries as in effect on the Effective Date.

SECTION 6.07. Restrictive Agreements.

(a) The Borrower will not permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any such Subsidiary (x) to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Loan Party, (y) to Guarantee Indebtedness of the Borrower
or any other Loan Party or (z) transfer any of its properties or assets to the
Borrower or any other Loan Party; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement or any
other Loan Document or by the Existing Term Loan Agreement (and any extension,
renewal, replacement, amendment or modification thereof so long as such
extension, renewal, replacement, amendment or modification is no more
restrictive with respect to such restrictions and conditions taken as a whole
than those contained in the Existing Term Loan Agreement); (ii) the foregoing
shall not apply to restrictions and conditions

 

62



--------------------------------------------------------------------------------

existing on the date hereof or any extension, renewal, amendment or modification
of any such restriction or condition (in each case, as long as such extension,
renewal, amendment or modification is no more restrictive with respect to such
restrictions and conditions taken as a whole than those contained in the
restrictions and conditions prior to such extension, renewal, amendment or
modification); (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of assets (including
Equity Interests) pending such sale, provided such restrictions and conditions
apply only to the assets that are to be sold and such sale is not prohibited
hereunder; (iv) the foregoing shall not apply to any agreement or other
instrument of a Person acquired by the Borrower or any Subsidiary that was in
existence at the time of such acquisition (but not created in contemplation
thereof or to provide all or any portion of the funds or credit support utilized
to consummate such acquisition), which restriction or condition is not
applicable to any Person, or the properties or assets of any Person, other than
the Person or its Subsidiaries, or the property or assets of the Person or its
Subsidiaries so acquired; (v) clause (z) of the foregoing shall not apply to
Indebtedness secured by a Lien not otherwise prohibited hereunder that limits
the right of the debtor to dispose of the assets securing such Indebtedness;
(vi) the foregoing shall not apply to customary provisions in joint venture
agreements and other similar agreements relating solely to such joint venture
entered into in the ordinary course of business; (vii) the foregoing shall not
apply to customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business that impose
restrictions of the type described in clause (z) above on the property subject
to such lease; (viii) clauses (x) and (y) of the foregoing shall not apply to
restrictions in the Existing Senior Notes Indentures or any other indenture or
loan agreement, so long as the restrictions in the Existing Senior Notes
Indentures or such other indenture or loan agreement are no more burdensome than
those appearing in the Existing Senior Notes Indentures as in effect on the
Effective Date; (ix) clause (z) of the foregoing shall not apply to customary
restrictions contained in any documentation governing any sale and leaseback
transaction not prohibited by this Agreement, so long as such restriction is
applicable only to the assets pledged pursuant to such sale and leaseback
transaction; and (x) clause (z) of the foregoing shall not apply to any
agreements governing any purchase money Liens or Capital Lease Obligations
incurred in the ordinary course of business and not otherwise prohibited hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby).

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon the
ability of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist any Lien upon any of its property or assets, whether now owned or
hereafter acquired, to secure the Obligations or, in the case of any Subsidiary
Guarantor, its obligations under the Subsidiary Guarantee Agreement, other than
(x) this Agreement and the other Loan Documents, or the Existing Term Loan
Agreement (and any extension, renewal, replacement, amendment or modification
thereof so long as such extension, renewal, replacement, amendment or
modification is no more restrictive with respect to such restrictions and
conditions taken as a whole than those contained in the Existing Term Loan
Agreement), (y) any agreement described in (and permitted by) clauses (ii),
(iii), (iv), (v), (vi), (vii), (viii), (ix) and (x) of the first proviso in
Section 6.07(a), and (z) agreements containing negative pledges and restrictions
on Liens in favor of any holder of Indebtedness not prohibited by this Agreement
but only if such negative pledge or restriction expressly permits Liens for the
benefit of the Administrative Agent and the Lenders with respect to the Facility
and the Obligations under the Loan Documents on a senior basis (in an aggregate
principal amount equal to at least the sum of the Commitments (or, if
terminated, the Revolving Credit Exposures) on the date of the incurrence
thereof) and without a requirement that such holders of such Indebtedness be
secured by such Liens equally and ratably or on a junior basis.

 

63



--------------------------------------------------------------------------------

SECTION 6.08. Subsidiary Indebtedness.

The Borrower will not permit the aggregate principal amount of Indebtedness of
its Non-Guarantor Subsidiaries (excluding any Indebtedness of a Subsidiary of
the Borrower owed to the Borrower or another Subsidiary of the Borrower, but
including any Guarantee by a Non-Guarantor Subsidiary of Indebtedness of the
Borrower) at any time to exceed $200,000,000.

SECTION 6.09. End of Fiscal Years; Fiscal Quarters.

The Borrower will not, and will not permit any of its Subsidiaries to, cause
(i) its or any of its Subsidiaries’ fiscal years to end on any day other than
December 31 of each calendar year and (ii) its or any of its Subsidiaries’
fiscal quarters to end on any day other than March 31, June 30, September 30 and
December 31 of each calendar year.

ARTICLE VII

Events of Default

If any of the following events (each, an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;

(c) any representation or warranty made or deemed made by any Loan Party in or
pursuant to this Agreement or any other Loan Document or any amendment or
modification hereof or waiver hereunder or thereunder, or in any written report,
certificate or financial statement furnished pursuant to or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence only) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article VII), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace or cure period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace or cure period) the holder or holders of
any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase,

 

64



--------------------------------------------------------------------------------

redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness or (ii) Indebtedness that becomes due as a result of the
delivery of a notice of a voluntary prepayment or redemption;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article VII, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money (to the extent not covered by
insurance from a reputable third-party insurer which has been notified of such
judgment and has not denied coverage) in an aggregate amount in excess of
$200,000,000 shall be rendered against the Borrower, any Material Subsidiary or
any combination thereof and one or more of the following shall have occurred
with respect thereto: (i) such judgment shall continue to remain undischarged,
unpaid or Unsettled for a period of 60 consecutive days during which execution
shall not be effectively stayed (by reason of a court proceeding or a valid,
binding and enforceable written agreement with the beneficiary of such
judgment), vacated or bonded by reason of a pending appeal, (ii) at the time of
(and after giving effect to) the payment or satisfaction of such judgment (or
the deposit or pledge of cash or other assets, or the issuance of any letter of
credit or similar instrument, for the purpose of bonding or securing in any
manner such judgment or securing any appeal thereof), the sum of (x) the
aggregate amount of Unrestricted cash and Marketable Investments held by the
Borrower and its Subsidiaries plus (y) the aggregate Unused Availability plus
(z) the aggregate amount of any undrawn term loan commitments in effect at any
time under the Existing Term Loan Agreement (and any extension, renewal,
replacement, amendment or modification thereof) actually available to be drawn
at such time thereunder, is less than $200,000,000, or (iii) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Material Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur; or

 

65



--------------------------------------------------------------------------------

(n) the Subsidiary Guarantee Agreement or any provision thereof shall cease to
be in full force or effect as to any Subsidiary Guarantor (except, in any such
case, where such Subsidiary Guarantor has been released from the Subsidiary
Guarantee Agreement in accordance with the terms thereof), or any Subsidiary
Guarantor or any Person acting for or on behalf of any Subsidiary Guarantor
shall deny or disaffirm such Subsidiary Guarantor’s obligations under the
Subsidiary Guarantee Agreement or any Subsidiary Guarantor shall default in the
due performance or observance of any term, covenant or agreement on its part to
be performed or observed pursuant to the Subsidiary Guarantee Agreement;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
(iii) enforce the Subsidiary Guarantee Agreement; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article VII, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VIII

The Agents

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement or any other Loan
Document, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as

 

66



--------------------------------------------------------------------------------

Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with (if no Default then
exists) the consent of the Borrower (not to be unreasonably withheld, delayed or
conditioned), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, with the consent of the Borrower (not to be
unreasonably withheld, delayed or conditioned) if no Default then exists,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

67



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

Notwithstanding any other provision of this Agreement, each of the financial
institutions named as “Syndication Agent”, “Joint Bookrunner”, “Joint Lead
Arranger” and “Documentation Agent” on the cover page of this Agreement is named
as such for recognition purposes only, and in its capacity as such shall have no
powers, duties, responsibilities or liabilities with respect to this Agreement
or the transactions contemplated hereby; it being understood and agreed that
each such financial institution in its stated capacity shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under this Article VIII and Section 9.03.
Without limitation of the foregoing, no such financial institution shall, solely
by reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender or any other Person.

No Designated Swap Bank that obtains the benefits hereof or of the Subsidiary
Guarantee Agreement by virtue of the provisions hereof or the Subsidiary
Guarantee Agreement shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article VIII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Designated Swap Obligations unless
the Administrative Agent has received written notice of such Designated Swap
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Designated Swap Bank.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 9.01(b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at P.O. Box 2990, 401 N. Main Street,
Winston-Salem, NC, 27102, Attention of Treasurer (Telecopy No. (336) 741-2998),
with a copy to it at P.O. Box 2990, 401 N. Main Street, Winston-Salem, NC,
27102, Attention of Corporate Secretary (Telecopy No. (336) 741-2998);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, Ops 2, Floor 03, Newark, DE 19713, Attention of Amanda Collins
(Telecopy No. (201) 244-3577), with a copy to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, Ops 2, Floor 03, Newark, DE 19713, Attention of Heshan
Wanigasekera (Telecopy No. (201) 244-3577);

 

68



--------------------------------------------------------------------------------

(iii) if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to it
at 10420 Highland Manor Drive, Floor 4, Tampa, FL 33610-9128, Attention of GTS
Client Services (Telecopy No. (312) 288-8950);

(iv) if to JPMCB in its capacity as a Swingline Lender, to JPMorgan Chase Bank,
N.A., 500 Stanton Christiana Road, Ops 2, Floor 03, Newark, DE 19713, Attention
of Amanda Collins (Telecopy No. (201) 244-3577), with a copy to JPMorgan Chase
Bank, N.A., 500 Stanton Christiana Road, Ops 2, Floor 03, Newark, DE 19713,
Attention of Heshan Wanigasekera (Telecopy No. (201) 244-3577);

(v) if to Citibank in its capacity as a Swingline Lender, to Citibank N.A., 1615
Brett Road, Building III, New Castle, DE 19720, Attention of Loan Administration
(Telecopy No. (212) 994-0847); and

(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by written notice to the other parties hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder or under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 9.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce (or forgive)
the

 

69



--------------------------------------------------------------------------------

principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder (including, without limitation, by
changing the specific rating levels in any Category in the definition of
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder), without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees or other amounts payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to waive the applicability of any post-default increase in interest
rates, (iv) change (x) Section 2.10(b) or Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby and
(y) Section 2.08(e) in a manner that would alter the pro rata termination or
reduction of commitments required thereby, without the written consent of each
Lender directly affected thereby, (v) change any of the provisions of this
Section 9.02(b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender or (vi) release all
or substantially all of the Subsidiary Guarantors from their obligations under
the Subsidiary Guarantee Agreement (except as expressly permitted by the terms
hereof and thereof), without the prior written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any Issuing Bank or any Swingline
Lender hereunder or waive, amend or modify Section 2.19, without the prior
written consent of the Administrative Agent, such Issuing Bank or such Swingline
Lender, as the case may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all documented reasonable out-of-pocket expenses
incurred by each Lead Agent and its Affiliates, including the invoiced and
reasonable fees, charges and disbursements of one counsel for the Lead Agents
(and, if advisable in the judgment of the Lead Agents, of one local counsel in
any relevant jurisdiction), in connection with the syndication of the Facility,
the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all documented reasonable out-of-pocket expenses incurred
by each Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 9.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) The Borrower shall indemnify each Lead Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of counsel for any Indemnitee (limited,
however, in the case of fees, charges and disbursements of counsel, to those of
(x) one counsel for all Indemnitees in connection with indemnification losses,
claims, damages and liabilities arising out of the same facts or circumstances,
(y) if necessary or advisable in the judgment of an Indemnitee (or its counsel),
a single local counsel to the Indemnitees in each relevant jurisdiction and
(z) solely in the case of an actual or perceived conflict of interest, if
necessary or advisable in the judgment of such affected Indemnitee (or its
counsel) in each applicable jurisdiction, one additional counsel to such

 

70



--------------------------------------------------------------------------------

affected Indemnitee in each applicable jurisdiction), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, subject in all cases to the further limitations in Section 9.03(a)(i)
relating to fees, disbursements and charges of counsel, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
or not any Indemnitee is a party thereto and whether or not such claim,
litigation, investigation or proceeding is brought by or on behalf of any Loan
Party; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee or a material breach of any Loan
Document by such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes.

(c) If any suit, action or proceeding is instituted involving any Indemnitee for
which indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower in writing of the commencement of
any such suit, action or proceeding, provided, however, that the failure to
notify the Borrower will not relieve the Borrower from any liability that it may
have to such Indemnitee hereunder or from any liability that it may have to such
Indemnitee. Following such notification, the Borrower may elect in writing to
assume the defense of such suit, action or proceeding, and upon such election,
it will not be liable for any legal costs subsequently incurred by such
Indemnitee (other than reasonable costs of investigation and providing evidence)
in connection therewith, unless (i) it has failed to provide counsel reasonably
satisfactory to such Indemnitee in a timely manner, or (ii) either the
Indemnitee or counsel provided by the Borrower reasonably determines that its
representation of such Indemnitee would present it with a conflict of interest.
The Borrower shall not be liable for any settlement by any Indemnitee of any
suit, action, claim or other proceeding for which indemnification is to be
sought hereunder by such Indemnitee if such settlement is effected without the
Borrower’s prior written consent, which consent will not be unreasonably
withheld, but if settled with the Borrower’s written consent, or if there is a
final judgment against an Indemnitee in any such proceeding, the Borrower agrees
to indemnify and hold harmless each Indemnitee to the extent and in the manner
set forth above. Notwithstanding the immediately preceding sentence, if at any
time an Indemnitee shall have requested in accordance with this Agreement that
the Borrower reimburse such Indemnitee for reasonable, documented legal expenses
or other reasonable out-of-pocket expenses in connection with investigating or
defending any proceeding, the Borrower shall be liable for any settlement of any
proceeding effected without the Borrower’s written consent if (i) the Borrower
has been notified promptly (and in any event at least 5 business days in
advance) of such proposed settlement and such settlement is entered into at
least 30 days after receipt by Borrower of such request for reimbursement and
(ii) the Borrower shall not have reimbursed such Indemnitee in accordance with
such request prior to the date of such settlement for all requested
reimbursement amounts for which such Indemnitee is entitled in accordance with
and subject to the terms and conditions of this Agreement. The Borrower shall
not, without the prior written consent of the affected Indemnitee, effect any
settlement of any pending or threatened proceeding against such Indemnitee in
respect of which indemnity has been sought hereunder by such Indemnitee unless
such settlement (i) includes an unconditional release of such Indemnitee in form
and substance reasonably satisfactory to such Indemnitee from all liability or
claims that are the subject matter of such proceeding and (ii) does not include
any statement as to or any admission of fault, culpability, wrongdoing or a
failure to act by or on behalf of any Indemnitee.

 

71



--------------------------------------------------------------------------------

(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to a Lead Agent, an Issuing Bank or a Swingline Lender under
Section 9.03(a), (b) or (c), each Lender severally agrees to pay to such Lead
Agent, such Issuing Bank or such Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Lead Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any other Loan Document, the Transactions, any Loan or Letter of
Credit or the use of the proceeds thereof.

(f) All amounts due under this Section 9.03 shall be payable not later than 30
days after the receipt of a reasonably detailed invoice therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 9.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in Section 9.04(b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of a Commitment to an assignee that is
a Lender with a Commitment immediately prior to giving effect to such
assignment;

(C) each Swingline Lender; and

 

72



--------------------------------------------------------------------------------

(D) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

(E) Notwithstanding anything else in this Section 9.04 to the contrary, none of
the Borrower, its Subsidiaries or any natural person shall be an assignee
hereunder.

(iii) Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(iv), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the

 

73



--------------------------------------------------------------------------------

Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 9.04(b) and any
written consent to such assignment required by this Section 9.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(c), 2.05(e) or (f), 2.06(b), 2.17(d)
or 9.03(d), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that requires the affirmative consent of such Lender. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.04(b); provided that
such Participant (A) agrees to be subject to the provisions of Sections 2.17 and
2.18 as if it were an assignee under Section 9.04(b); and (B) shall not be
entitled to receive any greater payment under Sections 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

74



--------------------------------------------------------------------------------

SECTION 9.05. Survival.

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability.

Any provision of any Loan Document held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions of such Loan
Document; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made

 

75



--------------------------------------------------------------------------------

any demand under this Agreement and although such obligations may be unmatured
or denominated in a currency different from that of the applicable deposit or
other obligations. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally
(a) submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
the County of New York, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to any Loan Document, or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such courts located within the
County of New York; provided, however, that the Administrative Agent and the
Lenders shall be entitled to assert jurisdiction over the Borrower and its
property in any court in which jurisdiction may be laid over the Borrower or its
property. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower, any of its Subsidiaries or its or their
respective properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in Section 9.09(b). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

76



--------------------------------------------------------------------------------

SECTION 9.11. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.12. Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors solely on a need-to-know basis in connection with the Revolving Credit
Facility and the transactions contemplated hereby (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), for whom the applicable Administrative Agent, the Issuing Bank or
the Lender shall be responsible for any breach by any such Person to whom such
disclosure is made of this confidentiality undertaking, (ii) to the extent
requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 9.12, to (A) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the written consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 9.12 or (B) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section 9.12, “Information”
means all information received from or on behalf of the Borrower (including,
without limitation, any information received from representatives of the
Borrower) relating to the Borrower, any Subsidiary thereof, or the business of
the Borrower or any Subsidiary thereof, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or such Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Unless specifically prohibited by applicable law or
court order, each of the Lenders and the Administrative Agent shall, prior to
disclosure thereof, make reasonable efforts to notify the Borrower of any
request for disclosure of any such non-public information by any governmental
agency or representative thereof (other than any such request in connection with
an examination of the financial condition of such Lender by such governmental
agency) or pursuant to legal process. In addition, the Administrative Agent and
each Joint Lead Arranger, Documentation Agent and Lender may disclose the
existence of this Agreement and the publicly available information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-

 

77



--------------------------------------------------------------------------------

PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION
IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND
STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
BORROWER, ITS SUBSIDIARIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 9.14. USA PATRIOT Act.

Each Lender subject to the USA PATRIOT ACT (Title III of Pub. Law 107-56 (signed
into law October 26, 2001)) (as amended from time to time, the “PATRIOT Act”)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower and any other obligor under this Agreement and any related Loan
Documents and other information that will allow such Lender to identify the
Borrower and any other obligor in accordance with the PATRIOT Act. This notice
is given in accordance with the requirements of the PATRIOT Act and is effective
as to the Administrative Agent and each Lender. The Borrower hereby acknowledges
and agrees that the Administrative Agent shall be permitted to share any or all
such information with the Lenders.

SECTION 9.15. No Fiduciary Duty.

The Administrative Agent, each Lead Agent, each Lender and their Affiliates
(collectively, solely for purposes of this Section 9.15, the “Lenders”), may
have economic interests that conflict with those of the Borrower, its
shareholders and/or its affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower, its shareholders or its affiliates, on the other. The
Loan Parties acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies

 

78



--------------------------------------------------------------------------------

hereunder and thereunder) are arm’s-length commercial transactions between the
Lenders, on the one hand, and the Borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower, its shareholders
or its affiliates with respect to the transactions contemplated hereby (or the
exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise the Borrower, its shareholders or its affiliates on other
matters) or any other obligation to the Borrower except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of the Borrower, its management,
shareholders, creditors or any other Person. The Borrower acknowledges and
agrees that the Borrower has consulted its own legal and financial advisors to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. The Borrower agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, in connection with such transaction or the process leading
thereto.

SECTION 9.16. Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

SECTION 9.17. Release of Subsidiary Guarantors from Subsidiary Guarantee
Agreement.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.02) to take any action requested by the Borrower
having the effect of releasing the guarantee obligations of any Subsidiary under
the Subsidiary Guarantee Agreement (i) if such Person ceases to be a Subsidiary
as a result of a transaction permitted by this Agreement or that has been
consented to in accordance with Section 9.02, (ii) if such Subsidiary ceases to
be a Material Subsidiary in accordance with the requirements of the definition
of “Material Subsidiary” (including as a result of a designation pursuant to the
second proviso appearing in the first sentence of such definition) or
(iii) under the circumstances described in Section 9.17(b) below; provided,
except in the case of preceding clause (iii), that (x) no such release shall
occur if such Subsidiary continues to be a guarantor in respect of any
Indebtedness of the Borrower or any other Subsidiary in an aggregate principal
amount equal to or greater than $50,000,000, unless and until such Subsidiary is
(or is being simultaneously) released from its guarantee with respect to such
Indebtedness and (y) no such release shall occur if a Default has then occurred
and is continuing.

 

79



--------------------------------------------------------------------------------

(b) At such time as (i) the Loans and all Obligations of the type described in
clause (a) of the definition thereof shall have been paid in full, (ii) all
Designated Swap Obligations then due and payable (or which will be due and
payable following notice or expiration of any grace period) shall have been paid
in full in cash or made subject to other arrangements satisfactory to such
holder (or such holder shall have otherwise consented in writing to the release
of the Subsidiary Guarantors from their obligations under the Subsidiary
Guarantee Agreement), (iii) the Commitments have been terminated and (iv) all
Letters of Credit shall be terminated (or cash collateralized or backstopped in
a manner satisfactory to each Issuing Bank), the Subsidiary Guarantors shall be
released from their obligations under the Subsidiary Guarantee Agreement, all
without delivery of any instrument or performance of any act by any Person.

(c) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guarantee
Agreement pursuant to this Section 9.17.

(d) Notwithstanding the foregoing, any release of Subsidiary Guarantors effected
in the manner permitted by the foregoing provisions of this Section 9.17 shall
not require the consent of any Designated Swap Bank.

[Remainder of page intentionally blank; next page is signature page]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

REYNOLDS AMERICAN INC., as the Borrower By   /s/ Daniel Fawley   Name: Daniel A.
Fawley   Title: SVP and Treasurer

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, an Issuing
Bank and Swingline Lender By   /s/ Tony Yung   Name:   Title:

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

CITIBANK, N.A., individually and as Swingline Lender By:   /s/ Michael Vondriska
  Name: Michael Vondriska   Title: Vice President

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, By:   /s/ Robert Hetu   Name: Robert
Hetu   Title: Authorized Signatory By:   /s/ Patrick Freytag   Name: Patrick
Freytag   Title: Authorized Signatory

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:   /s/ Mary Ramsey   Name: Mary Ramsey   Title: Vice
President

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:   /s/ Mark Walton   Name: Mark Walton   Title:
Authorized Signatory

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:   /s/ James R. Fayen   Name: James R. Fayen   Title:
Deputy General Manager

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:   /s/ David Cole   Name: David Cole   Title: Authorized
Signatory

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

SCOTIABANC INC. By:   /s/ J.F. Todd   Name: J.F. Todd   Title: Managing Director

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:   /s/ David Mahmood   Name: David Mahmood   Title:
Managing Director

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Andrea S Chen   Name: Andrea S
Chen   Title: Director

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK By:   /s/ Bruce B Fortner   Name: Bruce B Fortner  
Title: Vice President

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

FARM CREDIT BANK OF TEXAS By:   /s/ Alan Robinson   Name: Alan Robinson   Title:
Vice President

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:   /s/ Jeffrey Dears   Name: Jeffrey Dears  
Title: Vice President

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

NORTHERN TRUST COMPANY By:   /s/ John C. Canty   Name: John C. Canty   Title:
Senior Vice President

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ Jessica Fabrizi Sidhom   Name: Jessica
Fabrizi Sidhom   Title: VP

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

UNITED FCS, PCA,

d/b/a FCS COMMERCIAL FINANCE GROUP

By:   /s/ Daniel J. Best   Name: Daniel J. Best   Title: Vice President

 

(Signature Page – Reynolds American Inc.- Revolving Credit Agreement)



--------------------------------------------------------------------------------

[W&C (New York) Draft: September 25, 2013]

Schedule 2.01

Commitments

 

Lender

   Allocate  

JPMorgan Chase Bank, N.A.

   $ 112,000,000   

Citibank, N.A.

   $ 112,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 112,000,000   

Fifth Third Bank

   $ 112,000,000   

Goldman Sachs Bank USA

   $ 112,000,000   

Mizuho Bank, Ltd.

   $ 112,000,000   

Royal Bank of Canada

   $ 112,000,000   

Scotiabanc Inc.

   $ 56,000,000   

The Bank of Nova Scotia

   $ 56,000,000   

Wells Fargo Bank, National Association

   $ 89,000,000   

AgFirst Farm Credit Bank

   $ 75,000,000   

Farm Credit Bank of Texas

   $ 75,000,000   

The Bank of New York Mellon

   $ 65,000,000   

Northern Trust Company

   $ 50,000,000   

PNC Bank, National Association

   $ 50,000,000   

United FCS, PCA

   $ 50,000,000      

 

 

 

Total

   $ 1,350,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2.05

Existing Letters of Credit

See attached description.



--------------------------------------------------------------------------------

STANDBY LETTERS OF CREDIT

(As of 10/08/13)

BANK OF NEW YORK MELLON

 

    —Fees in Basis Points Pd Qtrly on 3rd business day of Jan, Apr, Jul, Oct—  
                     

Beneficiary

  BCA     Issuing/
Facing     Total     Original
Issue Date     Renewal Date     Expiry     Original
Issue Amount     Amount O/S
(As of 10/08/13)     L/C No.     Company

Old Republic Insurance Co

    170        25        195        8/9/2002        8/12/2013        8/12/2014
     $ 100,000.00      $ 100,000.00        53822      RJRH

Zurich American Insurance

    170        25        195        1/12/2004        1/12/2013        1/12/2014
     $ 1,300,000.00      $ 1,300,000.00        53824      RJRT

ACE American Insurance Co.

    170        25        195        6/14/2003        6/14/2013        6/14/2014
     $ 3,320,200.00      $ 4,879,181.00        53823      RAI                
Total      $ 6,279,181.00       

TOTAL LETTER OF CREDIT EXPOSURE INSIDE THE BCA:

  

    $ 6,279,181.00       

BCA COMMITMENT FEES

  

    30              $ 743,720,819.00        unutilized amount

Total Reynolds American Credit Agreement dated 7/29/11

  

      $ 750,000,000.00       



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

See attached description.



--------------------------------------------------------------------------------

Tobacco Litigation — General

Introduction

Various legal proceedings or claims, including litigation claiming that cancer
and other diseases, as well as addiction, have resulted from the use of, or
exposure to, RAI’s operating subsidiaries’ products, are pending or may be
instituted against RJR Tobacco, American Snuff Co. or their affiliates,
including RAI and RJR, or indemnitees, including B&W. These pending legal
proceedings include claims relating to cigarette products manufactured by RJR
Tobacco or certain of its affiliates and indemnitees, as well as claims relating
to smokeless tobacco products manufactured by American Snuff Co. A discussion of
the legal proceedings relating to cigarette products is set forth below under
the heading “— Litigation Affecting the Cigarette Industry.” All of the
references under that heading to tobacco-related litigation, smoking and health
litigation and other similar references are references to legal proceedings
relating to cigarette products and are not references to legal proceedings
involving smokeless tobacco products, and case numbers under that heading
include only cases involving cigarette products. The legal proceedings relating
to the smokeless tobacco products manufactured by American Snuff Co. are
discussed separately under the heading “— Smokeless Tobacco Litigation” below.

In connection with the B&W business combination, RJR Tobacco has agreed to
indemnify B&W and its affiliates, including its indirect parent, BAT, against
certain liabilities, costs and expenses incurred by B&W or its affiliates
arising out of the U.S. cigarette and tobacco business of B&W. As a result of
this indemnity, RJR Tobacco has assumed the defense of pending B&W-specific
tobacco-related litigation, has paid the judgments and costs related to certain
pre-business combination tobacco-related litigation of B&W, and has posted bonds
on behalf of B&W, where necessary, in connection with cases decided since the
B&W business combination.

Certain Terms and Phrases

Certain terms and phrases used in this disclosure may require some explanation.
The term “judgment” or “final judgment” refers to the final decision of the
court resolving the dispute and determining the rights and obligations of the
parties. At the trial court level, for example, a final judgment generally is
entered by the court after a jury verdict and after post-verdict motions have
been decided. In most cases, the losing party can appeal a verdict only after a
final judgment has been entered by the trial court.

The term “damages” refers to the amount of money sought by a plaintiff in a
complaint, or awarded to a party by a jury or, in some cases, by a judge.
“Compensatory damages” are awarded to compensate the prevailing party for actual
losses suffered, if liability is proved. In cases in which there is a finding
that a defendant has acted willfully, maliciously or fraudulently, generally
based on a higher burden of proof than is required for a finding of liability
for compensatory damages, a plaintiff also may be awarded “punitive damages.”
Although damages may be awarded at the trial court stage, a losing party
generally may be protected from paying any damages until all appellate avenues
have been exhausted by posting a supersedeas bond. The amount of such a bond is
governed by the law of the relevant jurisdiction and generally is set at the
amount of damages plus some measure of statutory interest, modified at the
discretion of the appropriate court or subject to limits set by court or
statute.

The term “per curiam” refers to an opinion entered by a court. In most cases, it
is used to indicate that the opinion entered is a brief announcement of the
court’s decision and is not accompanied by a written opinion.

The term “settlement” refers to certain types of cases in which cigarette
manufacturers, including RJR Tobacco and B&W, have agreed to resolve disputes
with certain plaintiffs without resolving the case through trial. The principal
terms of certain settlements entered into by RJR Tobacco and B&W are explained
below under “— Accounting for Tobacco-Related Litigation Contingencies.”

Theories of Recovery

The plaintiffs seek recovery on a variety of legal theories, including
negligence, strict liability in tort, design defect, special duty, voluntary
undertaking, breach of warranty, failure to warn, fraud, misrepresentation,
unfair trade practices, conspiracy, unjust enrichment, medical monitoring,
public nuisance and violations of state and federal antitrust laws. In certain
of these cases, the plaintiffs claim that cigarette smoking exacerbated injuries
caused by exposure to asbestos.

 

1



--------------------------------------------------------------------------------

The plaintiffs seek various forms of relief, including compensatory and punitive
damages, treble or multiple damages and statutory damages and penalties,
creation of medical monitoring and smoking cessation funds, disgorgement of
profits, and injunctive and other equitable relief. Although alleged damages
often are not determinable from a complaint, and the law governing the pleading
and calculation of damages varies from jurisdiction to jurisdiction,
compensatory and punitive damages have been specifically pleaded in a number of
cases, sometimes in amounts ranging into the hundreds of millions and even
billions of dollars.

Defenses

The defenses raised by RJR Tobacco, American Snuff Co. and their affiliates and
indemnitees include, where applicable and otherwise appropriate, preemption by
the Federal Cigarette Labeling and Advertising Act of some or all claims arising
after 1969, or by the Comprehensive Smokeless Tobacco Health Education Act for
claims arising after 1986, the lack of any defect in the product, assumption of
the risk, contributory or comparative fault, lack of proximate cause,
remoteness, lack of standing and statutes of limitations or repose. RAI and RJR
have asserted additional defenses, including jurisdictional defenses, in many of
the cases in which they are named.

Accounting for Tobacco-Related Litigation Contingencies

In accordance with GAAP, RAI and its subsidiaries, including RJR Tobacco,
American Snuff Co. and SFNTC, as applicable, record any loss concerning
litigation at such time as an unfavorable outcome becomes probable and the
amount can be reasonably estimated on an individual case-by-case basis. For the
reasons set forth below, RAI’s management continues to conclude that the loss of
any particular pending smoking and health tobacco litigation claim against RJR
Tobacco or its affiliates or indemnitees, or the loss of any particular claim
concerning the use of smokeless tobacco against American Snuff Co., when viewed
on an individual basis, is not probable.

RJR Tobacco and its affiliates believe that they have valid defenses to the
smoking and health tobacco litigation claims against them, as well as valid
bases for appeal of adverse verdicts against them. RAI, RJR Tobacco and their
affiliates and indemnitees have, through their counsel, filed pleadings and
memoranda in pending smoking and health tobacco litigation that set forth and
discuss a number of grounds and defenses that they and their counsel believe
have a valid basis in law and fact. With the exception of Engle Progeny cases,
described below, RJR Tobacco and its affiliates and indemnitees continue to win
the majority of smoking and health tobacco litigation claims that reach trial,
and a very high percentage of the tobacco-related litigation claims brought
against them continue to be dismissed at or before trial. Based on their
experience in the smoking and health tobacco litigation against them and the
strength of the defenses available to them in such litigation, RJR Tobacco and
its affiliates believe that their successful defense of smoking and health
tobacco litigation in the past will continue in the future.

No liabilities for pending smoking and health litigation have been recorded in
RAI’s condensed consolidated balance sheet (unaudited) as of September 30, 2013.
During the third quarter of 2013, a payment of $3.65 million was made in
satisfaction of the adverse judgment in the Clinton case, an individual smoking
and health case described below. As other cases proceed through the appellate
process, RAI will consider making further accruals on an individual case-by-case
basis if an unfavorable outcome becomes probable and the amount can be
reasonably estimated.

It is the policy of RJR Tobacco and its affiliates to vigorously defend all
tobacco-related litigation claims. Generally, RJR Tobacco and its affiliates and
indemnitees have not settled any smoking and health tobacco litigation claims.
Other than actions taken pursuant to “offer of judgment” statutes, as described
below in “—Litigation Affecting the Cigarette Industry,” RJR Tobacco and its
affiliates do not intend to settle such claims.

With respect to smoking and health tobacco litigation claims, the only
significant settlements reached by RJR Tobacco and B&W involved:

 

  •  

the State Settlement Agreements and the funding by various tobacco companies of
a $5.2 billion trust fund contemplated by the MSA to benefit tobacco
growers; and

 

  •  

the original Broin flight attendant case discussed below under “— Litigation
Affecting the Cigarette Industry — Broin II Cases.”

 

2



--------------------------------------------------------------------------------

The circumstances surrounding the State Settlement Agreements and the funding of
a trust fund to benefit the tobacco growers are readily distinguishable from the
current categories of smoking and health cases involving RJR Tobacco or its
affiliates and indemnitees. The claims underlying the State Settlement
Agreements were brought on behalf of the states to recover funds paid for health
care and medical and other assistance to state citizens suffering from diseases
and conditions allegedly related to tobacco use. The State Settlement Agreements
settled all the health-care cost recovery actions brought by, or on behalf of,
the settling jurisdictions and contain releases of various additional present
and future claims. In accordance with the MSA, various tobacco companies agreed
to fund a $5.2 billion trust fund to be used to address the possible adverse
economic impact of the MSA on tobacco growers. A discussion of the State
Settlement Agreements, and a table depicting the related payment schedule, is
set forth below under “—Litigation Affecting the Cigarette Industry —
Health-Care Cost Recovery Cases.”

The states were a unique set of plaintiffs and are not involved in any of the
smoking and health cases remaining against RJR Tobacco or its affiliates and
indemnitees. Although RJR Tobacco and certain of its affiliates and indemnitees
continue to be defendants in health-care cost recovery cases similar in theory
to the state cases but involving other plaintiffs, such as Native American
tribes and foreign governments, the vast majority of such cases have been
dismissed on legal grounds. RJR Tobacco and its affiliates, including RAI,
believe that the same legal principles that have resulted in dismissal of
health-care cost recovery cases either at the trial court level or on appeal
should compel dismissal of the similar pending cases.

As with claims that were resolved by the State Settlement Agreements, the other
cases settled by RJR Tobacco can be distinguished from existing cases pending
against RJR Tobacco and its affiliates and indemnitees. The original Broin case,
discussed below under “— Litigation Affecting the Cigarette Industry — Broin II
Cases,” was settled in the middle of trial during negotiations concerning a
possible nation-wide settlement of claims similar to those underlying the State
Settlement Agreements.

In 2010, RJR Tobacco entered into a comprehensive agreement with the Canadian
federal, provincial and territorial governments, which resolved all civil claims
related to the movement of contraband tobacco products in Canada during the
period 1985 through 1999 that the Canadian governments could assert against RJR
Tobacco and its affiliates. These claims were separate from any smoking and
health tobacco litigation.

Likewise, in 2004, RJR Tobacco and B&W separately settled the antitrust case
DeLoach v. Philip Morris Cos., Inc., which was brought by a unique class of
plaintiffs: a class of all tobacco growers and tobacco allotment holders. The
plaintiffs asserted that the defendants conspired to fix the price of tobacco
leaf and to destroy the federal government’s tobacco quota and price support
program. Despite legal defenses they believed to be valid, RJR Tobacco and B&W
separately settled this case to avoid a long and contentious trial with the
tobacco growers. The DeLoach case and the antitrust case currently pending
against RJR Tobacco and B&W involve different types of plaintiffs and different
theories of recovery under the antitrust laws than the smoking and health cases
pending against RJR Tobacco and its affiliates and indemnitees.

Finally, as discussed under “— Litigation Affecting the Cigarette Industry —
State Settlement Agreements—Enforcement and Validity; Adjustments,” RJR Tobacco
and B&W each has settled certain cases brought by states concerning the
enforcement of State Settlement Agreements. Despite legal defenses believed to
be valid, these cases were settled to avoid further contentious litigation with
the states involved. These enforcement actions involve alleged breaches of State
Settlement Agreements based on specific actions taken by particular defendants.
Accordingly, any future enforcement actions involving State Settlement
Agreements will be reviewed by RJR Tobacco on the merits and should not be
affected by the settlement of prior enforcement cases.

American Snuff Co. also believes that it has valid defenses to the smokeless
tobacco litigation against it. American Snuff Co. asserted and will continue to
assert some or all of these defenses in each case at the time and in the manner
deemed appropriate by American Snuff Co. and its counsel. No verdict or judgment
has been returned or entered against American Snuff Co. on any claim for
personal injuries allegedly resulting from the use of smokeless

 

3



--------------------------------------------------------------------------------

tobacco. American Snuff Co. intends to defend vigorously all smokeless tobacco
litigation claims asserted against it. No liability for pending smokeless
tobacco litigation was recorded in RAI’s condensed consolidated balance sheet
(unaudited) as of September 30, 2013.

Cautionary Statement

Even though RAI’s management continues to conclude that the loss of any
particular pending smoking and health tobacco litigation claim against RJR
Tobacco or its affiliates or indemnitees, or the loss of any particular case
concerning the use of smokeless tobacco against American Snuff Co., when viewed
on an individual case-by-case basis, is not probable, the possibility of
material losses related to such litigation is more than remote. Litigation is
subject to many uncertainties, and generally, it is not possible to predict the
outcome of any particular litigation pending against RJR Tobacco, American Snuff
Co. or their affiliates or indemnitees, or to reasonably estimate the amount or
range of any possible loss.

Although RJR Tobacco believes that it has valid bases for appeals of adverse
verdicts in its pending cases, and RJR Tobacco and RAI believe they have valid
defenses to all actions, and intend to defend all actions vigorously, it is
possible that there could be further adverse developments in pending cases, and
that additional cases could be decided unfavorably against RAI, RJR Tobacco or
their affiliates or indemnitees. Determinations of liability or adverse rulings
in such cases or in similar cases involving other cigarette manufacturers as
defendants, even if such judgments are not final, could have a material adverse
effect on the litigation against RJR Tobacco or its affiliates or indemnitees
and could encourage the commencement of additional tobacco-related litigation.
In addition, a number of political, legislative, regulatory and other
developments relating to the tobacco industry and cigarette smoking have
received wide media attention. These developments may negatively affect the
outcomes of tobacco-related legal actions and encourage the commencement of
additional similar litigation.

Although it is impossible to predict the outcome of such events on pending
litigation and the rate new lawsuits are filed against RJR Tobacco or its
affiliates or indemnitees, a significant increase in litigation or in adverse
outcomes for tobacco defendants, or difficulties in obtaining the bonding
required to stay execution of judgments on appeal, could have a material adverse
effect on any or all of these entities. Moreover, notwithstanding the quality of
defenses available to RJR Tobacco and its affiliates and indemnitees in
litigation matters, it is possible that RAI’s results of operations, cash flows
or financial position could be materially adversely affected by the ultimate
outcome of certain pending litigation matters against RJR Tobacco or its
affiliates or indemnitees.

Similarly, smokeless tobacco litigation is subject to many uncertainties.
Notwithstanding the quality of defenses available to American Snuff Co., it is
possible that RAI’s results of operations, cash flows or financial position
could be materially adversely affected by the ultimate outcome of certain
pending litigation matters against American Snuff Co.

Litigation Affecting the Cigarette Industry

Overview

Introduction. In connection with the B&W business combination, RJR Tobacco
agreed to indemnify B&W and its affiliates against, among other things, certain
litigation liabilities, costs and expenses incurred by B&W or its affiliates
arising out of the U.S. cigarette and tobacco business of B&W. Accordingly, the
cases discussed below include cases brought solely against RJR Tobacco and its
affiliates, including RAI and RJR; cases brought against both RJR Tobacco, its
affiliates and B&W; and cases brought solely against B&W and assumed by RJR
Tobacco in the B&W business combination.

During the third quarter of 2013, 14 tobacco-related cases, including four Engle
Progeny cases, were served against RJR Tobacco or its affiliates or indemnitees.
On September 30, 2013, there were 165 cases pending against RJR Tobacco or its
affiliates or indemnitees: 149 in the United States and 16 in Canada, as
compared with 153 total cases on September 30, 2012. The U.S. case number does
not include the 30 individual smoker cases pending in West Virginia state court
as a consolidated action, 5,187 Engle Progeny cases, involving approximately
6,344

 

4



--------------------------------------------------------------------------------

individual plaintiffs, and 2,574 Broin II cases (as hereinafter defined),
pending in the United States against RJR Tobacco or its affiliates or
indemnitees. Of the U.S. cases pending on September 30, 2013, 17 are pending in
federal court, and 131 in state court, primarily in the following states:
Florida (27 cases); Maryland (21 cases); Missouri (20 cases); New York (14
cases); Louisiana (9 cases); and California (9 cases).

The following table lists the categories of the U.S. tobacco-related cases
pending against RJR Tobacco or its affiliates or indemnitees as of September 30,
2013, compared with the number of cases pending against RJR Tobacco, its
affiliates or indemnitees as of June 30, 2013, as reported in RAI’s Quarterly
Report on Form 10-Q for the fiscal quarter ended June 30, 2013, filed with the
SEC on July 24, 2013, and a cross-reference to the discussion of each case type.

 

Case Type

   RJR Tobacco’s
Case Numbers as
of September 30, 2013    Change in
Number of
Cases Since
June 30, 2013
Increase/(Decrease)    Page
Reference  

Individual Smoking and Health

   96    4      10   

West Virginia IPIC (Number of Plaintiffs)*

   1 (30)    (534)      11   

Engle Progeny (Number of Plaintiffs)**

   5,187 (6,344)    (109) (79)      11   

Broin II

   2,574    No change      23   

Class-Action

   8    No change      24   

Health-Care Cost Recovery

   2    No change      26   

State Settlement Agreements—Enforcement and Validity; Adjustments

   31    No change      32   

Antitrust

   1    No change      37   

Other Litigation and Developments

   10    2      37   

 

*

Includes as one case the 30 cases pending as a consolidated action In Re:
Tobacco Litigation Individual Personal Injury Cases, sometimes referred to as
West Virginia IPIC cases, described below. The West Virginia IPIC cases have
been separated from the Individual Smoking and Health cases for reporting
purposes.

**

The Engle Progeny cases have been separated from the Individual Smoking and
Health cases for reporting purposes. The number of cases has decreased as the
result of many of the multiple plaintiff federal court cases either being
dismissed or consolidated.

The following cases against RJR Tobacco and B&W have attracted significant
attention: the Florida state court class-action case, Engle v. R. J. Reynolds
Tobacco Co. and the related Engle Progeny cases; and the case brought by the
U.S. Department of Justice under the federal Racketeer Influenced and Corrupt
Organizations Act, referred to as RICO.

In 2000, a jury in Engle v. Liggett Group, a class-action brought against the
major U.S. cigarette manufacturers by Florida smokers allegedly harmed by their
addiction to nicotine, rendered a $145 billion punitive damages verdict in favor
of the class. In 2006, the Florida Supreme Court set aside that award,
prospectively decertified the class, and preserved several of the Engle jury
findings for use in subsequent individual actions to be filed within one year of
its decision. The preserved findings include jury determinations that smoking
causes various diseases, that nicotine is addictive, and that each defendant
sold cigarettes that were defective and unreasonably dangerous, committed
unspecified acts of negligence and individually and jointly concealed
unspecified information about the health risks of smoking. The Engle findings do
not indicate that all cigarettes sold by each defendant were defective and
unreasonably dangerous, nor do they specify what acts of negligence each
defendant committed, or what information each defendant concealed.

In the wake of Engle, thousands of individual progeny actions were filed in
federal and state courts in Florida. Such actions are referred to as the Engle
Progeny cases. As of September 30, 2013, 1,961 cases were pending in federal
court, and 3,226 cases were pending in state court. These cases include
approximately 6,344 plaintiffs. In addition, as of September 30, 2013, RJR
Tobacco was aware of 17 additional cases that had been filed but not

 

5



--------------------------------------------------------------------------------

served. One hundred and four cases have been tried in Florida state and federal
courts since 2010, and numerous state court trials are scheduled for late 2013
and early 2014. The number of pending cases fluctuates for a variety of reasons,
including voluntary and involuntary dismissals. Voluntary dismissals include
cases in which a plaintiff accepts an “offer of judgment,” referred to in
Florida statutes as “proposals for settlement,” from RJR Tobacco and/or its
affiliates. An offer of judgment, if rejected by the plaintiff, preserves RJR
Tobacco’s right to recover attorneys’ fees under Florida law in the event of a
favorable verdict and is sometimes made through court-ordered mediations.

In each Engle Progeny case, a central issue is the proper use of the preserved
Engle findings. Plaintiffs contend that the Engle findings establish the conduct
elements of their claims (sale of a defective product, negligent breach of duty,
or intentional concealment of material information) even absent any inquiry into
whether the findings are relevant to the individual claims of the progeny
plaintiff. RJR Tobacco and other Engle defendants contend that such use of the
Engle findings would violate federal due process. In 2010, in Brown v. R.J.
Reynolds Tobacco Company, the United States Court of Appeals for the Eleventh
Circuit, referred to as the Eleventh Circuit, indicated some support for the
defendants’ argument that the Engle findings are fatally ambiguous. However, on
March 14, 2013, the Florida Supreme Court rejected the due-process argument in
Douglas v. Philip Morris USA, Inc., and, on August 9, 2013, the Eleventh
Circuit, in Walker v. R.J. Reynolds Tobacco Company, held that it was bound to
defer to the Douglas decision under the Full Faith and Credit Act. On October 7,
2013, the U.S. Supreme Court declined to review the decision in Douglas, and RJR
Tobacco sought further review of the Walker decision by filing a petition for
panel rehearing and rehearing en banc in the Eleventh Circuit.

Eleven cases have become final before the Engle defendants could obtain review
of their due process argument. These cases resulted in aggregate payments by RJR
Tobacco of $107.1 million ($80.7 million for compensatory and punitive damages
and $26.5 million for attorneys’ fees and statutory interest).

The following chart reflects verdicts in individual Engle Progeny cases, pending
as of September 30, 2013, in which a verdict has been returned against RJR
Tobacco or B&W, or both. No liability for any of these cases has been recorded
in RAI’s condensed consolidated balance sheet (unaudited) as of September 30,
2013. This chart does not include the mistrials or verdicts returned in favor of
RJR Tobacco or B&W, or both.

 

Plaintiff Case
Name

   RJR Tobacco
Allocation of
Fault     Compensatory
Damages (as
adjusted)(1)     Punitive
Damages     

Appeal Status

Sherman

     50 %    $ 775,000      $ —         Florida Supreme Court granted review;
decision pending

Jimmie Lee Brown

     50 %      600,000        —         Florida Supreme Court granted review;
decision pending

Douglas

     5 %      250,000        —         Petition for certiorari denied by U.S.
Supreme Court

Cohen

     33.3 %      3,300,000        10,000,000       Notice to invoke jurisdiction
of Florida Supreme Court pending

Townsend

     51 %      5,500,000        20,000,000       Notice to invoke jurisdiction
of Florida Supreme Court pending

Putney

     30 %      4,500,000        2,500,000       Notice to invoke jurisdiction of
Florida Supreme Court pending

Buonomo

     77.5 %      4,060,000        —         Punitive damages set aside; remanded
for new trial

Koballa

     30 %      300,000 (2)      —         Notice to invoke jurisdiction of
Florida Supreme Court pending

Webb

     90 %      3,600,000        25,000,000       Remittitur entered; pending –
First DCA

Kirkland

     10 %      10,000        250,000       Pending – Second DCA

Mack

     65 %      1,885,000        —         Pending – First DCA

Soffer

     40 %      2,000,000        —         Notice to invoke jurisdiction of
Florida Supreme Court pending

Ciccone

     30 %      1,000,000         Punitive damages reversed

 

6



--------------------------------------------------------------------------------

Sury

     20 %      1,000,000 (4)      —         Notice to invoke jurisdiction of
Florida Supreme Court pending

Hallgren

     25 %      1,000,000 (5)      750,000       Pending – Second DCA

Ward

     30 %      487,000 (6)      1,700,000       First DCA affirmed, per curiam

Emmon Smith

     70 %      7,000,000        20,000,000       Pending – First DCA

Duke

     25 %      7,700        —         Eleventh Circuit affirmed

Calloway

     27 %      16,100,000 (7)      17,250,000       Pending – Fourth DCA

Walker

     10 %      27,500        —         Eleventh Circuit affirmed

Hiott

     40 %      730,000        —         Pending – First DCA

Hancock

     5 %      700        —         Pending – Fourth DCA

Sikes

     51 %      3,520,000        2,000,000       Pending – First DCA

James Smith

     55 %      600,000 (8)      20,000       Pending – Eleventh Circuit

Schlenther

     50 %      2,500,000        —         New trial on punitive damages only;
pending – Second DCA

Ballard

     55 %      5,000,000        —         Post-trial motions denied

Lock

     9 %      103,500        —         Pending – Second DCA

Williams

     85 %      4,250,000        —         Pending – Third DCA

Evers

     60 %      1,938,000        —         Punitive damages reversed; pending –
Second DCA

Schoeff

     75 %      7,875,000        30,000,000       Pending – Fourth DCA

Marotta

     58 %      3,480,000        —         Pending – Fourth DCA

Searcy

     30 %      1,000,000 (9)      1,670,000       Remittitur granted

Aycock

     72.5 %      4,277,000        —         Pending – Eleventh Circuit

Earl Graham

     20 %      550,000        —         Post-trial motions denied

Starr-Blundell

     10 %      50,000        —         Post-trial motions pending(3)

Odum

     50 %      100,000        —         Post-trial motions pending(3)

Skolnick

     30 %      767,000        —         Post-trial motions pending(3)

Thibault

     70 %      1,750,000 (8)      1,275,000       Pending – First DCA

Grossman

     75 %      15,350,000 (8)      22,500,000       Post-trial motions denied

Gafney

     33 %      1,914,000        —         Post-trial motions pending(3)

Crawford

     70 %      6,300,000        1,000,000       Final judgment has not been
entered     

 

 

   

 

 

    

Totals

     $ 115,457,400      $ 155,915,000           

 

 

   

 

 

    

 

(1) 

Unless otherwise noted, compensatory damages in these cases are adjusted to
reflect the jury’s allocation of comparative fault. Punitive damages are not so
adjusted. The amounts listed above do not include attorneys’ fees or statutory
interest that may apply to the judgments.

(2) 

The court in Koballa found RJR Tobacco not liable for the plaintiff’s injuries,
but awarded compensatory damages. For a detailed description of the case, see “—
Engle and Engle Progeny Cases” below.

(3) 

Should the pending post-trial motions be denied, RJR Tobacco will file a notice
of appeal with the appropriate appellate court.

(4) 

The trial court held the defendants jointly and severally liable for the entire
$1 million, even though the jury had allocated 60% of fault to the plaintiff and
20% of fault to a co-defendant.

(5) 

The trial court held the defendants jointly and severally liable, even though
the jury allocated 50% of fault to the plaintiff and 25% to the co-defendant.

(6) 

The trial court held the defendants jointly and severally liable, even though
the jury allocated 50% of fault to the plaintiff and 20% to the co-defendants.

(7) 

In its ruling on the post-trial motions, the court determined that the jury’s
apportionment of comparative fault did not apply to the compensatory damages
award and found the defendants jointly and severally liable.

(8) 

The court did not apply comparative fault in the final judgment.

(9) 

The court held the defendants jointly and severally liable, even though the jury
allocated 40% of fault to the plaintiff and 30% to the co-defendant.

 

7



--------------------------------------------------------------------------------

As of September 30, 2013, outstanding jury verdicts in favor of the Engle
Progeny plaintiffs had been entered against RJR Tobacco in the amount of
$115,457,400 in compensatory damages (as adjusted) and in the amount of
$155,915,000 in punitive damages, for a total of $271,372,400. All of these
verdicts are at various stages in the appellate process. RJR Tobacco continues
to believe that it has valid defenses in these cases, including case-specific
issues beyond the due process issue discussed above. It is the policy of RJR
Tobacco and its affiliates to vigorously defend all smoking and health claims,
including in Engle Progeny cases.

Should RJR Tobacco not prevail in any particular individual Engle Progeny case
or determine that in any individual Engle Progeny case an unfavorable outcome
has become probable and the amount can be reasonably estimated, a loss would be
recognized, which could have a material adverse effect on earnings and cash
flows of RAI in a particular fiscal quarter or fiscal year. This position on
loss recognition for Engle Progeny cases as of September 30, 2013, is consistent
with RAI’s and RJR Tobacco’s historic position on loss recognition for other
smoking and health litigation claims. It is also the policy of RJR Tobacco to
record any loss concerning litigation at such time as an unfavorable outcome
becomes probable and the amount can be reasonably estimated on an individual
case-by-case basis.

In the U.S. Department of Justice case, brought in 1999 in the U.S. District
Court for the District of Columbia, the government sought, among other forms of
relief, the disgorgement of profits pursuant to the civil provisions of RICO.
The U.S. Court of Appeals for the District of Columbia ruled in 2005 that
disgorgement is not an available remedy in the case. The bench trial ended in
June 2005, and the court, in August 2006, issued its ruling, among other things,
finding certain defendants, including RJR Tobacco and B&W, liable for the RICO
claims, imposing no direct financial penalties on the defendants, but ordering
the defendants to make certain “corrective communications” in a variety of media
and enjoining the defendants from using certain brand descriptors. Both sides
appealed to the U.S. Court of Appeals for the District of Columbia. In May 2009,
the U.S. Court of Appeals largely affirmed the findings against the tobacco
company defendants and remanded to the trial court for further proceedings. The
U.S. Supreme Court denied the parties’ petitions for writ of certiorari in June
2010. Post-remand proceedings are underway to determine the extent to which the
original order will be implemented.

For a detailed description of these cases, see “— Engle and Engle Progeny Cases”
and “— Health-Care Cost Recovery Cases — U.S. Department of Justice Case” below.

In November 1998, the major U.S. cigarette manufacturers, including RJR Tobacco
and B&W, entered into the MSA with 46 U.S. states, Washington, D.C. and certain
U.S. territories and possessions. These cigarette manufacturers previously
settled four other cases, brought on behalf of Mississippi, Florida, Texas and
Minnesota, by separate agreements with each state. These State Settlement
Agreements:

 

  •  

settled all health-care cost recovery actions brought by, or on behalf of, the
settling jurisdictions;

 

  •  

released the major U.S. cigarette manufacturers from various additional present
and potential future claims;

 

  •  

imposed future payment obligations in perpetuity on RJR Tobacco, B&W and other
major U.S. cigarette manufacturers; and

 

  •  

placed significant restrictions on their ability to market and sell cigarettes
and smokeless tobacco products.

Payments under the State Settlement Agreements are subject to various
adjustments for, among other things, the volume of cigarettes sold, relevant
market share and inflation. See “— Health-Care Cost Recovery Cases — State
Settlement Agreements” below for a detailed discussion of the State Settlement
Agreements, including RAI’s operating subsidiaries’ monetary obligations under
these agreements. RJR Tobacco records the allocation of settlement charges as
products are shipped.

Scheduled Trials. Trial schedules are subject to change, and many cases are
dismissed before trial. It is likely that RJR Tobacco and other cigarette
manufacturers will continue to have a similar number of tobacco-related trials
in 2013 as it has had in recent years. There are six cases, exclusive of Engle
Progeny cases, scheduled for trial as of September 30, 2013 through
September 30, 2014, for RJR Tobacco or its affiliates and indemnitees: one
non-smoking and health case, and five individual smoking and health cases. There
are 49 Engle Progeny cases against RJR Tobacco and/or B&W set for trial through
September 30, 2014, but it is not known how many of these cases will actually be
tried.

 

8



--------------------------------------------------------------------------------

Trial Results. From January 1, 2010 through September 30, 2013, 112 smoking and
health, Engle Progeny and health-care cost recovery cases in which RJR Tobacco
or B&W were defendants were tried, including 12 trials for cases where mistrials
were declared in the original proceedings. Verdicts in favor of RJR Tobacco, B&W
and, in some cases, RJR Tobacco, B&W and other defendants, were returned in 56
cases, including 21 mistrials, tried in Florida (52), Missouri (1) and West
Virginia (4). Verdicts in favor of the plaintiffs were returned in 52 cases
tried in Florida, one in Connecticut, and one in New York. Two cases in Florida
were dismissed during trial.

In the third quarter of 2013, five Engle Progeny cases in which RJR Tobacco was
a defendant were tried:

 

  •  

In the Grossman v. R. J. Reynolds Tobacco Co. retrial, the jury returned a
verdict in favor of the plaintiff, found the decedent, Laura Grossman, to be 25%
at fault and RJR Tobacco to be 75% at fault, and awarded $15.35 million in
compensatory damages and $22.5 million in punitive damages.

 

  •  

In Dombey v. R. J. Reynolds Tobacco Co., the jury returned a verdict in favor of
the defendants, including RJR Tobacco.

 

  •  

In Gafney v. R. J. Reynolds Tobacco Co., the jury returned a verdict in favor of
the plaintiff, found the decedent, Frank Gafney, to be 34% at fault, RJR Tobacco
to be 33% at fault and the remaining defendant to be 33% at fault, and awarded
$5.8 million in compensatory damages. Punitive damages were not awarded.

 

  •  

In Haldeman v. R. J. Reynolds Tobacco Co., the jury returned a verdict in favor
of the defendants, including RJR Tobacco.

 

  •  

In Crawford v. R. J. Reynolds Tobacco Co., the jury returned a verdict in favor
of the plaintiff, found the plaintiff to be 30% at fault and RJR Tobacco to be
70% at fault, and awarded $9 million in compensatory damages and $1 million in
punitive damages.

For a detailed description of the above-described cases, see “— Engle and Engle
Progeny Cases” below.

In addition, since the end of the third quarter of 2013, jurors returned a
verdict in the following Engle Progeny case:

 

  •  

In Hildegard Brown v. R. J. Reynolds Tobacco Co., the jury returned a verdict in
favor of RJR Tobacco.

In the third quarter of 2013, no non-Engle Progeny individual smoking and health
cases in which RJR Tobacco was a defendant were tried.

The following chart reflects the verdicts in the smoking and health cases or
health-care cost recovery cases that have been tried and remain pending as of
September 30, 2013, in which verdicts have been returned against RJR Tobacco or
B&W, or both. For information on the verdicts in the Engle Progeny cases that
have been tried and remain pending as of September 30, 2013, in which verdicts
have been returned against RJR Tobacco or B&W, or both, see the Engle Progeny
cases chart above. For information on the post-trial status of individual
smoking and health cases and the governmental health care cost recovery case,
see “— Individual Smoking and Health Cases,” and “—Health-Care Cost Recovery
Cases – U.S. Department of Justice Case,” respectively, below:

 

9



--------------------------------------------------------------------------------

Date of Verdict

  

Case Name/Type

  

Jurisdiction

  

Verdict

February 2, 2005

  

Smith v. Brown & Williamson Tobacco

Corp.

[Individual]

  

Circuit Court,

Jackson County

(Independence, MO)

   $2 million in compensatory damages; 25% of fault assigned to B&W, which
reduced the award to $500,000; $20 million in punitive damages. In August 2009,
a new trial on punitive damages was conducted and the jury awarded $1.5 million.

August 17, 2006

  

United States v. Philip Morris USA,

Inc.

[Governmental Health-Care Cost

Recovery]

  

U.S. District Court, District of

Columbia (Washington, DC)

   RJR Tobacco and B&W were found liable for civil RICO claims; were enjoined
from using certain brand descriptors and from making certain misrepresentations;
and were ordered to make corrective communications on five subjects, including
smoking and health and addiction, to reimburse the U.S. Department of Justice
appropriate costs associated with the lawsuit, and to maintain document web
sites.

May 26, 2010

  

Izzarelli v. R. J. Reynolds Tobacco Co.

[Individual]

  

U.S. District Court,

District of Connecticut,

(Bridgeport, CT)

   $13.9 million in compensatory damages; 58% of fault assigned to RJR Tobacco,
which reduced the award to $8.08 million against RJR Tobacco; $3.97 million in
punitive damages.

Individual Smoking and Health Cases

As of September 30, 2013, 96 individual cases were pending in the United States
against RJR Tobacco, B&W, as its indemnitee, or both. This category of cases
includes smoking and health cases alleging personal injury brought by or on
behalf of individual plaintiffs, but does not include the Broin II, Engle
Progeny or West Virginia IPIC cases discussed below. A total of 94 of the
individual cases are brought by or on behalf of individual smokers or their
survivors, while the remaining two cases are brought by or on behalf of
individuals or their survivors alleging personal injury as a result of exposure
to environmental tobacco smoke, referred to as ETS.

Below is a description of the individual smoking and health cases against RJR
Tobacco or B&W, or both, which went to trial or were decided during the period
from January 1, 2013 to September 30, 2013, or remained on appeal as of
September 30, 2013.

On February 1, 2005, the jury returned a split verdict in Smith v. Brown &
Williamson Tobacco Corp., a case filed in May 2003 in Circuit Court, Jackson
County, Missouri, finding in favor of B&W on two counts, fraudulent concealment
and conspiracy, and finding in favor of the plaintiffs on negligence, which
incorporates failure to warn and product defect claims. The plaintiffs were
awarded $2 million in compensatory damages and $20 million in punitive damages;
however, the jury found the plaintiff to be 75% at fault and B&W 25% at fault,
and thus the compensatory award was reduced to $500,000. The Missouri Court of
Appeals affirmed the compensatory damages award but reversed and ordered a new
trial on punitive damages. On July 29, 2009, RJR Tobacco, on behalf of B&W, paid
the compensatory damages verdict, plus interest, in the amount of approximately
$700,000. In August 2009, the jury in the punitive damages retrial returned a
verdict for the plaintiffs and awarded the plaintiffs $1.5 million in punitive
damages. B&W and the plaintiffs filed notices of appeal in December 2009. In
October 2012, the Missouri Court of Appeals reversed the punitive damages award
entered in August 2009, and remanded the case for another new trial on punitive
damages. In November 2012, B&W filed an application for transfer to the Missouri
Supreme Court, which was granted in December 2012. The Missouri Supreme Court
affirmed the trial court’s judgment, and the plaintiffs filed a motion for
rehearing in September 2013. A decision is pending.

On May 26, 2010, the jury returned a verdict in favor of the plaintiff in
Izzarelli v. R. J. Reynolds Tobacco Co., a case filed in December 1999 in the
U.S. District Court for the District of Connecticut. The plaintiff sought to
recover damages for personal injuries that the plaintiff alleges she sustained
as a result of unsafe and unreasonably dangerous cigarette products and for
economic losses she sustained as a result of unfair trade practices of the
defendant. The jury found RJR Tobacco to be 58% at fault and the plaintiff to be
42% at fault, awarded $13.9 million in compensatory damages and found the
plaintiff to be entitled to punitive damages. In December 2010, the

 

10



--------------------------------------------------------------------------------

court awarded the plaintiff $3.97 million in punitive damages. Final judgment
was entered on December 30, 2010, in the amount of $11.95 million. The court
granted the plaintiff’s motion for offer of judgment interest, and awarded the
plaintiff $15.8 million for the period of December 6, 1999 up to and including
December 5, 2010, and approximately $4,000 per day thereafter until an amended
judgment was entered. The amended judgment was entered in the amount of
approximately $28.1 million on March 4, 2011. RJR Tobacco filed a notice of
appeal in September 2011. In September 2013, the U.S. Court of Appeals for the
Second Circuit issued an opinion that certified the following question to the
Connecticut Supreme Court: “Does Comment I to section 402A of the Restatement
(Second) of Torts preclude a suit premised on strict products liability against
a cigarette manufacturer based on evidence that the defendant purposefully
manufactured cigarettes to increase daily consumption without regard to the
resultant increase in exposure to carcinogens, but in the absence of evidence of
any adulteration or contamination?” Subsequently, the plaintiff petitioned the
U.S. Court of Appeals for the Second Circuit to certify a second question to the
Connecticut Supreme Court: “Does Comment i to section 402A of the Restatement
(Second) of Torts preclude a claim under the [Connecticut Products Liability
Act] against a cigarette manufacturer for negligence (in the design of its
cigarette products)?” The Second Circuit has not yet ruled on the plaintiff’s
petition. The Second Circuit retained jurisdiction and will decide the case once
the Connecticut Supreme Court either has provided its guidance or has declined
certification on the first and, if applicable, second questions.

On December 12, 2012, in Clinton v. Brown & Williamson Holdings, Inc., the jury
returned a verdict in favor of the plaintiff and awarded $1.35 million in
compensatory damages. The case was filed in Supreme Court, New York County, New
York. The plaintiff alleged that as a result of using the defendant’s products,
the decedent, William Champagne, suffered from lung cancer. The plaintiff sought
$100 million in compensatory damages. The defendants removed the case to the
U.S. District Court for the Southern District of New York in 2005. Final
judgment against B&W in the amount of approximately $1.35 million was entered in
December 2012. In June 2013, the court denied the defendant’s post-trial motions
and granted in part and denied in part the plaintiff’s post-trial motions. The
court denied the plaintiff’s motion for a new trial on loss of consortium
damages; however, the court granted the plaintiff’s motion to amend the judgment
to include pre- and post-judgment interest and motion for new trial on damages
for pain and suffering and for the descendants’ losses. In August 2013, the
parties entered into an agreement to resolve all outstanding issues. As a
result, RJR Tobacco, on behalf of B&W, as successor by merger to the American
Tobacco Company, paid the plaintiffs $3.6 million in damages on September 4,
2013.

On June 19, 2013, in Whitney v. R. J. Reynolds Tobacco Co., the jury returned a
verdict in favor of the defendants, including RJR Tobacco. The case was filed in
January 2011, in the Circuit Court, Alachua County, Florida. The plaintiff
alleged that as a result of using the defendants’ products, she suffers from
lung cancer and emphysema. The plaintiff’s motion for a new trial was denied on
August 2, 2013. Final judgment was entered on July 10, 2013. The plaintiff filed
a notice of appeal to the First DCA, and the defendants filed a notice of cross
appeal in August 2013. Briefing is underway.

 

11



--------------------------------------------------------------------------------

West Virginia IPIC

In West Virginia, as of September 30, 2013, 30 individual claims remain pending
in a consolidated action, In re: Tobacco Litigation Individual Personal Injury
Cases. The defendants are Philip Morris, Lorillard and RJR Tobacco (including
claims concerning The American Tobacco Company and B&W). The Case Management
Order calls for these cases to be resolved in a two phase procedure — a common
issue trial in Phase I, and, if plaintiffs prevail on one or more issues, a
Phase II, consisting of individual trials of liability, medical causation,
compensatory damages, and punitive damages for each of the individual
plaintiffs. The Phase I trial began on April 15, 2013 and was concluded on
May 15, 2013. It focused on whether defendants manufactured defective products,
whether their conduct was tortious and whether their conduct meets the standard
for a potential award of punitive damages under West Virginia law. The jury
returned a defense verdict on all claims except for failure to instruct on
ventilated cigarettes between 1964 and 1969, and no punitive damages were
awarded. Individual trials, if any, will be limited to those plaintiffs who
smoked cigarettes with ventilated filters during that 5-year time frame. On
September 16, 2013, the court entered judgment stating that:

 

  •  

the jury’s Phase I verdict resolved all issues remaining between the parties in
favor of the defendants with respect to the cases brought by plaintiffs who did
not allege that they or their decedent smoked any brands of ventilated filter
cigarettes between 1964 and July 1, 1969;

 

  •  

the jury’s Phase I verdict does not resolve all issues between the parties (with
plaintiffs potentially being eligible to proceed to Phase II, but only for
compensatory damages) with respect to the cases brought by plaintiffs who
arguably did allege that they or their decedent smoked any brands of ventilated
filter cigarettes between 1964 and July 1, 1969; and

 

  •  

final judgment is entered in favor of the defendants with respect to those cases
that were dismissed prior to trial.

The plaintiffs filed a motion to alter or amend the court’s judgment on
September 24, 2013. A decision is pending.

Engle and Engle Progeny Cases

Trial began in July 1998 in Engle v. R. J. Reynolds Tobacco Co., a class-action
filed in Circuit Court, Miami-Dade County, Florida. The Engle class consisted of
Florida citizens and residents, and their survivors, who suffer from or have
died from diseases or medical conditions caused by an addiction to smoking. The
action was brought against the major U.S. cigarette manufacturers, including RJR
Tobacco and B&W. In July 1999, the Engle jury found against RJR Tobacco, B&W and
the other defendants in the initial phase, which included alleged common issues
related to certain elements of liability, general causation, the addictiveness
of cigarettes, and potential entitlement to punitive damages.

On July 14, 2000, in the second phase of the trial, the jury returned a punitive
damages verdict in favor of the class of approximately $145 billion, including
verdicts of $36.3 billion and $17.6 billion against RJR Tobacco and B&W,
respectively.

On appeal, the Florida Supreme Court prospectively decertified the class, and it
set aside the punitive damages award as both premature and excessive. However,
the court preserved a number of findings from Phase I of the trial, including
findings that cigarettes can cause certain diseases, that nicotine is addictive,
and that defendants placed defective cigarettes on the market, breached duties
of care, and concealed health-related information about cigarettes. The court
authorized former class members to file individual lawsuits within one year, and
it stated that the preserved findings would have “res judicata” effect in those
actions.

In the wake of the Florida Supreme Court ruling, thousands of individuals filed
separate lawsuits seeking to benefit from the Engle findings. As of
September 30, 2013, RJR Tobacco was a defendant in 5,187 Engle Progeny cases in
both state and federal courts in Florida. These cases include approximately
6,344 plaintiffs. Many of these cases are in active discovery or nearing trial.

In each Engle Progeny case, a central issue is the proper use of the preserved
Engle findings. Plaintiffs contend that the Engle findings establish the conduct
elements of their claims (sale of a defective product, negligent breach of duty,
or intentional concealment of material information) even absent any inquiry into
whether the findings are

 

12



--------------------------------------------------------------------------------

relevant to the individual claims of the progeny plaintiff. RJR Tobacco and
other Engle defendants contend that such use of the Engle findings would violate
federal due process. In 2010, in Brown v. R.J. Reynolds Tobacco Company, the
Eleventh Circuit indicated some support for the defendants’ argument that the
Engle findings are fatally ambiguous. However, on March 14, 2013, the Florida
Supreme Court rejected the due-process argument in Douglas v. Philip Morris USA,
Inc., and, on August 9, 2013, the Eleventh Circuit, in Walker v. R.J. Reynolds
Tobacco Company, held that it was bound to defer to the Douglas decision under
the Full Faith and Credit Act. On October 7, 2013, the U.S. Supreme Court
declined to review the decision in Douglas, and RJR Tobacco sought further
review of the Walker decision by filing a petition for panel rehearing and
rehearing en banc in the Eleventh Circuit.

In June 2009, Florida amended its existing bond cap statute by adding a $200
million bond cap that applied to all Engle Progeny cases in the aggregate. In
May 2011, Florida removed the provision that allowed it to expire on
December 31, 2012. The bond cap for any given individual Engle Progeny case
varies depending on the number of judgments in effect at a given time, but never
exceeds $5 million per case. The legislation, which became effective in June
2009 and 2011, applies to judgments entered after the original 2009 effective
date.

Below is a description of the Engle Progeny cases against RJR Tobacco or B&W, or
both, which went to trial or were decided during the period from January 1, 2013
to September 30, 2013, or remained on appeal as of September 30, 2013.

On May 5, 2009, in Sherman v. R. J. Reynolds Tobacco Co., a case filed in
September 2007 in the Circuit Court, Broward County, Florida, a jury returned a
verdict in favor of the plaintiff. The plaintiff, Melba Sherman, alleged that as
a result of using the defendant’s products, the decedent, John Sherman,
developed lung cancer and died. The plaintiff sought compensatory damages and an
unspecified amount of punitive damages. On May 8, 2009, the jury awarded
compensatory damages of $1.55 million and found the decedent to be 50% at fault.
No punitive damages were awarded. The court entered final judgment in the amount
of $775,000 in June 2009. RJR Tobacco filed a notice of appeal to the Fourth
DCA, and posted a supersedeas bond in the amount of approximately $900,000. The
plaintiff filed a notice of cross appeal of the final judgment in July 2009. In
February 2012, the Fourth DCA affirmed the trial court’s decision. In March
2012, RJR Tobacco filed a notice to invoke discretionary jurisdiction of the
Florida Supreme Court. In May 2013, the Florida Supreme Court accepted
jurisdiction, and the case will be submitted without oral argument.

On May 20, 2009, in Jimmie Lee Brown v. R. J. Reynolds Tobacco Co., a case filed
in March 2007, in the Circuit Court, Broward County, Florida, a jury returned a
verdict in favor of the plaintiff. The plaintiff alleged that the decedent,
Roger Brown, developed smoking related diseases, which resulted in his death.
The plaintiff sought compensatory damages and an unspecified amount of punitive
damages. The jury later returned a verdict that the decedent was 50% at fault
for his injuries and awarded compensatory damages of $1.2 million. No punitive
damages were awarded. RJR Tobacco’s post-trial motions were denied, and the
court entered final judgment in the amount of $600,000. RJR Tobacco filed a
notice of appeal to the Fourth DCA and posted a supersedeas bond in the amount
of approximately $700,000. The Fourth DCA affirmed the trial court’s judgment in
September 2011. In November 2011, RJR Tobacco filed a notice to invoke
discretionary jurisdiction of the Florida Supreme Court. In May 2013, the
Florida Supreme Court accepted jurisdiction, and the case will be submitted
without oral argument.

On February 25, 2010, in Grossman v. R. J. Reynolds Tobacco Co., a case filed in
December 2007 in the Circuit Court, Broward County, Florida, the court declared
a mistrial due to the jury’s inability to reach a decision. The plaintiff
alleged that as a result of an addiction to cigarettes, the decedent, Laura
Grossman, developed lung cancer and died. The plaintiff sought damages in excess
of $15,000 and all taxable costs and interest. Retrial began in March 2010. In
April 2010, the jury returned a verdict in favor of the plaintiff in Phase I,
and in Phase II awarded $1.9 million in compensatory damages and no punitive
damages. The jury also found RJR Tobacco to be 25% at fault, the decedent to be
70% at fault and the decedent’s spouse to be 5% at fault. Final judgment was
entered in June 2010, in the amount of $483,682. In July 2011, RJR Tobacco filed
a notice of appeal to the Fourth DCA and posted a supersedeas bond in the amount
of approximately $484,000. The plaintiff filed a notice of cross appeal. In June
2012, the Fourth DCA entered an opinion that affirmed the trial court’s
judgment, but remanded the case for a new trial on all Phase II issues. In
October 2012, RJR Tobacco filed a notice to invoke the discretionary
jurisdiction

 

13



--------------------------------------------------------------------------------

of the Florida Supreme Court. A decision is pending. Retrial began on July 11,
2013. On July 31, 2013, the jury returned a verdict in favor of the plaintiff,
found the decedent to be 25% at fault and RJR Tobacco to be 75% at fault, and
awarded $15.35 million in compensatory damages and $22.5 million in punitive
damages. Final judgment was entered in August 2013 and did not include a
reduction for comparative fault. Post-trial motions were denied on September 25,
2013. The deadline to file a notice of appeal is October 25, 2013.

On March 10, 2010, in Douglas v. Philip Morris USA, Inc., a case filed in
October 2007 in Circuit Court, Hillsborough County, Florida, a jury returned a
verdict for the plaintiff, found the decedent, Charlotte Douglas, to be 50% at
fault, RJR Tobacco to be 5% at fault and the remaining defendants to be 45% at
fault, and awarded $5 million in compensatory damages. No punitive damages were
awarded. The plaintiff alleged that as a result of the decedent’s addiction to
smoking the defendants’ cigarettes, she suffered bodily injury and died. In
March 2010, the court entered final judgment against RJR Tobacco in the amount
of $250,000. RJR Tobacco filed a notice of appeal to the Second DCA, and posted
a supersedeas bond in the amount of $250,000. On March 30, 2012, the Second DCA
affirmed the trial court’s decision. However, the court agreed that the issue of
due process is one that will be applicable to the many Engle Progeny cases being
considered by the trial courts and certified the question regarding the due
process issue to the Florida Supreme Court as being one of great importance. RJR
Tobacco filed a notice to invoke the discretionary jurisdiction of the Florida
Supreme Court. The Florida Supreme Court accepted jurisdiction and, in March
2013, affirmed the Second DCA’s ruling for the plaintiff and found that
accepting as res judicata the eight Phase I findings approved in Engle does not
violate the tobacco companies’ due process rights. RJR Tobacco’s petition for
writ of certiorari with the U.S. Supreme Court was denied on October 7, 2013.

On March 10, 2010, in Cohen v. R. J. Reynolds Tobacco Co., a case filed in May
2007 in the Circuit Court, Broward County, Florida, a jury returned a verdict in
favor of the plaintiff. The plaintiff alleged that the decedent, Nathan Cohen,
developed lung cancer as a result of using the defendants’ products, and sought
in excess of $15,000 compensatory damages and unspecified punitive damages. On
March 24, 2010, the jury awarded the plaintiff $10 million in compensatory
damages, and found the decedent to be 33.3% at fault, RJR Tobacco to be 33.3% at
fault and the remaining defendant to be 33.3% at fault. The jury also awarded
$20 million in punitive damages, of which $10 million was assigned to RJR
Tobacco. In July 2010, the court entered final judgment against RJR Tobacco in
the amount of $3.33 million in compensatory damages and $10 million in punitive
damages and the plaintiff filed a motion to amend or alter the final judgment.
The court entered an amended judgment in September 2010 to include interest from
the date of the verdict. RJR Tobacco filed a notice of appeal to the Fourth DCA
and posted a supersedeas bond in the amount of $2.5 million. In September 2012,
the Fourth DCA affirmed the liability finding and the compensatory damages
award, but reversed the finding of entitlement to punitive damages, and remanded
the case for a retrial limited to the issue of liability for concealment and
conspiracy. The defendants and the plaintiff filed separate notices to invoke
the discretionary jurisdiction of the Florida Supreme Court in January 2013. A
decision is pending.

On April 21, 2010, in Townsend v. R. J. Reynolds Tobacco Co., a case filed in
December 2007 in the Circuit Court, Alachua County, Florida, a jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 51% at fault and the
decedent, Frank Townsend, to be 49% at fault, and awarded $10.8 million in
compensatory damages and $80 million in punitive damages. The plaintiff alleged
that the decedent died from lung cancer as a result of his addiction to the
defendant’s products. Final judgment was entered on April 29, 2010, in the
amount of $5.5 million in compensatory damages and $40.8 million in punitive
damages, which represents 51% of the original damages awards. RJR Tobacco filed
a notice of appeal to the First DCA and posted a supersedeas bond in the amount
of $5 million. In February 2012, the First DCA affirmed the compensatory damages
verdict, but remanded the case to the trial court for remittitur of the punitive
damages or a potential new trial on punitive damages. In June 2012, the trial
court entered an order that remitted the punitive damages award to $20 million.
The plaintiff consented, and an amended final judgment was entered against RJR
Tobacco in the amount of $5.5 million in compensatory damages and $20 million in
punitive damages. RJR Tobacco filed a notice of rejection of the remittitur and
a demand for a new trial on the punitive damages issue. RJR Tobacco also filed a
notice of appeal of the amended final judgment entered in June 2012. In June
2013, the First DCA affirmed the remitted punitive damage award, determined that
the $20 million award was not excessive, and denied RJR Tobacco’s request to
reject the remittitur and demand for a new trial. RJR Tobacco’s motion for
rehearing, rehearing en banc, and certification of a conflict in appellate
decisions was denied on August 14, 2013. RJR Tobacco filed a notice to invoke
the discretionary jurisdiction of the Florida Supreme Court in September 2013. A
decision is pending.

 

14



--------------------------------------------------------------------------------

On April 26, 2010, in Putney v. R. J. Reynolds Tobacco Co., a case filed in
December 2007 in the Circuit Court, Broward County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, Margot Putney, to be 35%
at fault, RJR Tobacco to be 30% at fault and the remaining defendants to be 35%
at fault, and awarded $15.1 million in compensatory damages and $2.5 million in
punitive damages each against RJR Tobacco and the remaining defendants. The
plaintiff alleged that the decedent suffered from nicotine addiction and lung
cancer as a result of using the defendants’ products. In August 2010, final
judgment was entered against RJR Tobacco in the amount of $4.5 million in
compensatory damages, and $2.5 million in punitive damages. RJR Tobacco filed a
notice of appeal and the plaintiff filed a notice of cross appeal. In December
2010, the court entered an amended final judgment to provide that interest would
run from April 26, 2010. The defendants filed a joint notice of appeal to the
Fourth DCA of the amended final judgment, and RJR Tobacco posted a supersedeas
bond in the amount of approximately $2.4 million. In June 2013, the Fourth DCA
held that the court erred in denying the defendants’ motion for remittitur of
the compensatory damages for loss of consortium and in striking the defendants’
statute of repose affirmative defenses. As a result, the verdict was reversed,
and the case was remanded for further proceedings. The plaintiff’s motion for
rehearing, written opinion on one issue, or certification of conflict to the
Florida Supreme Court was denied in August 2013. The defendants and the
plaintiff filed separate notices to invoke the discretionary jurisdiction of the
Florida Supreme Court. Decisions are pending.

On May 20, 2010, in Buonomo v. R. J. Reynolds Tobacco Co., a case filed in
October 2007 in the Circuit Court, Broward County, Florida, a jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 77.5% at fault and
the decedent, Matthew Buonomo, to be 22.5% at fault, and awarded $5.2 million in
compensatory damages and $25 million in punitive damages. The plaintiff alleged
that the decedent was addicted to cigarettes and, as a result, developed one or
more smoking related medical conditions and/or diseases. Post-trial motions were
denied, but the court, in accordance with the Florida statutory limitation on
punitive damage awards, ordered the punitive damage award of $25 million be
reduced to $15.7 million – three times the compensatory damages award of $5.2
million. In August 2010, the court entered final judgment in the amount of $4.06
million in compensatory damages and $15.7 million in punitive damages. RJR
Tobacco filed a notice of appeal to the Fourth DCA and posted a supersedeas bond
in the amount of $5 million. The plaintiff also filed a notice of appeal. In
September 2013, the Fourth DCA affirmed the final judgment and damages award to
the plaintiff on strict liability and negligence. However, the court reversed
the judgment entered for the plaintiff on the claims for fraudulent concealment
and conspiracy to commit fraud by concealment due to the erroneous striking of
RJR Tobacco’s statute of repose defense. As a result, the punitive damages award
was set aside and remanded for a new trial.

On October 15, 2010, in Frazier v. Philip Morris USA Inc., a case filed in
December 2007 in the Circuit Court, Miami-Dade County, Florida, the jury
returned a verdict in favor of the defendants. The plaintiff alleged that as a
result of smoking defendants’, including RJR Tobacco’s, products she developed
chronic obstructive pulmonary disease. Final judgment was entered in February
2011. The plaintiff filed a notice of appeal to the Third DCA, and the
defendants filed a cross appeal. On April 11, 2012, the Third DCA reversed the
trial court’s judgment, directed entry of judgment in the plaintiff’s favor and
ordered a new trial. In July 2012, the defendants filed a notice to invoke the
discretionary jurisdiction of the Florida Supreme Court. The Florida Supreme
Court accepted jurisdiction of the case in September 2013. Briefing is underway.

On October 29, 2010, in Koballa v. Philip Morris USA Inc., a case filed in
December 2007, in the Circuit Court, Volusia County, Florida against tobacco
industry defendants, including RJR Tobacco, the court declared a mistrial after
the jury informed the court that they were unable to reach a verdict. The
plaintiff alleged that as a result of the use of the defendants’ defective and
unreasonably dangerous tobacco products, she suffers from, or has suffered from,
nicotine addiction, lung cancer and other smoking related medical conditions
and/or diseases. Retrial began on March 21, 2011, and on March 31, 2011, the
jury returned an inconsistent verdict. The jury found that RJR Tobacco was not
liable for the plaintiff’s injuries, but found that her past injuries were worth
$1 million with the plaintiff being 70% at fault and RJR Tobacco 30% at fault.
The court entered final judgment in August 2011. RJR Tobacco filed a notice of
appeal to the Fifth DCA and posted a supersedeas bond in the amount of $300,000.
In September 2012, the Fifth DCA affirmed the trial court’s judgment, per
curiam. RJR Tobacco’s motion for a written opinion was granted in October 2012.
In November 2012, RJR Tobacco filed a notice to invoke the discretionary
jurisdiction of the Florida Supreme Court. A decision is pending.

 

15



--------------------------------------------------------------------------------

On November 4, 2010, in Vasko v. R. J. Reynolds Tobacco Co., a case filed in
January 2008, in the Circuit Court, Broward County, Florida, a jury returned a
verdict in favor of RJR Tobacco. The jury found that the plaintiff’s claim was
barred by the statute of limitations. The plaintiff alleged that the decedent,
John Vasko, was addicted to cigarettes manufactured by the defendants, and as a
result, developed one or more smoking related medical conditions and/or
diseases, including lung cancer. Final judgment was entered, and the plaintiff
filed a notice of appeal to the Fourth DCA. The Fourth DCA affirmed the trial
court’s judgment, per curiam, on March 28, 2013. In June 2013, the Fourth DCA
denied the plaintiff’s motion for rehearing and request for opinion. The
plaintiff did not seek review with the Florida Supreme Court.

On November 15, 2010, in Webb v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Levy County, Florida, a jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 90% at fault and the
decedent, James Horner, to be 10% at fault, and awarded $8 million in
compensatory damages and $72 million in punitive damages. The plaintiff alleged
that as a result of smoking the defendant’s products, the decedent developed one
or more smoking related medical conditions and/or diseases. The court entered
final judgment in November 2010. RJR Tobacco filed a notice of appeal to the
First DCA and posted a supersedeas bond in the amount of $5 million. The
plaintiff filed a notice of cross appeal. In April 2012, the First DCA affirmed
the liability verdict, but ordered a remittitur or a new trial on damages. The
trial court entered an order of remittitur or, alternatively, for a new trial.
The court ordered that the compensatory damage award be reduced to $4 million
and the punitive damage award be reduced to $25 million. The plaintiff consented
to the remitted judgment, and RJR Tobacco filed a notice of rejection of the
remittitur and demand for a new trial. The trial court entered an amended final
judgment in September 2012. RJR Tobacco filed a notice of appeal to the First
DCA of the amended final judgment in October 2012. In November 2012, the Florida
Supreme Court denied RJR Tobacco’s petition for review of the First DCA’s
decision on the original judgment. RJR Tobacco’s appeal of the amended judgment
remains pending. In August 2013, the First DCA denied RJR Tobacco’s motion for
oral argument.

On February 10, 2011, in Kirkland v. R. J. Reynolds Tobacco Co., a case filed in
January 2008, in the Circuit Court, Hillsborough County, Florida, a jury
returned a verdict in favor of the plaintiff, found RJR Tobacco to be 10% at
fault and the plaintiff to be 90% at fault, and awarded $100,000 in compensatory
damages. The jury also awarded the plaintiff $250,000 in punitive damages. The
plaintiff alleged that he was addicted to cigarettes, and as a result, developed
larynx cancer and other smoking related medical conditions and/or diseases.
Final judgment was entered in March 2011. The plaintiff filed a notice of appeal
to the Second DCA on April 12, 2011. RJR Tobacco filed a notice of cross appeal
and posted a supersedeas bond in the amount of $260,000. In January 2012, the
plaintiff voluntarily dismissed his appeal. RJR Tobacco’s appeal remains
pending. Briefing is complete. Oral argument has not been scheduled.

On March 18, 2011, in Mack v. R. J. Reynolds Tobacco Co., a case filed in June
2008, in the Circuit Court, Alachua County, Florida, a jury returned a verdict
in favor of the plaintiff, found RJR Tobacco to be 51% at fault and the
decedent, Peter Mack, Sr., to be 49% at fault, and awarded $1 million in
compensatory damages. No punitive damages were awarded. The plaintiff alleged
that due to the decedent’s addiction to cigarettes, he developed bronchitis and
lung cancer. In April 2011, final judgment was entered in favor of the
plaintiff. RJR Tobacco appealed, and the First DCA reversed the trial court’s
judgment and remanded the case for a new trial. Retrial began on December 3,
2012. On December 14, 2012, the jury returned a verdict in favor of the
plaintiff, found the decedent to be 35% at fault and RJR Tobacco to be 65% at
fault and awarded $2.9 million in compensatory damages. Final judgment was
entered in December 2012. RJR Tobacco filed a notice of appeal to the First DCA
and posted a supersedeas bond in the amount of $1.9 million. Briefing is
underway.

On April 13, 2011, in Tullo v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Palm Beach County, Florida, a jury returned
a verdict in favor of RJR Tobacco and the plaintiff, but against the remaining
defendants. The jury awarded $4.5 million in compensatory damages and no
punitive damages. The jury found the decedent, Dominick Tullo, to be 45% at
fault and the remaining defendants cumulatively to be 55% at fault. The
plaintiff alleged that the decedent was addicted to cigarettes manufactured by
the defendants, and as a

 

16



--------------------------------------------------------------------------------

result, developed chronic obstructive pulmonary disease and other smoking
related illnesses and/or diseases. The plaintiff sought in excess of $15,000
against each defendant, taxable costs and interest. The court denied the
plaintiff’s motion for a new trial against RJR Tobacco and denied the remaining
defendants’ post-trial motions in June 2011. The remaining defendants filed an
appeal to the Fourth DCA, and the plaintiff filed a cross appeal. The plaintiff
also filed a notice of appeal of the order denying the plaintiff’s motion for
new trial against RJR Tobacco. RJR Tobacco filed a cross appeal of the same
order. In August 2013, the Fourth DCA affirmed the final judgment entered by the
trial court, including the jury’s verdict of no liability to RJR Tobacco. The
Fourth DCA denied the plaintiff’s motion for clarification in September 2013.
The deadline to seek review with the Florida Supreme Court is October 16, 2013.

On April 26, 2011, in Andy Allen v. R. J. Reynolds Tobacco Co., a case filed in
September 2007, in the Circuit Court, Duval County, Florida, a jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 45% at fault, the
decedent, Patricia Allen, to be 40% at fault and the remaining defendant to be
15% at fault, and awarded $6 million in compensatory damages and $17 million in
punitive damages against each defendant. The plaintiff alleged that as a result
of smoking the defendants’ products, the decedent developed chronic obstructive
pulmonary disease. Final judgment was entered against RJR Tobacco in the amount
of $19.7 million in May 2011. In October 2011, the court entered a remittitur of
the punitive damages to $8.1 million and denied all other post-trial motions.
The defendants filed a joint notice of appeal, RJR Tobacco posted a supersedeas
bond in the amount of $3.75 million, and the plaintiff filed a notice of cross
appeal in November 2011. In May 2013, the First DCA reversed the trial court’s
judgment and remanded the case for a new trial. The plaintiff’s motion for
rehearing or rehearing en banc was denied in July 2013. The new trial has not
been scheduled. In August 2013, the plaintiff filed a notice to invoke the
discretionary jurisdiction of the Florida Supreme Court. A decision is pending.

On May 20, 2011, in Jewett v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Duval County, Florida, a jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 20% at fault, the
decedent, Barbara Jewett, to be 70% at fault and the remaining defendant to be
10% at fault, and awarded $1.1 million in compensatory damages and no punitive
damages. The plaintiff alleged that the decedent, Barbara Jewett, was addicted
to cigarettes and as a result of her addiction, developed chronic obstructive
pulmonary disease, emphysema and respiratory failure. Final judgment was entered
in June 2011. RJR Tobacco filed a notice of appeal to the First DCA and posted a
supersedeas bond in the amount of $218,600. In November 2012, the First DCA
reversed the judgment and remanded the case for a new trial. The plaintiff and
the defendants filed separate notices to invoke the discretionary jurisdiction
of the Florida Supreme Court in March 2013. Decisions are pending.

On June 16, 2011, in Soffer v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Alachua County, Florida, a jury returned a
verdict in favor of the plaintiff, found RJR Tobacco to be 40% at fault, the
decedent, Maurice Soffer, to be 60% at fault, and awarded $5 million in
compensatory damages and no punitive damages. The plaintiff alleged that the
decedent was addicted to cigarettes and, as a result, developed lung cancer and
other smoking related conditions and/or diseases. Final judgment was entered
against RJR Tobacco in the amount of $2 million. The plaintiff filed a notice of
appeal to the First DCA in July 2011. RJR Tobacco filed a notice of cross appeal
and posted a supersedeas bond in the amount of $2 million. In October 2012, the
First DCA affirmed the trial court’s ruling in full. On the direct appeal, the
court held that only intentional torts could support a punitive damages claim
and held that Engle Progeny plaintiffs may not seek punitive damages for
negligence or strict liability because the original Engle class did not seek
punitive damages for those claims. The First DCA certified the question to the
Florida Supreme Court as one of great public importance. On the cross appeal,
the court rejected RJR Tobacco’s arguments about the use of the Engle findings
and the statute of limitations. RJR Tobacco filed a motion for rehearing or for
certification to the Florida Supreme Court and the plaintiff filed a motion for
rehearing or rehearing en banc. In January 2013, the First DCA granted rehearing
on RJR Tobacco’s cross appeal to clarify that the trial court’s application of
Engle findings did not violate RJR Tobacco’s due process rights. Otherwise,
rehearing, rehearing en banc and certification were denied. RJR Tobacco and the
plaintiff have both filed notices to invoke the discretionary jurisdiction of
the Florida Supreme Court. Decisions are pending.

On July 15, 2011, in Ciccone v. R. J. Reynolds Tobacco Co., a case filed in
August 2004, in the Circuit Court, Broward County, Florida, a jury returned a
verdict finding the plaintiff is a member of the Engle class. The plaintiff
alleged that as a result of the use of the defendant’s tobacco products, the
decedent, George Ciccone, suffered from

 

17



--------------------------------------------------------------------------------

nicotine addiction and one or more smoking related diseases and/or medical
conditions. On July 21, 2011, the jury awarded approximately $3.2 million in
compensatory damages and $50,000 in punitive damages. The jury found the
decedent to be 70% at fault and RJR Tobacco to be 30% at fault. Final judgment
was entered in September 2011, and RJR Tobacco filed a notice of appeal to the
Fourth DCA. RJR Tobacco posted a supersedeas bond in the amount of approximately
$1 million on October 17, 2011. In August 2013, the Fourth DCA affirmed the
judgment of the trial court, but reversed the punitive damages award. RJR
Tobacco filed a motion for rehearing or rehearing en banc in September 2013. A
decision is pending.

On September 15, 2011, in Ojeda v. R. J. Reynolds Tobacco Co., a case filed in
October 2007, in the Circuit Court, Miami-Dade County, Florida, a jury returned
a verdict in favor of RJR Tobacco. The plaintiff alleged that as a result of the
use of the defendant’s products, the decedent, Juan Ojeda, suffered from one or
more smoking related medical conditions and/or diseases. Final judgment was
entered September 26, 2011. The plaintiff filed a notice of appeal to the Third
DCA in October 2012. Briefing is underway.

On November 28, 2011, in Sury v. R. J. Reynolds Tobacco Co., a case filed in
November 2007, in the Circuit Court, Duval County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, William Sury, to be 60%
at fault, RJR Tobacco to be 20% at fault, and the remaining defendant to be 20%
at fault, and awarded $1 million in compensatory damages and no punitive
damages. The plaintiff alleged that as a result of the use of the defendants’
products, the decedent suffered from lung cancer. Final judgment was entered in
March 2012. The court entered an amended final judgment that held the defendants
jointly and severally liable for the entire $1 million, even though the jury had
allocated 60% of fault to the plaintiff and 20% of fault to a co-defendant. The
defendants filed a notice of appeal to the First DCA on April 20, 2012, and RJR
Tobacco posted a supersedeas bond in the amount of $500,000. In June 2013, the
First DCA affirmed the final judgment. RJR Tobacco’s motion for rehearing was
denied in August 2013. RJR Tobacco filed a notice to invoke the discretionary
jurisdiction of the Florida Supreme Court in September 2013. A decision is
pending.

On January 24, 2012, in Hallgren v. R. J. Reynolds Tobacco Co., a case filed in
April 2007, in the Circuit Court, Highlands County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, Claire Hallgren, to be
50% at fault, RJR Tobacco to be 25% at fault, and the remaining defendant to be
25% at fault, and awarded $2 million in compensatory damages and $750,000 in
punitive damages against each defendant. The plaintiff alleged that the decedent
was addicted to the defendants’ products, and as a result, suffered from lung
cancer. In March 2012, the court entered final judgment in the amount of
approximately $1 million for which RJR Tobacco and the other defendant are
jointly and severally liable; and $750,000 in punitive damages against each
defendant. The defendants filed a joint notice of appeal to the Second DCA, and
RJR Tobacco posted a supersedeas bond in the amount of approximately $1.3
million in May 2012. The plaintiff filed a notice of cross appeal. Oral argument
occurred on June 4, 2013. A decision is pending.

On January 25, 2012, in Ward v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Escambia County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, Mattie Ward, to be 50% at
fault, RJR Tobacco to be 30% at fault, and the remaining defendants,
collectively, to be 20% at fault, and awarded $1 million in compensatory damages
and $1.7 million in punitive damages. The plaintiff alleged that the decedent
was addicted to the defendants’ products, and as a result, suffered from chronic
obstructive pulmonary disease and other smoking related conditions and/or
diseases. In March 2012, the court entered final judgment in the amount of
$487,000 in compensatory damages, for which RJR Tobacco and the other defendants
are jointly and severally liable; and $1.7 million in punitive damages against
RJR Tobacco. RJR Tobacco filed a notice of appeal to the First DCA and posted a
supersedeas bond in the amount of $2.19 million in June 2012. The plaintiff
filed a notice of cross appeal. In September 2013, the First DCA affirmed the
trial court’s judgment, per curiam. RJR Tobacco filed a motion for rehearing on
September 23, 2013. A decision is pending.

On February 29, 2012, in Marotta v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Broward County, Florida, the court declared
a mistrial during jury prequalification. The plaintiff alleged that the
decedent, Phil Marotta, was addicted to cigarettes and, as a result, suffered
from lung cancer. The plaintiff sought compensatory damages in excess of
$75,000, including compensatory and punitive damages, costs and pre-judgment
interest. Retrial began on March 7, 2013. On March 20, 2013, a jury returned a
verdict in favor of the

 

18



--------------------------------------------------------------------------------

plaintiff, found the decedent to be 42% at fault and RJR Tobacco to be 58% at
fault and awarded $6 million in compensatory damages and no punitive damages.
Post-trial motions were denied, final judgment was entered, and RJR Tobacco
filed a notice of appeal to the Fourth DCA in April 2013. The plaintiff filed a
notice of cross appeal in May 2013. Briefing is underway.

On March 19, 2012, in McCray v. R. J. Reynolds Tobacco Co., a case filed in
January 2008, in the U.S. District Court for the Middle District of Florida, a
jury returned a verdict in favor of the defendants, including RJR Tobacco. The
plaintiff alleged that the decedent, Mercedia Walker, was addicted to the
defendants’ tobacco products, and as a result, suffered from one or more smoking
related diseases and/or medical conditions. The plaintiff sought compensatory
damages for all injuries and losses, all recoverable costs of the case, and all
legally recoverable interest. Final judgment was entered in March 2012. The
plaintiff filed a notice of appeal to the Eleventh Circuit in July 2012. Oral
argument is scheduled for the week of December 9, 2013.

On March 27, 2012, in Emmon Smith v. R. J. Reynolds Tobacco Co., a case filed in
January 2008 in the Circuit Court, Jackson County, Florida, a jury returned a
verdict in favor of the plaintiff, found Mr. Smith to be 30% at fault and RJR
Tobacco to be 70% at fault, and awarded $10 million in compensatory damages. The
jury also awarded $20 million in punitive damages. The plaintiff alleged that he
was addicted to cigarettes manufactured by the defendants, and as a result,
developed lung cancer. Final judgment was entered on April 2, 2012. RJR Tobacco
filed a notice of appeal to the First DCA and posted a supersedeas bond in the
amount of $5 million. Oral argument occurred on January 15, 2013. A decision is
pending.

On April 10, 2012, in Duke v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the U.S. District Court for the Middle District of Florida, a
jury returned a verdict in favor of the plaintiff, found the decedent, Sarah
Duke, to be 75% at fault and RJR Tobacco to be 25% at fault, and awarded $30,705
in compensatory damages and no entitlement to punitive damages. The plaintiff
alleged that as a result of the use of the defendant’s products, the decedent
developed smoking related diseases. The plaintiff sought compensatory and
punitive damages, including costs and interest. RJR Tobacco filed a notice of
appeal to the Eleventh Circuit in September 2012. In November 2012, RJR Tobacco
posted a supersedeas bond in the amount of approximately $7,800. In February
2013, the Eleventh Circuit granted the joint motion to consolidate the appeal
with the appeal in Walker v. R. J. Reynolds Tobacco Co., discussed below. In
September 2013, the Eleventh Circuit affirmed the jury verdict in favor of the
plaintiff. RJR Tobacco filed a petition for panel rehearing or rehearing en banc
on October 7, 2013. A decision is pending.

On May 21, 2012, in Walker v. R. J. Reynolds Tobacco Co., a case filed in August
2007, in the U.S. District Court for the Middle District of Florida, a jury
returned a verdict in favor of the plaintiff, found the decedent, Albert Walker,
to be 90% at fault and RJR Tobacco to be 10% at fault, and awarded $275,000 in
compensatory damages with no entitlement to punitive damages. The plaintiff
alleged that as a result of the use of the defendant’s products, the decedent
suffered bodily injury. The plaintiff sought compensatory and punitive damages,
including costs and interest. The court entered final judgment in May 2012. RJR
Tobacco filed a notice of appeal to the Eleventh Circuit and posted a
supersedeas bond in the amount of $27,775. In February 2013, the Eleventh
Circuit granted the joint motion to consolidate the appeal with the appeal in
Duke v. R. J. Reynolds Tobacco Co., discussed above. RJR Tobacco posted a
substitute supersedeas bond in the amount of approximately $45,800 in June 2013.
In September 2013, the Eleventh Circuit affirmed the jury verdict in favor of
the plaintiff. RJR Tobacco filed a petition for panel rehearing or rehearing en
banc on October 7, 2013. A decision is pending.

On May 17, 2012, in Calloway v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Broward County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, Johnnie Calloway, to be
20.5% at fault, RJR Tobacco to be 27% at fault, and the remaining defendants
collectively to be 52.5% at fault, and awarded $20.5 million in compensatory
damages and $17.25 million in punitive damages against RJR Tobacco and $37.6
million collectively against the remaining defendants. The plaintiff alleged
that as a result of using the defendants’ products, the decedent became addicted
and developed smoking-related diseases and/or conditions. The plaintiff sought
compensatory and punitive damages, including costs and interest. In its ruling
on the post-trial motions, the court determined that the jury’s apportionment of
comparative fault did not apply to the compensatory damages award. Final
judgment was entered in August 2012. In September 2012, the defendants filed a
notice of appeal to the Fourth DCA, and RJR Tobacco posted a supersedeas bond in
the amount of $1.5 million. The plaintiff filed a notice of cross appeal.
Briefing is underway.

 

19



--------------------------------------------------------------------------------

On August 1, 2012, in Hiott v. R. J. Reynolds Tobacco Co., a case filed in
January 2008, in the Circuit Court, Duval County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, Kenneth Hiott, to be 60%
at fault and RJR Tobacco to be 40% at fault, and awarded $1.83 million in
compensatory damages and no punitive damages. The plaintiff alleged that as a
result of using the defendant’s product, the decedent suffered from addiction
and smoking related diseases and/or conditions. The plaintiff sought an
unspecified amount of compensatory and punitive damages. In November 2012, final
judgment was entered against RJR Tobacco in the amount of $730,000 in
compensatory damages. RJR Tobacco filed a notice of appeal to the First DCA and
posted a supersedeas bond in the amount of $730,000 in December 2012. Oral
argument has been scheduled for November 5, 2013.

On August 1, 2012, in Denton v. R. J. Reynolds Tobacco Co., a case filed in
August 2007, in the U.S. District Court for the Middle District of Florida, a
jury found the defendants liable, but allocated 100% of fault to the decedent,
Linda Denton. The plaintiff alleged that as a result of using the defendants’
products, the decedent suffered from smoking related diseases and/or conditions.
The plaintiff sought an unspecified amount of compensatory and punitive damages.
Final judgment was entered on August 8, 2012. The plaintiff filed a motion for a
new trial in September 2012. A decision is pending.

On August 10, 2012, in Hancock v. Philip Morris USA, Inc., a case filed in
January 2008, in the Circuit Court, Miami-Dade County, Florida, a jury returned
a verdict in favor of the plaintiff, found the decedent, Edna Siwieck, to be 90%
at fault, RJR Tobacco to be 5% at fault and the remaining defendant to be 5% at
fault. However, the jury did not award compensatory damages and found that the
plaintiff was not entitled to punitive damages. The court determined that the
jury verdict was inconsistent due to the parties previously stipulating to
$110,200 in medical expenses, which is subject to the allocation of fault. The
defendants agreed to an additur for that amount. The plaintiff alleged that as a
result of using the defendants’ products, the decedent suffered from chronic
obstructive pulmonary disease. The plaintiff sought an unspecified amount of
compensatory and punitive damages, costs and interest. Final judgment was
entered against RJR Tobacco in the amount of $705 in October 2012. The
stipulated amount was reduced by the defendants’ motion to reduce economic
damages by collateral sources. The plaintiff filed a notice of appeal to the
Fourth DCA and the defendants filed a notice of cross appeal, in November 2012.
Briefing is underway.

On September 19, 2012, in Baker v. R. J. Reynolds Tobacco Co., a case filed in
November 2007, in the Circuit Court, Palm Beach County, Florida, a jury returned
a verdict in favor of the defendant, RJR Tobacco. The plaintiff alleged that as
a result of using the defendant’s products, the decedent, Elmer Baker, suffered
from lung cancer. The plaintiff sought compensatory damages in excess of
$15,000, costs and interest. Final judgment was entered in January 2013, in
favor of RJR Tobacco. The plaintiff filed a notice of appeal to the Fourth DCA
and RJR Tobacco filed a notice of cross appeal in February 2013. Briefing is
underway.

On September 20, 2012, in Sikes v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Duval County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, Jimmie Sikes, to be 49%
at fault and RJR Tobacco to be 51% at fault, and awarded $4.1 million in
compensatory damages and $2 million in punitive damages. The plaintiff alleged
that as a result of using the defendant’s product, the decedent suffered from
chronic obstructive pulmonary disease. Final judgment was entered against RJR
Tobacco in the amount of $6.1 million on June 3, 2013. The court entered a
corrected final judgment against RJR Tobacco in the amount of $5.5 million and
vacated the June 3, 2013 final judgment. RJR Tobacco filed a notice of appeal to
the First DCA, and posted a supersedeas bond in the amount of $5 million, in
July 2013. Briefing is underway.

On October 17, 2012, in James Smith v. R. J. Reynolds Tobacco Co., a case filed
in August 2007, in the U.S. District Court for the Middle District of Florida, a
jury returned a verdict in favor of the plaintiff, found the decedent, Wanette
Smith, to be 45% at fault and RJR Tobacco to be 55% at fault, and awarded
$600,000 in compensatory damages and $20,000 in punitive damages. The plaintiff
alleged that as a result of using the defendant’s products, the decedent
suffered from lung cancer and chronic obstructive pulmonary disease. The

 

20



--------------------------------------------------------------------------------

plaintiff sought compensatory and punitive damages, costs and interest. Final
judgment was entered against RJR Tobacco in the amount of $620,000. Post-trial
motions were denied in August 2013. RJR Tobacco filed a notice of appeal to the
Eleventh Circuit in September 2013. Briefing is underway.

On October 18, 2012, in Schlenther v. R. J. Reynolds Tobacco Co., a case filed
in January 2008, in the Circuit Court, Hillsborough County, Florida, a jury
returned a verdict in favor of the plaintiff, found the decedent, Beverly
Schlenther, to be 50% at fault and RJR Tobacco to be 50% at fault, and awarded
$5 million in compensatory damages and $2.5 million in punitive damages. The
plaintiff alleged that as a result of using the defendant’s products, the
decedent suffered from chronic obstructive pulmonary disease and heart disease.
The plaintiff sought compensatory and punitive damages, costs and interest. In
April 2013, the court vacated the punitive damage award, granted a new trial on
entitlement to punitive damages and the amount of any such damages and abated
the new trial pending the Florida Supreme Court decision in Soffer v. R. J.
Reynolds Tobacco Co., described above. The plaintiff filed a notice of appeal,
and RJR Tobacco filed a notice of cross appeal to the Second DCA. Briefing is
underway.

On October 19, 2012, in Ballard v. R. J. Reynolds Tobacco Co., a case filed in
September 2007 in the Circuit Court, Miami-Dade County, Florida, a jury returned
a verdict in favor of the plaintiff, found the plaintiff to be 45% at fault and
RJR Tobacco to be 55% at fault, and awarded $8.55 million in compensatory
damages. Punitive damages were not at issue. The plaintiff alleged that as a
result of using the defendant’s products, he suffers from bladder cancer and
emphysema. The court entered final judgment against RJR Tobacco in the amount of
$4.7 million in October 2012, and in August 2013, the court entered an amended
final judgment against RJR Tobacco in the amount of $5 million. Post-trial
motions were denied on September 20, 2013. The deadline to file a notice of
appeal is October 21, 2013.

On October 25, 2012, in Lock v. Philip Morris USA, Inc., a case filed in
November 2007, in the Circuit Court, Pinellas County, Florida, a jury returned a
verdict in favor of the plaintiff, found the plaintiff to be 82% at fault, RJR
Tobacco to be 9% at fault and the remaining defendant to be 9% at fault, and
awarded $1.15 million in compensatory damages. Punitive damages were not at
issue. The plaintiff alleged that as a result of using the defendants’ products,
he suffers from lung cancer. Final judgment was entered against RJR Tobacco and
the remaining defendants in the amount of $103,500 each. The defendants filed a
joint notice of appeal to the Second DCA in March 2013, and RJR Tobacco posted a
supersedeas bond in the amount of $103,500. Briefing is underway.

On December 12, 2012, in Virginia Williams v. R. J. Reynolds Tobacco Co., a case
filed in December 2007, in the Circuit Court, Miami-Dade County, Florida, a jury
returned a verdict in favor of the plaintiff, found the decedent, Milton
Williams, to be 15% at fault and RJR Tobacco to be 85% at fault, and awarded $5
million in compensatory damages. Punitive damages were not sought. The plaintiff
alleged that as a result of using the defendant’s products, the decedent
suffered from pharyngeal cancer. Final judgment was entered against RJR Tobacco
in the amount of $4.25 million in compensatory damages in January 2013.
Post-trial motions were denied in July 2013. RJR Tobacco filed a notice of
appeal to the Third DCA, and the plaintiff filed a notice of cross appeal in
August 2013. Briefing is underway.

On February 5, 2013, in Wilder v. R. J. Reynolds Tobacco Co., a case filed in
August 2007, in the U.S. District Court for the Middle District of Florida, a
jury returned a verdict in favor of the defendants. The plaintiff alleged that
as a result of using the defendants’ products, the decedent, Jane Hewett, became
addicted and suffered from smoking-related diseases and/or conditions. Final
judgment was entered in February 2013. The plaintiff did not seek further review
of the case.

On February 11, 2013, in Evers v. R. J. Reynolds Tobacco Co., a case filed in
November 2007, in the Circuit Court, Hillsborough County, Florida, a jury
returned a verdict in favor of the plaintiff, found the decedent, Jacqueline
Loyd, to be 31% at fault, RJR Tobacco to be 60% at fault, and the remaining
defendant to be 9% at fault, and awarded $3.23 million in compensatory damages
and $12.36 million in punitive damages against RJR Tobacco only. The plaintiff
alleged that as a result of using the defendants’ products, the decedent became
addicted and suffered from smoking-related diseases and/or conditions. In March
2013, the court granted the defendants’ post-trial motions for directed verdict
on fraudulent concealment, conspiracy and punitive damages. As a result, the

 

21



--------------------------------------------------------------------------------

$12.36 million punitive damages award was set aside. The plaintiff’s motion to
reconsider directed verdict as to concealment, conspiracy and punitive damages
was denied on April 8, 2013. The plaintiff filed a notice of appeal to the
Second DCA, the defendants filed a notice of cross appeal, and RJR Tobacco
posted a supersedeas bond in the amount of $1.77 million in May 2013. Briefing
is underway.

On February 13, 2013, in Schoeff v. R. J. Reynolds Tobacco Co., a case filed in
November 2007, in the Circuit Court, Broward County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, James Schoeff, to be 25%
at fault, RJR Tobacco to be 75% at fault, and awarded $10.5 million in
compensatory damages and $30 million in punitive damages. The plaintiff alleged
that as a result of using the defendant’s products, the decedent suffered from
addiction and one or more smoking-related diseases and/or conditions, including
lung cancer. In April 2013, final judgment was entered against RJR Tobacco in
the amount of $7.875 million in compensatory damages and $30 million in punitive
damages. RJR Tobacco filed a notice of appeal to the Fourth DCA, and the
plaintiff filed a notice of cross appeal in May 2013. Briefing is underway.

On March 20, 2013, in Giddens v. R. J. Reynolds Tobacco Co., a case filed in
January 2008, in the U.S. District Court for the Middle District of Florida, a
jury returned a verdict in favor of RJR Tobacco and the plaintiff and against
the remaining defendant, found the decedent, Roger Giddens, to be 93% at fault
and the remaining defendant to be 7% at fault and awarded $80,000 in
compensatory damages and no punitive damages. The plaintiff alleged that the
decedent was addicted to cigarettes manufactured by the defendants which
resulted in the decedent’s death. In March 2013, final judgment was entered in
favor of the plaintiff and RJR Tobacco, and against a co-defendant in the amount
of $5,600. In April 2013, the parties filed a joint stipulation of dismissal
with prejudice. The parties agreed that the case is voluntarily dismissed with
prejudice and that the judgment in the case is released and should be vacated.
The defendants filed a motion to vacate the judgment. A decision is pending.

On March 29, 2013, in Fazekas v. R. J. Reynolds Tobacco Co., a case filed in
January 2008, in the U.S. District Court for the Middle District of Florida, a
jury returned a verdict in favor of the defendants, including RJR Tobacco. The
plaintiff alleged that as a result of using the defendants’ products, the
decedent, Kenneth Kauffman, suffered from lung cancer. Final judgment was
entered on April 11, 2013. The plaintiff did not seek further review of the
case.

On April 1, 2013, in Searcy v. R. J. Reynolds Tobacco Co., a case filed in
January 2008, in the U.S. District Court for the Middle District of Florida, a
jury returned a verdict in favor of the plaintiff, found the decedent, Carol
LaSard, to be 40% at fault, RJR Tobacco to be 30% at fault and the remaining
defendant to be 30% at fault, and awarded $6 million in compensatory damages and
$10 million in punitive damages against each defendant. The plaintiff alleged
that as a result of using the defendants’ products, the decedent suffered from
lung cancer. Final judgment was entered against RJR Tobacco in the amount of $6
million in compensatory damages and $10 million in punitive damages. In
September 2013, the trial court granted the defendants’ motion for a new trial,
or in the alternative, reduction or remittitur of the damages awarded to the
extent it sought remittitur of the damages. The compensatory damage award was
remitted to $1 million, and the punitive damage award was remitted to $1.67
million against each defendant. The remaining post-trial motions were denied.
The plaintiff filed a motion to reconsider the trial court’s order granting in
part the defendants’ motion for remittitur of the damages award. A decision is
pending.

On April 18, 2013, in Anderson v. R. J. Reynolds Tobacco Co., a case pending in
Hillsborough County, Florida, the court declared a mistrial due to the jury’s
inability to reach a decision. The plaintiff alleged that as a result of using
the defendants’ products, the decedent, Daniel Begley suffered from esophageal
cancer. Retrial is scheduled for January 6, 2014.

On April 18, 2013, in Aycock v. R. J. Reynolds Tobacco Co., a case filed in
January 2008, in the U.S. District Court for the Middle District of Florida, a
jury returned a verdict in favor of the plaintiff, found the decedent, Richard
Aycock, to be 27.5% at fault and RJR Tobacco to be 72.5% at fault, and awarded
$5.9 million in compensatory damages. Punitive damages were not awarded. The
plaintiff alleged that the decedent was addicted to cigarettes manufactured by
the defendant and, as a result, suffered from lung cancer. Final judgment was
entered against RJR Tobacco in the amount of $4.28 million in April 2013.
Post-trial motions were denied in August 2013. RJR Tobacco filed a notice of
appeal to the Eleventh Circuit in September 2013. Briefing is underway.

 

22



--------------------------------------------------------------------------------

On May 2, 2013, in LaMotte v. R. J. Reynolds Tobacco Co., a case filed in
September 2007, in the Circuit Court, Escambia County, Florida, a jury returned
a verdict in favor of the defendants, including RJR Tobacco. The plaintiff
alleged that as a result of smoking the defendants’ products, the decedent,
Vivian Kemp, developed chronic obstructive pulmonary disease and other smoking
related diseases and/or conditions. Final judgment was entered in May 2013. The
plaintiff did not seek further review of the case.

On May 2, 2013, in David Cohen v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Palm Beach County, Florida, a jury returned
a verdict in favor of the plaintiff, found the decedent, Helen Cohen, to be 40%
at fault, RJR Tobacco to be 30% at fault, and the remaining defendants
collectively to be 30% at fault, and awarded $2.06 million in compensatory
damages. The plaintiff alleged that as a result of using the defendants’
products, the decedent, Helen Cohen, became addicted and suffered from one or
more smoking related diseases and/or conditions. Final judgment was entered
against RJR Tobacco in the amount of $617,000 in May 2013. In July 2013, the
court granted the defendants’ motion for a new trial due to the plaintiff’s
improper arguments during closing. The new trial date has not been scheduled.
The plaintiff filed a notice of appeal to the Fourth DCA, and the defendants
filed a notice of cross appeal. Briefing is underway.

On May 22, 2013, in John Campbell v. R. J. Reynolds Tobacco Co., a case pending
in Polk County, Florida, a jury returned a verdict in favor of the defendants,
including RJR Tobacco. The plaintiff alleged that as a result of smoking the
defendants’ products, the decedent, Judy Campbell, became addicted to smoking
cigarettes and suffered from unspecified smoking related conditions and/or
diseases. The plaintiff’s motion for a new trial was denied and the court
entered final judgment in July 2013. The plaintiff filed a notice of appeal to
the Second DCA, and the defendants filed a notice of cross appeal in August
2013. Briefing is underway.

On May 23, 2013, in Earl Graham v. R. J. Reynolds Tobacco Co., a case filed in
January 2008, in the U.S. District Court for the Middle District of Florida, a
jury returned a verdict in favor of the plaintiff, found the decedent, Faye
Graham, to be 70% at fault, RJR Tobacco to be 20% at fault and the remaining
defendant to be 10% at fault, and awarded $2.75 million in compensatory damages.
The plaintiff alleged that as a result of smoking the defendants’ products, the
decedent became addicted to smoking cigarettes which resulted in her death.
Final judgment was entered against RJR Tobacco in the amount of $550,000 in May
2013. Post-trial motions were denied in September 2013. The deadline to file a
notice of appeal is October 10, 2013.

On June 4, 2013, in Starr-Blundell v. R. J. Reynolds Tobacco Co., a case filed
in December 2007, in the Circuit Court, Duval County, Florida, a jury returned a
verdict in favor of the plaintiff, found the decedent, Lucy Mae Starr, to be 80%
at fault, RJR Tobacco to be 10% at fault and the remaining defendant to be 10%
at fault, and awarded $500,000 in compensatory damages. The plaintiff alleged
that as a result of smoking the defendants’ products, the decedent suffered from
lung cancer and other smoking relating diseases and/or conditions. Post-trial
motions are pending.

On June 7, 2013, in Odum v. R. J. Reynolds Tobacco Co., a case filed in November
2007, in the Circuit Court, Duval County, Florida, a jury returned a verdict in
favor of the plaintiff, found the decedent, Ethelene Hazouri, to be 50% at fault
and RJR Tobacco to be 50% at fault, and awarded $200,000 in compensatory
damages. The plaintiff alleged that as a result of smoking the defendant’s
products, the decedent suffered from lung cancer. A hearing regarding the
post-trial motions occurred on October 1, 2013. A decision is pending.

On June 12, 2013, in Weinstein v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Palm Beach County, Florida, a jury returned
a verdict in favor of RJR Tobacco. The plaintiff alleged that as a result of
smoking the defendant’s products, the decedent, Irwin Weinstein, suffered from
chronic obstructive pulmonary disease. The plaintiff’s motion for a new trial
was denied, and final judgment was entered in August 2013. The plaintiff filed a
notice of appeal to the Fourth DCA in September 2013, and RJR Tobacco filed a
notice of cross appeal. Briefing is underway.

 

23



--------------------------------------------------------------------------------

On June 14, 2013, in Skolnick v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Palm Beach County, Florida, a jury returned
a verdict in favor of the plaintiff, found the decedent, Leo Skolnick, to be 40%
at fault, RJR Tobacco to be 30% at fault and the remaining defendant to be 30%
at fault, and awarded $2.56 million in compensatory damages. The plaintiff
alleged that as a result of using the defendants’ products, the decedent
suffered from lung cancer. The court entered final judgment against RJR Tobacco
in the amount of $766,500 in July 2013. A hearing on the post-trial motions is
scheduled for November 1, 2013.

On June 19, 2013, in Thibault v. R. J. Reynolds Tobacco Co., a case pending in
the Circuit Court, Escambia County, Florida, the jury returned a verdict in
favor of the plaintiff, found the decedent, Evelyn Thibault, to be 30% at fault
and RJR Tobacco to be 70% at fault, and awarded $1.75 million in compensatory
damages and $1.28 million in punitive damages. The plaintiff alleged that as a
result of using the defendant’s products, the decedent suffered from chronic
obstructive pulmonary disease. The court determined that comparative fault did
not apply to reduce the amount of the verdict. In June 2013, the court entered
final judgment against RJR Tobacco in the amount of $3.03 million. Post-trial
motions were denied, and RJR Tobacco filed a notice of appeal to the First DCA
in August 2013.

On June 24, 2013, in Hausner v. R. J. Reynolds Tobacco Co., a case filed in
December 2007, in the Circuit Court, Alachua County, Florida, a jury returned a
verdict in favor of RJR Tobacco. The plaintiff alleged that as a result of using
the defendant’s products, the decedent, Charles Clark, suffered from lung
cancer. The plaintiff filed a notice of dismissal of RJR Tobacco with prejudice
in July 2013.

On August 20, 2013, in Dombey v. R. J. Reynolds Tobacco Co., a case pending in
Broward County, Florida, a jury returned a verdict in favor of the defendants,
including RJR Tobacco. The plaintiff alleged that as a result of smoking the
defendants’ products, the decedent, Daniel Dombey, developed one or more smoking
related conditions and/or diseases. Final judgment was entered in September
2013. The deadline to file a notice of appeal is October 9, 2013.

On September 20, 2013, in Gafney v. R. J. Reynolds Tobacco Co., a case pending
in Palm Beach County, Florida, a jury returned a verdict in favor of the
plaintiff, found the decedent, Frank Gafney, to be 34% at fault, RJR Tobacco to
be 33% at fault and the remaining defendant to be 33% at fault, and awarded $5.8
million in compensatory damages. Punitive damages were not awarded. The
plaintiff alleged that as a result of smoking the defendants’ products, the
decedent developed chronic obstructive pulmonary disease. Final judgment was
entered against RJR Tobacco in the amount of $1.9 million in September 2013.
Post-trial motions are pending.

On September 24, 2013, in Haldeman v. R. J. Reynolds Tobacco Co., a case pending
in Marion County, Florida, a jury returned a verdict in favor of the defendants,
including RJR Tobacco. The plaintiff alleged that as a result of smoking the
defendants’ products, the decedent, Margaret McEniry, developed one or more
smoking related conditions or diseases, including pancreatic cancer. Final
judgment has not been entered.

On September 30, 2013, in Crawford v. R. J. Reynolds Tobacco Co., a case pending
in Miami-Dade County, Florida, a jury returned a verdict in favor of the
plaintiff, found the plaintiff to be 30% at fault and RJR Tobacco to be 70% at
fault, and awarded $9 million in compensatory damages and $1 million in punitive
damages. The plaintiff alleged that as a result of smoking the defendant’s
products, he suffered from addiction and one or more smoking related conditions
and/or diseases. Final judgment has not been entered.

On October 4, 2013, in Hildegard Brown v. R. J. Reynolds Tobacco Co., a case
filed in November 2007, in the Circuit Court, Escambia County, Florida, a jury
returned a verdict in favor of RJR Tobacco. The plaintiff alleged that as a
result of smoking the defendant’s products, the decedent, William Brown,
suffered from lung cancer. Final judgment has not been entered.

Broin II Cases

RJR Tobacco, B&W and other cigarette manufacturer defendants settled Broin v.
Philip Morris, Inc. in October 1997. This case had been brought in Florida state
court on behalf of flight attendants alleged to have suffered from diseases or
ailments caused by exposure to ETS in airplane cabins. The settlement agreement
required the

 

24



--------------------------------------------------------------------------------

participating tobacco companies to pay a total of $300 million in three annual
$100 million installments, allocated among the companies by market share, to
fund research on the early detection and cure of diseases associated with
tobacco smoke. It also required those companies to pay a total of $49 million
for the plaintiffs’ counsel’s fees and expenses. RJR Tobacco’s portion of these
payments was approximately $86 million; B&W’s portion of these payments was
approximately $57 million. The settlement agreement bars class members from
bringing aggregate claims or obtaining punitive damages and also bars individual
claims to the extent that they are based on fraud, misrepresentation, conspiracy
to commit fraud or misrepresentation, RICO, suppression, concealment or any
other alleged intentional or willful conduct. The defendants agreed that, in any
individual case brought by a class member, the defendant will bear the burden of
proof with respect to whether ETS can cause certain specifically enumerated
diseases, referred to as “general causation.” With respect to all other issues
relating to liability, including whether an individual plaintiff’s disease was
caused by his or her exposure to ETS in airplane cabins, referred to as
“specific causation,” the individual plaintiff will have the burden of proof. On
September 7, 1999, the Florida Supreme Court approved the settlement. The
Broin II cases arose out of the settlement of this case.

On October 5, 2000, the Broin court entered an order applicable to all Broin II
cases that the terms of the Broin settlement agreement do not require the
individual Broin II plaintiffs to prove the elements of strict liability, breach
of warranty or negligence. Under this order, there is a rebuttable presumption
in the plaintiffs’ favor on those elements, and the plaintiffs bear the burden
of proving that their alleged adverse health effects actually were caused by
exposure to ETS in airplane cabins, that is, specific causation.

As of September 30, 2013, there were 2,574 Broin II lawsuits pending in Florida.
There have been no Broin II trials since 2007.

Class-Action Suits

Overview. As of September 30, 2013, eight class-action cases were pending in the
United States against RJR Tobacco or its affiliates or indemnitees. In 1996, the
Fifth Circuit Court of Appeals in Castano v. American Tobacco Co. overturned the
certification of a nation-wide class of persons whose claims related to alleged
addiction to tobacco products. Since this ruling by the Fifth Circuit, most
class-action suits have sought certification of state-wide, rather than
nation-wide, classes. Class-action suits based on claims similar to those
asserted in Castano or claims that class members are at a greater risk of injury
or injured by the use of tobacco or exposure to ETS are pending against RJR
Tobacco and its affiliates and indemnitees in state or federal courts in
California, Illinois, Louisiana, Missouri, and West Virginia. All pending
class-action cases are discussed below.

The pending class actions against RJR Tobacco or its affiliates or indemnitees
include four cases alleging that the use of the term “lights” constitutes unfair
and deceptive trade practices under state law or violates the federal RICO
statute. Such suits are pending in state or federal courts in Illinois and
Missouri and are discussed below under “— ‘Lights’ Cases.”

Finally, certain third-party payers have filed health-care cost recovery actions
in the form of class actions. These cases are discussed below under
“— Health-Care Cost Recovery Cases.”

Few smoker class-action complaints have been certified or, if certified, have
survived on appeal. Eighteen federal courts, including two courts of appeals,
and most state courts that have considered the issue have rejected class
certification in such cases. Apart from the Castano case discussed above, only
two smoker class actions have been certified by a federal court — In re Simon
(II) Litigation, and Schwab [McLaughlin] v. Philip Morris USA, Inc., both of
which were filed in the U.S. District Court for the Eastern District of New York
and ultimately decertified.

California Business and Professions Code Case. In Sateriale v. R. J. Reynolds
Tobacco Co., a class action filed in November 2009 in the U.S. District Court
for the Central District of California, the plaintiffs brought the case on
behalf of all persons who tried unsuccessfully to redeem Camel Cash certificates
from 1991 through March 31, 2007, or who held Camel Cash certificates as of
March 31, 2007. The plaintiffs allege that in response to the defendants’ action
to discontinue redemption of Camel Cash as of March 31, 2007, customers, like
the plaintiffs, attempted to exchange their Camel Cash for merchandise and that
the defendants, however, did not have any merchandise to exchange for Camel
Cash. The plaintiffs allege unfair business practices, deceptive practices,
breach

 

25



--------------------------------------------------------------------------------

of contract and promissory estoppel. The plaintiffs seek injunctive relief,
actual damages, costs and expenses. In January 2010, the defendants filed a
motion to dismiss, which prompted the plaintiffs to file an amended complaint in
February 2010. The class definition changed to a class consisting of all persons
who reside in the U.S. and tried unsuccessfully to redeem Camel Cash
certificates, from October 1, 2006 (six months before the defendant ended the
Camel Cash program) or who held Camel Cash certificates as of March 31, 2007.
The plaintiffs also brought the class on behalf of a proposed California
subclass, consisting of all California residents meeting the same criteria. In
May 2010, RJR Tobacco’s motion to dismiss the amended complaint for lack of
jurisdiction over subject matter and, alternatively, for failure to state a
claim was granted with leave to amend. The plaintiffs filed a second amended
complaint. In July 2010, RJR Tobacco’s motion to dismiss the second amended
complaint was granted with leave to amend. The plaintiffs filed a third amended
complaint, and RJR Tobacco filed a motion to dismiss in September 2010. In
December 2010, the court granted RJR Tobacco’s motion to dismiss with prejudice.
Final judgment was entered by the court, and the plaintiffs filed a notice of
appeal, in January 2011. In July 2012, the appellate court affirmed the
dismissal of the plaintiffs’ claims under the Unfair Competition Law and the
Consumer Legal Remedies Acts and reversed the dismissal of the plaintiffs’
claims for promissory estoppel and breach of contract. RJR Tobacco’s motion for
rehearing or rehearing en banc was denied in October 2012. RJR Tobacco filed its
answer to the plaintiffs’ third amended complaint in December 2012. Trial is
scheduled for November 4, 2014.

“Lights” Cases. As noted above, “lights” class-action cases are pending against
RJR Tobacco or B&W in Illinois (2) and Missouri (2). The classes in these cases
generally seek to recover $50,000 to $75,000 per class member for compensatory
and punitive damages, injunctive and other forms of relief, and attorneys’ fees
and costs from RJR Tobacco and/or B&W. In general, the plaintiffs allege that
RJR Tobacco or B&W made false and misleading claims that “lights” cigarettes
were lower in tar and nicotine and/or were less hazardous or less mutagenic than
other cigarettes. The cases typically are filed pursuant to state consumer
protection and related statutes.

Many of these “lights” cases were stayed pending review of the Good v. Altria
Group, Inc. case by the U.S. Supreme Court. In that “lights” class-action case
against Altria Group, Inc. and Philip Morris USA, the U.S. Supreme Court decided
that these claims are not preempted by the Federal Cigarette Labeling and
Advertising Act or by the Federal Trade Commission’s, referred to as FTC,
historic regulation of the industry. Since this decision in December 2008, a
number of the stayed cases have become active again.

The seminal “lights” class-action case involves RJR Tobacco’s competitor, Philip
Morris, Inc. Trial began in Price v. Philip Morris, Inc. in January 2003. In
March 2003, the trial judge entered judgment against Philip Morris in the amount
of $7.1 billion in compensatory damages and $3 billion in punitive damages.
Based on Illinois law, the bond required to stay execution of the judgment was
set initially at $12 billion. Philip Morris pursued various avenues of relief
from the $12 billion bond requirement. On December 15, 2005, the Illinois
Supreme Court reversed the lower court’s decision and sent the case back to the
trial court with instructions to dismiss the case. On December 5, 2006, the
trial court granted the defendant’s motion to dismiss and for entry of final
judgment. The case was dismissed with prejudice the same day. In December 2008,
the plaintiffs filed a petition for relief from judgment, stating that the
U.S. Supreme Court’s decision in Good v. Altria Group, Inc. rejected the basis
for the reversal. The trial court granted the defendant’s motion to dismiss the
plaintiffs’ petition for relief from judgment in February 2009. In March 2009,
the plaintiffs filed a notice of appeal to the Illinois Appellate Court, Fifth
Judicial District, requesting a reversal of the February 2009 order and remand
to the circuit court. On February 24, 2011, the appellate court entered an
order, concluding that the two-year time limit for filing a petition for relief
from a final judgment began to run when the trial court dismissed the
plaintiffs’ lawsuit on December 18, 2006. The appellate court therefore found
that the petition was timely, reversed the order of the trial court, and
remanded the case for further proceedings. Philip Morris filed a petition for
leave to appeal to the Illinois Supreme Court. On September 28, 2011, the
Illinois Supreme Court denied Philip Morris’s petition for leave to appeal and
returned the case to the trial court for further proceedings. In December 2012,
the trial court denied the plaintiffs’ petition for relief from the judgment.
The plaintiffs filed a notice of appeal to the Illinois Appellate Court, Fifth
Judicial District. Oral argument is scheduled for October 23, 2013.

In Turner v. R. J. Reynolds Tobacco Co., a case filed in February 2000 in
Circuit Court, Madison County, Illinois, a judge certified a class in
November 2001. In June 2003, RJR Tobacco filed a motion to stay the case pending
Philip Morris’s appeal of the Price v. Philip Morris Inc. case mentioned above,
which the judge denied in July 2003.

 

26



--------------------------------------------------------------------------------

In October 2003, the Illinois Fifth District Court of Appeals denied RJR
Tobacco’s emergency stay/supremacy order request. In November 2003, the Illinois
Supreme Court granted RJR Tobacco’s motion for a stay pending the court’s final
appeal decision in Price. On October 11, 2007, the Illinois Fifth District Court
of Appeals dismissed RJR Tobacco’s appeal of the court’s denial of its emergency
stay/supremacy order request and remanded the case to the Circuit Court. A
status conference is scheduled for January 29, 2014.

In Howard v. Brown & Williamson Tobacco Corp., another case filed in February
2000 in Circuit Court, Madison County, Illinois, a judge certified a class in
December 2001. In June 2003, the trial judge issued an order staying all
proceedings pending resolution of the Price v. Philip Morris, Inc. case
mentioned above. The plaintiffs appealed this stay order to the Illinois Fifth
District Court of Appeals, which affirmed the Circuit Court’s stay order in
August 2005. There is currently no activity in the case.

A “lights” class-action case is pending against each of RJR Tobacco and B&W in
Missouri. In Collora v. R. J. Reynolds Tobacco Co., a case filed in May 2000 in
Circuit Court, St. Louis County, Missouri, a judge in St. Louis certified a
class in December 2003. In April 2007, the court granted the plaintiffs’ motion
to reassign Collora and the following cases to a single general division:
Craft v. Philip Morris Companies, Inc. and Black v. Brown & Williamson Tobacco
Corp., discussed below. In April 2008, the court stayed the case pending
U.S. Supreme Court review in Good v. Altria Group, Inc. A nominal trial date of
January 10, 2011 was scheduled, but it did not proceed at that time. A status
conference is scheduled for February 3, 2014.

Finally, in Black v. Brown & Williamson Tobacco Corp., a case filed in November
2000 in Circuit Court, City of St. Louis, Missouri, B&W removed the case to the
U.S. District Court for the Eastern District of Missouri. The plaintiffs filed a
motion to remand, which was granted in March 2006. In April 2008, the court
stayed the case pending U.S. Supreme Court review in Good v. Altria Group, Inc.
A nominal trial date of January 10, 2011, was scheduled, but it did not proceed
at that time. A status conference is scheduled for February 3, 2014.

In the event RJR Tobacco and its affiliates or indemnitees lose one or more of
the pending “lights” class-action suits, RJR Tobacco could face bonding
difficulties depending upon the amount of damages ordered, if any, which could
have a material adverse effect on RJR Tobacco’s, and consequently RAI’s, results
of operations, cash flows or financial position.

Other Class Actions. In Young v. American Tobacco Co., Inc., a case filed in
November 1997 in Circuit Court, Orleans Parish, Louisiana, the plaintiffs
brought an ETS class action against U.S. cigarette manufacturers, including RJR
Tobacco and B&W, and parent companies of U.S. cigarette manufacturers, including
RJR, on behalf of all residents of Louisiana who, though not themselves
cigarette smokers, have been exposed to secondhand smoke from cigarettes which
were manufactured by the defendants, and who allegedly suffered injury as a
result of that exposure. The plaintiffs seek to recover an unspecified amount of
compensatory and punitive damages. In March 2013, the court entered an order
staying the case, including all discovery, pending the implementation of the
smoking cessation program ordered by the court in Scott v. The American Tobacco
Co.

In Parsons v. A C & S, Inc., a case filed in February 1998 in Circuit Court,
Ohio County, West Virginia, the plaintiff sued asbestos manufacturers,
U.S. cigarette manufacturers, including RJR Tobacco and B&W, and parent
companies of U.S. cigarette manufacturers, including RJR, seeking to recover
$1 million in compensatory and punitive damages individually and an unspecified
amount for the class in both compensatory and punitive damages. The class was
brought on behalf of persons who allegedly have personal injury claims arising
from their exposure to respirable asbestos fibers and cigarette smoke. The
plaintiffs allege that Mrs. Parsons’ use of tobacco products and exposure to
asbestos products caused her to develop lung cancer and to become addicted to
tobacco. In December 2000, three defendants, Nitral Liquidators, Inc., Desseaux
Corporation of North American and Armstrong World Industries, filed bankruptcy
petitions in the U.S. Bankruptcy Court for the District of Delaware, In re
Armstrong World Industries, Inc. Pursuant to section 362(a) of the Bankruptcy
Code, Parsons is automatically stayed with respect to all defendants.

Finally, in Jones v. American Tobacco Co., Inc., a case filed in December 1998
in Circuit Court, Jackson County, Missouri, the defendants removed the case to
the U.S. District Court for the Western District of Missouri in February 1999.
The action was brought against the major U.S. cigarette manufacturers, including
RJR Tobacco and B&W, and parent companies of U.S. cigarette manufacturers,
including RJR, by tobacco product users and

 

27



--------------------------------------------------------------------------------

purchasers on behalf of all similarly situated Missouri consumers. The
plaintiffs allege that their use of the defendants’ tobacco products has caused
them to become addicted to nicotine. The plaintiffs seek to recover an
unspecified amount of compensatory and punitive damages. The case was remanded
to the Circuit Court in February 1999. There is currently no activity in this
case.

Health-Care Cost Recovery Cases

Health-care cost recovery cases have been brought by a variety of plaintiffs.
Other than certain governmental actions, these cases largely have been
unsuccessful on remoteness grounds, which means that one who pays an injured
person’s medical expenses is legally too remote to maintain an action against
the person allegedly responsible for the injury.

As of September 30, 2013, two health-care cost recovery cases were pending in
the United States against RJR Tobacco, B&W, as its indemnitee, or both, as
discussed below after the discussion of the State Settlement Agreements. A
limited number of claimants have filed suit against RJR Tobacco, its current or
former affiliates, B&W and other tobacco industry defendants to recover funds
for health care, medical and other assistance paid by foreign provincial
governments in treating their citizens. For additional information on these
cases, see “— International Cases” below.

State Settlement Agreements. In June 1994, the Mississippi Attorney General
brought an action, Moore v. American Tobacco Co., against various industry
members, including RJR Tobacco and B&W. This case was brought on behalf of the
state to recover state funds paid for health care and other assistance to state
citizens suffering from diseases and conditions allegedly related to tobacco
use. Most other states, through their attorneys general or other state agencies,
sued RJR Tobacco, B&W and other U.S. cigarette manufacturers based on similar
theories. The cigarette manufacturer defendants, including RJR Tobacco and B&W,
settled the first four of these cases scheduled for trial — Mississippi,
Florida, Texas and Minnesota — by separate agreements with each such state.

On November 23, 1998, the major U.S. cigarette manufacturers, including RJR
Tobacco and B&W, entered into the Master Settlement Agreement with attorneys
general representing the remaining 46 states, the District of Columbia, Puerto
Rico, Guam, the Virgin Islands, American Samoa and the Northern Marianas.
Effective on November 12, 1999, the MSA settled all the health-care cost
recovery actions brought by, or on behalf of, the settling jurisdictions and
released various additional present and future claims.

In the settling jurisdictions, the MSA released RJR Tobacco, B&W, and their
affiliates and indemnitees, including RAI, from:

 

  •  

all claims of the settling states and their respective political subdivisions
and other recipients of state health-care funds, relating to past conduct
arising out of the use, sale, distribution, manufacture, development,
advertising, marketing or health effects of, the exposure to, or research,
statements or warnings about, tobacco products; and

 

  •  

all monetary claims of the settling states and their respective political
subdivisions and other recipients of state health-care funds, relating to future
conduct arising out of the use of or exposure to, tobacco products that have
been manufactured in the ordinary course of business.

 

28



--------------------------------------------------------------------------------

Set forth below are tables depicting the unadjusted tobacco industry settlement
payment schedule and the settlement payment schedule for RAI’s operating
subsidiaries under the State Settlement Agreements, and related information for
2011 and beyond:

Unadjusted Original Participating Manufacturers’ Settlement Payment Schedule

 

     2011      2012      2013      2014      2015 - 2016      2017     
Thereafter  

First Four States’ Settlements:(1)

                    

Mississippi Annual Payment

   $ 136       $ 136       $ 136       $ 136       $ 136       $ 136       $ 136
  

Florida Annual Payment

     440         440         440         440         440         440         440
  

Texas Annual Payment

     580         580         580         580         580         580         580
  

Minnesota Annual Payment

     204         204         204         204         204         204         204
  

Remaining Jurisdictions’ Settlement:

                    

Annual Payments(1)

     8,004         8,004         8,004         8,004         8,004         8,004
        8,004      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 9,364       $ 9,364       $ 9,364       $ 9,364       $ 9,364       $ 9,364
      $ 9,364      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

  RAI’s Operating Subsidiaries’ Settlement Expenses and Payment Schedule  

Settlement expenses

   $ 2,435       $ 2,370         —           —           —           —          
—     

Settlement cash payments

   $ 2,492       $ 2,414         —           —           —           —          
—     

Projected settlement expenses

         $ >1,800       $ >1,900       $ >1,900       $ >2,000       $ >2,000   

Projected settlement cash payments

         $ >2,500       $ >2,000       $ >1,900       $ >1,900       $ >2,000   

 

(1)

Subject to adjustments for changes in sales volume, inflation and other factors.
All payments are to be allocated among the companies on the basis of relative
market share. For further information, see “— State Settlement
Agreements—Enforcement and Validity; Adjustments” below.

The State Settlement Agreements also contain provisions restricting the
marketing of tobacco products. Among these provisions are restrictions or
prohibitions on the use of cartoon characters, brand-name sponsorships, apparel
and other merchandise, outdoor and transit advertising, payments for product
placement, free sampling and lobbying. Furthermore, the State Settlement
Agreements required the dissolution of three industry-sponsored research and
trade organizations.

The State Settlement Agreements have materially adversely affected RJR Tobacco’s
shipment volumes. RAI believes that these settlement obligations may materially
adversely affect the results of operations, cash flows or financial position of
RAI and RJR Tobacco in future periods. The degree of the adverse impact will
depend, among other things, on the rate of decline in U.S. cigarette sales in
the premium and value categories, RJR Tobacco’s share of the domestic premium
and value cigarette categories, and the effect of any resulting cost advantage
of manufacturers not subject to the State Settlement Agreements.

U.S. Department of Justice Case. On September 22, 1999, in United States v.
Philip Morris USA Inc., the U.S. Department of Justice brought an action against
RJR Tobacco, B&W and other tobacco companies in the U.S. District Court for the
District of Columbia. The government initially sought to recover federal funds
expended by the federal government in providing health care to smokers who
developed diseases and injuries alleged to be smoking-related, based on several
federal statutes. In addition, the government sought, pursuant to the civil
provisions of RICO, disgorgement of profits the government contends were earned
as a consequence of a RICO racketeering “enterprise.” In September 2000, the
court dismissed the government’s claims asserted under the Medical Care Recovery
Act as well as those under the Medicare Secondary Payer provisions of the Social
Security Act, but did not dismiss the RICO claims. In February 2005, the
U.S. Court of Appeals for the District of Columbia ruled that disgorgement is
not an available remedy in this case. The government’s petition for writ of
certiorari with the U.S. Supreme Court was denied in October 2005. The non-jury,
bench trial began in September 2004, and closing arguments concluded in
June 2005.

On August 17, 2006, the court found certain defendants, including RJR Tobacco
and B&W, liable for the RICO claims, but did not impose any direct financial
penalties. The court instead enjoined the defendants from committing future
racketeering acts, participating in certain trade organizations, making
misrepresentations concerning smoking and health and youth marketing, and using
certain brand descriptors such as “low tar,” “light,” “ultra light,” “mild” and
“natural.” The court also ordered defendants to issue “corrective
communications” on five subjects, including smoking and health and addiction,
and to comply with further undertakings, including maintaining web sites of
historical corporate documents and disseminating certain marketing information
on a confidential basis to the government. In addition, the court placed
restrictions on the ability of the defendants to dispose of certain assets for
use in the United States, unless the transferee agrees to abide by the terms of
the court’s order, and ordered the defendants to reimburse the U.S. Department
of Justice its taxable costs incurred in connection with the case.

 

29



--------------------------------------------------------------------------------

Certain defendants, including RJR Tobacco, filed notices of appeal to the
U.S. Court of Appeals for the District of Columbia in September 2006. The
government filed its notice of appeal in October 2006. In addition, the
defendants, including RJR Tobacco, filed joint motions asking the district court
to clarify and to stay its order pending the defendants’ appeal. On
September 28, 2006, the district court denied the defendants’ motion to stay. On
September 29, 2006, the defendants, including RJR Tobacco, filed a motion asking
the court of appeals to stay the district court’s order pending the defendants’
appeal. The court granted the motion in October 2006.

In November 2006, the court of appeals stayed the appeals pending the trial
court’s ruling on the defendants’ motion for clarification. The defendants’
motion was granted in part and denied in part. The defendants’ motion as to the
meaning and applicability of the general injunctive relief of the August 2006
order was denied. The request for clarification as to the scope of the
provisions in the order prohibiting the use of descriptors and requiring
corrective statements at retail point of sale was granted. The court also ruled
that the provisions prohibiting the use of express or implied health messages or
descriptors do apply to the actions of the defendants taken outside of the
United States.

In May 2009, the U.S. Court of Appeals largely affirmed the finding of liability
against the tobacco defendants and remanded to the trial court for dismissal of
the trade organizations. The court also largely affirmed the remedial order,
including the denial of additional remedies, but vacated the order and remanded
for further proceedings as to the following four discrete issues:

 

  •  

the issue of the extent of Brown & Williamson Holdings Inc.’s control over
tobacco operations was remanded for further fact finding and clarification;

 

  •  

the remedial order was vacated to the extent that it binds all defendants’
subsidiaries and was remanded to the lower court for determination as to whether
inclusion of the subsidiaries and which of the subsidiaries satisfy Rule 65(d)
of the Federal Rules of Civil Procedure;

 

  •  

the court held that the provision found in paragraph four of the injunction,
concerning the use of any express or implied health message or health descriptor
for any cigarette brand, should not be read to govern overseas sales. The issue
was remanded to the lower court with instructions to reformulate it so as to
exempt foreign activities that have no substantial, direct and foreseeable
domestic effects; and

 

  •  

the remedial order was vacated regarding “point of sale” displays and remanded
for the district court to evaluate and make due provisions for the rights of
innocent persons, either by abandoning this part of the remedial order or
re-crafting a new version reflecting the rights of third parties.

RJR Tobacco and the other defendants, as well as the Department of Justice,
filed petitions for writ of certiorari to the U.S. Supreme Court in February
2010. In June 2010, the U.S. Supreme Court denied the parties’ petitions for
writ of certiorari.

Post-remand proceedings are underway to determine the extent to which the
original order will be implemented. On December 22, 2010, the trial court
dismissed Brown & Williamson Holdings, Inc. from the litigation. On March 3,
2011, the defendants filed a motion for vacatur, in which they moved to vacate
the trial court’s injunctions and factual findings and dismiss the case in its
entirety. The court denied the motion on June 1, 2011. The defendants filed a
notice of appeal. In addition, the parties to the lawsuit entered into an
agreement concerning certain technical obligations regarding their public
websites. Pursuant to this agreement, RJR Tobacco agreed to deposit $3.125
million over three years into the registry of the district court. In July 2012,
the Court of Appeals for the D.C. Circuit affirmed the trial court’s denial of
the defendants’ motion to vacate the injunctions. In November 2012, the trial
court entered an order wherein the court determined the language to be included
in the text of the corrective statements and directed the parties to engage in
discussions with the Special Master to implement them. The defendants filed a
notice of appeal on January 25, 2013. In February 2013, the appellate court
granted the defendants’ motion to hold the case in abeyance pending the District
Court’s resolution of corrective statement implementation issues. The mediation
process on implementation issues is ongoing.

Native American Tribe Case. As of September 30, 2013, one Native American tribe
case was pending before a tribal court against RJR Tobacco and B&W, Crow Creek
Sioux Tribe v. American Tobacco Co., a case filed in September 1997 in Tribal
Court, Crow Creek Sioux, South Dakota. The plaintiffs seek to recover actual and
punitive

 

30



--------------------------------------------------------------------------------

damages, restitution, funding of a clinical cessation program, funding of a
corrective public education program, and disgorgement of unjust profits from
sales to minors. The plaintiffs claim that the defendants are liable under the
following theories: unlawful marketing and targeting of minors, contributing to
the delinquency of minors, unfair and deceptive acts or practices, unreasonable
restraint of trade and unfair method of competition, negligence, negligence per
se, conspiracy and restitution of unjust enrichment. The case is dormant.

International Cases. Nine health-care reimbursement cases have been filed
against RJR Tobacco, its current or former affiliates, or B&W outside the United
States, by nine Canadian provinces. The remaining Canadian province, the
Province of Nova Scotia, has indicated an intention to file a similar case. In
these actions, foreign governments are seeking to recover for health care,
medical and other assistance paid and to be paid in treating their citizens for
tobacco-related disease. No such actions are pending in the United States.
Pursuant to the terms of the 1999 sale of RJR Tobacco’s international tobacco
business, RJR Tobacco has tendered the defense of these actions to JTI. Subject
to a reservation of rights, JTI has assumed the defense of RJR Tobacco and its
current or former affiliates.

 

  •  

British Columbia—In 1997, British Columbia enacted a statute, subsequently
amended, which created a civil cause of action for the government to recover the
costs of health-care benefits incurred for insured populations of British
Columbia residents resulting from tobacco-related disease. An action brought on
behalf of the Province of British Columbia pursuant to the statute against
Canadian and non-Canadian tobacco-related entities, including RJR Tobacco and
certain of its affiliates, was dismissed in February 2000 when the British
Columbia Supreme Court ruled that the legislation was unconstitutional and set
aside service ex juris against the foreign defendants for that reason. British
Columbia then enacted a revised statute, pursuant to which an action was filed
in January 2001 against many of the same defendants, including RJR Tobacco and
one of its affiliates, in Supreme Court, British Columbia. In that action, the
British Columbia government seeks to recover the present value of its total
expenditures for health-care benefits provided for insured persons resulting
from tobacco-related disease or the risk of tobacco-related disease caused by
alleged breaches of duty by the manufacturers, the present value of its
estimated total expenditures for health-care benefits that reasonably could be
expected to be provided for those insured persons resulting from tobacco-related
disease or the risk of tobacco-related disease in the future, court ordered
interest, and costs, or in the alternative, special or increased costs. The
government alleges that the defendants are liable under the British Columbia
statute by reason of their “tobacco related wrongs,” which are alleged to
include: selling defective products, failure to warn, sale of cigarettes to
children and adolescents, strict liability, deceit and misrepresentation,
violation of trade practice and competition acts, concerted action, and joint
liability. RJR Tobacco and its affiliate filed statements of defense in January
2007. In February 2010, the trial date was adjourned, and no new date has been
set. Pretrial discovery is ongoing.

 

  •  

New Brunswick—In March 2008, a case was filed on behalf of Her Majesty the Queen
in Right of the Province of New Brunswick, Canada, against Canadian and
non-Canadian tobacco-related entities, including RJR Tobacco’s predecessor and
one of RJR Tobacco’s affiliates, in the Trial Division in the Court of Queen’s
Bench of New Brunswick. The claim is brought pursuant to New Brunswick
legislation enacted in 2008, which legislation is substantially similar to the
revised British Columbia statute described above. In this action, the New
Brunswick government seeks to recover essentially the same types of damages that
are being sought in the British Columbia action described above based on
analogous theories of liability. RJR Tobacco and its affiliate filed statements
of defense in March 2010. Pretrial discovery is ongoing.

 

  •  

Ontario—In September 2009, a case was filed on behalf of the Province of
Ontario, Canada, against Canadian and non-Canadian tobacco-related entities,
including RJR Tobacco and one of its affiliates, in the Ontario Superior Court
of Justice. The claim is brought pursuant to Ontario legislation enacted in
2009, which legislation is substantially similar to the revised British Columbia
statute described above. In this action, the Ontario government seeks to recover
essentially the same types of damages that are being sought in the British
Columbia and New Brunswick actions described above based on analogous theories
of liability, although the government also asserted claims based on the illegal
importation of cigarettes, which claims were deleted in an amended statement of
claim filed in August 2010. The jurisdictional challenge brought by RJR Tobacco
and its affiliate was denied by the motions court on January 4, 2012, and by the
Court of Appeal on May 30, 2013. An application for leave to appeal to the
Supreme Court of Canada has been filed.

 

31



--------------------------------------------------------------------------------

  •  

Newfoundland and Labrador—In February 2011, a case was filed on behalf of the
Province of Newfoundland and Labrador, Canada against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, in
the General Trial Division of the Supreme Court of Newfoundland and Labrador.
The claim is brought pursuant to legislation passed in Newfoundland in 2001 and
proclaimed in February 2011, which legislation is substantially similar to the
revised British Columbia statute described above. In this action, the
Newfoundland government seeks to recover essentially the same types of damages
that are being sought in the British Columbia and other provincial actions
described above based on analogous theories of liability. RJR Tobacco and its
affiliate have brought a motion challenging the jurisdiction of the Newfoundland
court. A decision is pending.

 

  •  

Quebec—In June 2012, a case was filed on behalf of the Province of Quebec,
Canada, against Canadian and non-Canadian tobacco-related entities, including
RJR Tobacco and one of its affiliates, in the Superior Court of the Province of
Quebec, District of Montreal. The claim is brought pursuant to legislation
enacted in Quebec in 2009, which legislation is substantially similar to the
revised British Columbia statute described above. In this action, the Quebec
government seeks to recover essentially the same types of damages that are being
sought in the British Columbia and other provincial actions described above
based on analogous theories of liability. RJR Tobacco and its affiliate have
brought a motion challenging the jurisdiction of the Quebec court, which was
dismissed on July 4, 2013. An application to appeal to the Quebec Court of
Appeal has been filed. Separately, in August 2009, certain Canadian
manufacturers filed a constitutional challenge to the Quebec statute, and that
challenge is pending.

 

  •  

Manitoba—In May 2012, a case was filed on behalf of the Province of Manitoba,
Canada, against Canadian and non-Canadian tobacco-related entities, including
RJR Tobacco and one of its affiliates, in the Court of Queen’s Bench, Winnipeg
Judicial Centre, Manitoba. The claim is brought pursuant to legislation assented
to in 2006 and proclaimed in 2012, which legislation is substantially similar to
the revised British Columbia statute described above. In this action, the
Manitoba government seeks to recover essentially the same types of damages that
are being sought in the British Columbia and other provincial actions described
above based on analogous theories of liability. RJR Tobacco and its affiliate
have brought a motion challenging the jurisdiction of the Manitoba court.

 

  •  

Saskatchewan—In June 2012, a case was filed on behalf of the Province of
Saskatchewan, Canada, against Canadian and non-Canadian tobacco-related
entities, including RJR Tobacco and one of its affiliates, in the Court of
Queen’s Bench, Judicial Centre of Saskatoon, Saskatchewan. The claim is brought
pursuant to legislation assented to in 2007 and proclaimed in 2012, which
legislation is substantially similar to the revised British Columbia statute
described above. In this action, the Saskatchewan government seeks to recover
essentially the same types of damages that are being sought in the British
Columbia and other provincial actions described above based on analogous
theories of liability. RJR Tobacco and its affiliate have brought a motion
challenging the jurisdiction of the Saskatchewan court, which was dismissed on
October 1, 2013.

 

  •  

Alberta—In June 2012, a case was filed on behalf of the Province of Alberta,
Canada, against Canadian and non-Canadian tobacco-related entities, including
RJR Tobacco and one of its affiliates, in the Court of Queen’s Bench of Alberta
Judicial Centre, Calgary, Alberta. The claim is brought pursuant to legislation
assented to in 2009 and proclaimed in 2012, which legislation is substantially
similar to the revised British Columbia statute described above. In this action,
the Alberta government seeks to recover essentially the same types of damages
that are being sought in the British Columbia and other provincial actions
described above based on analogous theories of liability. RJR Tobacco and its
affiliate have been served with the claim.

 

32



--------------------------------------------------------------------------------

  •  

Prince Edward Island—In September 2012, a case was filed on behalf of the
Province of Prince Edward Island, Canada, against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, in
the Supreme Court of Prince Edward Island (General Section), Charlottetown,
Prince Edward Island. The claim is brought pursuant to legislation assented to
in 2009 and proclaimed in 2012, which legislation is substantially similar to
the revised British Columbia statute described above. In this action, the Prince
Edward Island government seeks to recover essentially the same types of damages
that are being sought in the British Columbia and other provincial actions
described above based on analogous theories of liability. RJR Tobacco and its
affiliate have brought a motion challenging the jurisdiction of the Prince
Edward Island court.

The following seven putative Canadian class actions were filed against various
Canadian and non-Canadian tobacco-related entities, including RJR Tobacco and
one of its affiliates, in courts in the Provinces of Alberta, British Columbia,
Manitoba, Nova Scotia, Ontario and Saskatchewan, although the plaintiffs’
counsel have been actively pursuing only the action pending in British Columbia
at this time:

 

  •  

In Adams v. Canadian Tobacco Manufacturers’ Council, a case filed in July 2009
in the Court of Queen’s Bench for Saskatchewan against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals who were alive on
July 10, 2009, and who have suffered, or who currently suffer, from chronic
obstructive pulmonary disease, emphysema, heart disease or cancer, after having
smoked a minimum of 25,000 cigarettes designed, manufactured, imported, marketed
or distributed by the defendants. RJR Tobacco and its affiliate have brought a
motion challenging the jurisdiction of the Saskatchewan court.

 

  •  

In Dorion v. Canadian Tobacco Manufacturers’ Council, a case filed in June 2009,
in the Court of Queen’s Bench of Alberta against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, dependents and family members, who purchased or smoked cigarettes
designed, manufactured, marketed or distributed by the defendants.

 

  •  

In Kunka v. Canadian Tobacco Manufacturers’ Council, a case filed in 2009 in the
Court of Queen’s Bench of Manitoba against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, and their dependents and family members, who purchased or smoked
cigarettes manufactured by the defendants.

 

  •  

In Semple v. Canadian Tobacco Manufacturers’ Council, a case filed in June 2009
in the Supreme Court of Nova Scotia against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, dependents and family members, who purchased or smoked cigarettes
designed, manufactured, marketed or distributed by the defendants for the period
of January 1, 1954, to the expiry of the opt out period as set by the court.

 

  •  

In Bourassa v. Imperial Tobacco Canada Limited, a case filed in June 2010 in the
Supreme Court of British Columbia against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, who were alive on June 12, 2007, and who have suffered, or who
currently suffer from chronic respiratory diseases, after having smoked a
minimum of 25,000 cigarettes designed, manufactured, imported, marketed, or
distributed by the defendants. RJR Tobacco and its affiliate have filed a
challenge to the jurisdiction of the British Columbia court. The plaintiff filed
a motion for certification in April 2012, and filed affidavits in support in
August 2013.

 

  •  

In McDermid v. Imperial Tobacco Canada Limited, a case filed in June 2010 in the
Supreme Court of British Columbia against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, who were alive on June 12, 2007, and who have suffered, or who
currently suffer from heart disease, after having smoked a minimum of 25,000
cigarettes designed, manufactured, imported, marketed, or distributed by the
defendants. RJR Tobacco and its affiliate have filed a challenge to the
jurisdiction of the British Columbia court.

 

33



--------------------------------------------------------------------------------

  •  

In Jacklin v. Canadian Tobacco Manufacturers’ Council, a case filed in June 2012
in the Ontario Superior Court of Justice against Canadian and non-Canadian
tobacco-related entities, including RJR Tobacco and one of its affiliates, the
plaintiffs brought the case on behalf of all individuals, including their
estates, who were alive on June 12, 2007, and who have suffered, or who
currently suffer from chronic obstructive pulmonary disease, heart disease, or
cancer, after having smoked a minimum of 25,000 cigarettes designed,
manufactured, imported, marketed, or distributed by the defendants.

In each of these seven cases, the plaintiffs allege fraud, fraudulent
concealment, breach of warranty, breach of warranty of merchantability and of
fitness for a particular purpose, failure to warn, design defects, negligence,
breach of a “special duty” to children and adolescents, conspiracy, concert of
action, unjust enrichment, market share liability, joint liability, and
violations of various trade practices and competition statutes. The plaintiffs
seek compensatory and aggravated damages; punitive or exemplary damages; the
right to waive the torts described above and claim disgorgement of the amount of
revenues or profits the defendants received from the sale of tobacco products to
putative class members; interest pursuant to the Pre-judgment Interest Act and
other similar legislation; and other relief the court deems just. Pursuant to
the terms of the 1999 sale of RJR Tobacco’s international tobacco business, RJR
Tobacco has tendered the defense of these seven actions to JTI. Subject to a
reservation of rights, JTI has assumed the defense of RJR Tobacco and its
current or former affiliates in these actions.

State Settlement Agreements—Enforcement and Validity; Adjustments

As of September 30, 2013, there were 31 cases concerning the enforcement,
validity or interpretation of the State Settlement Agreements in which RJR
Tobacco or B&W is a party. This number includes those cases, discussed below,
relating to disputed payments under the State Settlement Agreements.

The Vermont Attorney General filed suit in July 2005, in the Vermont Superior
Court, Chittenden County, alleging that certain advertising for the Eclipse
cigarette brand violated both the MSA and the Vermont Consumer Fraud Statute.
The State of Vermont sought declaratory, injunctive, and monetary relief. The
bench trial in this action began on October 6, 2008, and lasted a total of five
weeks. Closing arguments occurred on March 11, 2009. On March 10, 2010, the
court issued its opinion, finding that three of the advertising claims made by
RJR Tobacco were not supported by the appropriate degree of scientific evidence.
The court did, however, rule that the remaining six advertising claims
challenged by the State of Vermont were not actionable. The court indicated that
remedies and any damages to be awarded, as well as the issue of attorney’s fees
and litigation expenses, will be addressed in additional proceedings. On
March 22, 2010, RJR Tobacco filed a motion to amend findings of fact that it
believed were demonstrably contrary to, or unsupported by, the record. On
December 14, 2010, the court issued an order granting in part and denying in
part RJR Tobacco’s motion. The parties conducted a mediation on the remaining
issues on February 14, 2012, but failed to reach an agreement. On June 3, 2013,
the court awarded $8.3 million in civil penalties and entered a permanent
injunction against RJR Tobacco imposing certain limits on the “marketing,
distributing, selling, promoting or advertising” within Vermont of any
“non-traditional cigarette” or “potentially reduced exposure product”, referred
to as PREP, with reduced risk claims, absent certain studies in support. In
August 2013, the court clarified its order, ruling that the injunction applied
to only non-traditional cigarettes containing tobacco and does not impact either
smokeless tobacco products or PREPs generally. RJR Tobacco filed a notice of
appeal on September 5, 2013. On September 18, 2013, Vermont filed a notice of
cross appeal.

In April 2005, the Mississippi Attorney General notified B&W of its intent to
seek approximately $3.9 million in additional payments under the Mississippi
Settlement Agreement. The Mississippi Attorney General asserts that B&W failed
to report in its net operating profit or its shipments, cigarettes manufactured
by B&W under contract for Star Tobacco or its parent, Star Scientific, Inc. B&W
advised the State that it did not owe the state any money. In August 2005, the
Mississippi Attorney General filed in the Chancery Court of Jackson County,
Mississippi, a Notice of Violation, Motion to Enforce Settlement Agreement, and
Request for an Accounting by Defendant Brown & Williamson Holdings, Inc.,
formerly known as Brown & Williamson Tobacco Corporation. In this filing,
Mississippi estimated that its damages exceeded $5.0 million. On August 24,
2011, the court entered an order finding in favor of the State on the Star
contract manufacturing issue, that the total amount of the underpayment

 

34



--------------------------------------------------------------------------------

from B&W was approximately $3.8 million and that interest on the underpayment
was approximately $4.3 million. The court also appointed a special master to
undertake an accounting of the benefit received by B&W for failure to include
its profits from Star contract manufacturing in its net operating profits
reported to the State. Finally, the court awarded the State attorneys’ fees and
costs in an amount to be determined. B&W filed a motion to certify the Star
contract issue for interlocutory appeal, pursuant to Rule 54 (b) of the
Mississippi Rules of Civil Procedure. On January 9, 2012, that motion was
denied.

In addition, in February 2010, the Mississippi Attorney General filed a motion
alleging that RJR Tobacco had improperly failed to report shipments of certain
categories of cigarette volumes, and for certain years had improperly reported
its net operating profit. As a result, the State alleges that settlement
payments to it were improperly reduced. RJR Tobacco disputes these allegations
and is vigorously defending against them. Hearings on these issues were held on
January 24-25, 2012, and May 9, 2012. On May 15, 2012, the court entered an
order finding in favor of RJR Tobacco on the claim related to RJR Tobacco’s
reported net operating profits in the year used as a baseline for future
calculations of the State’s net operating profits payment. The State had sought
$3.8 million in damages for this issue, with an additional $2.7 million in
interest. On June 19, 2012, the court entered an order finding in favor of the
State on the remaining issues, holding that the total amount of the underpayment
was approximately $3.3 million and that interest on the underpayment was also
approximately $3.3 million, though the court also held that this amount should
be offset by additional payments previously made by Lorillard Tobacco Company on
some of these issues. The court further ordered RJR Tobacco to perform an
accounting of its profits and shipments from 1999-2011. Finally, the court
awarded the State attorneys’ fees and costs in an amount to be determined. On
July 10, 2012, RJR Tobacco filed a petition with the Mississippi Supreme Court
requesting leave to immediately appeal the court’s ordered accounting and its
entry of judgment for the State without first conducting an evidentiary hearing.
On August 15, 2012, the request was denied. An independent accountant acceptable
to both the State and RJR Tobacco was identified and retained. On August 8,
2013, the final report of the independent accountant was filed with the court.

In May 2006, the State of Florida filed a motion, in the Circuit Court of the
Fifteenth Judicial Circuit, in and for Palm Beach County, Florida, to enforce
the Settlement Agreement, for an Accounting by Brown & Williamson Holdings,
Inc., and for an Order of Contempt, raising substantially the same issues as
raised by the Mississippi Attorney General and seeking approximately
$12.4 million in additional payments under the Florida Settlement Agreement, as
well as $17.0 million in interest payments. This matter is currently in the
discovery phase.

NPM Adjustment Claims. The MSA includes an adjustment that potentially reduces
the annual payment obligations of RJR Tobacco and the other PMs. Certain
requirements, collectively referred to as the Adjustment Requirements, must be
satisfied before the NPM Adjustment for a given year is available:

 

  •  

an independent auditor designated under the MSA, referred to as the Independent
Auditor, must determine that the PMs have experienced a market share loss beyond
a triggering threshold to those manufacturers that do not participate in the
MSA, such non-participating manufacturers referred to as NPMs; and

 

  •  

in a binding arbitration proceeding, a firm of independent economic consultants
must find that the disadvantages of the MSA were a significant factor
contributing to the loss. This finding is known as a significant factor
determination.

When the Adjustment Requirements are satisfied, the MSA provides that the NPM
Adjustment applies to reduce the annual payment obligation of the PMs. However,
an individual settling state may avoid its share of the NPM Adjustment if it had
in place and diligently enforced during the entirety of the relevant year a
“Qualifying Statute” that imposes escrow obligations on NPMs that are comparable
to what the NPMs would have owed if they had joined the MSA. In such event, the
state’s share of the NPM Adjustment is reallocated to other settling states, if
any, that did not have in place and diligently enforce a Qualifying Statute.

NPM Adjustment Claim for 2003. For 2003, the Adjustment Requirements were
satisfied. As a result, in April 2006, RJR Tobacco placed approximately
$647 million of its MSA payment into a disputed payments account, in accordance
with a procedure established by the MSA. That amount represented RJR Tobacco’s
share of the 2003

 

35



--------------------------------------------------------------------------------

NPM Adjustment as calculated by the Independent Auditor. In March 2007, the
Independent Auditor issued revised calculations that reduced RJR Tobacco’s share
of the NPM Adjustment for 2003 to approximately $615 million. As a result, in
April 2007, RJR Tobacco instructed the Independent Auditor to release to the
settling states approximately $32 million from the disputed payments account.

Following RJR Tobacco’s payment of a portion of its 2006 MSA payment into the
disputed payments account, 37 of the settling states filed legal proceedings in
their respective MSA courts seeking declaratory orders that they diligently
enforced their Qualifying Statutes during 2003 and/or orders compelling RJR
Tobacco and the other PMs that placed money in the disputed payments account to
pay the disputed amounts to the settling states. In response, RJR Tobacco and
other PMs, pursuant to the MSA’s arbitration provisions, moved to compel
arbitration of the parties’ dispute concerning the 2003 NPM Adjustment,
including the States’ diligent enforcement claims, before an arbitration panel
consisting of three retired federal court judges. The settling states opposed
these motions, arguing, among other things, that the issue of diligent
enforcement must be resolved by MSA courts in each of the 52 settling states and
territories.

As of September 30, 2013, 47 of the 48 courts that had addressed the question
whether the dispute concerning the 2003 NPM Adjustment is arbitrable had ruled
that arbitration is required under the MSA. The Montana Supreme Court ruled that
the state of Montana did not agree to arbitrate the question of whether it
diligently enforced a qualifying statute. Subsequently, Montana and the PMs
reached an agreement whereby the PMs agreed not to contest Montana’s claim that
it diligently enforced the Qualifying Statute during 2003.

In January 2009, RJR Tobacco and certain other PMs entered into an Agreement
Regarding Arbitration, referred to as the Arbitration Agreement, with 45 of the
MSA settling states (representing approximately 90% of the allocable share of
the settling states) pursuant to which those states agreed to participate in a
multistate arbitration of issues related to the 2003 NPM Adjustment. Under the
Arbitration Agreement, the signing states will have their ultimate liability (if
any) with respect to the 2003 NPM Adjustment reduced by 20%, and RJR Tobacco and
the other PMs that placed their share of the disputed 2005 NPM Adjustment
(discussed below) into the disputed payments account, without releasing or
waiving any claims, authorized the release of those funds to the settling
states.

The arbitration panel contemplated by the MSA and the Arbitration Agreement,
referred to as the Arbitration Panel, was selected, and proceedings before the
panel with respect to the 2003 NPM Adjustment claim began in July 2010.
Following the completion of document and deposition discovery, on November 3,
2011, RJR Tobacco and the other PMs advised the Arbitration Panel that they were
not contesting the “diligent enforcement” of 12 states and the four Pacific
territories with a combined allocable share of less than 14%. The “diligent
enforcement” of the remaining 33 settling states, the District of Columbia and
Puerto Rico was contested and has been the subject of further proceedings. A
common issues hearing was held in April 2012, and state specific evidentiary
hearings with respect to the contested states were initiated.

As a result of the Award, as described in more detail below, as well as the
earlier decisions not to contest the diligent enforcement of 12 states and the
four Pacific territories, only 15 contested settling states required state
specific diligent enforcement rulings. State specific evidentiary hearings were
completed as of the end of May 2013. On September 11, 2013, the Arbitration
Panel issued rulings with respect to the 15 remaining contested states. The
Arbitration Panel ruled that six states (representing approximately 14.68%
Allocable Share) – Indiana, Kentucky, Maryland, Missouri, New Mexico and
Pennsylvania – had not diligently enforced their Qualifying Statutes in 2003. As
a result of these rulings, RJR Tobacco is entitled to the maximum remaining
amount with respect to its 2003 NPM Adjustment claim.

Other NPM Adjustment Claims. From 2006 to 2008, proceedings (including
significant factor arbitrations before an independent economic consulting firm)
were initiated with respect to the NPM Adjustment for 2004, 2005 and 2006.
Ultimately, the Adjustment Requirements were satisfied with respect to each of
these NPM Adjustments.

 

36



--------------------------------------------------------------------------------

In June 2009, RJR Tobacco, certain other PMs and the settling states entered
into an agreement with respect to the 2007, 2008 and 2009 significant factor
determinations. This agreement provided that the settling states would not
contest that the disadvantages of the MSA were “a significant factor
contributing to” the market share loss experienced by the PMs in those years.
The stipulation pertaining to each of the three years covered by the agreement
became effective in February of the year a final determination by the firm of
independent economic consultants would otherwise have been expected (2010, 2011
and 2012, respectively), if the issue had been arbitrated on the merits. RJR
Tobacco and the PMs paid a total amount of $5 million into the States’
Antitrust/Consumer Protection Tobacco Enforcement Fund established under Section
VIII(c) of the MSA for each year covered by that agreement, with RJR Tobacco
paying approximately 47% of such amounts. On January 9, 2012, a new agreement
with respect to significant factor determinations pertaining to 2010, 2011 and
2012 was entered into on terms essentially identical to the earlier agreement.

Based on the payment calculations of the Independent Auditor and the agreement
described above regarding the 2007, 2008 and 2009 significant factor
determinations, the Adjustment Requirements have been satisfied with respect to
the NPM Adjustments for 2007, 2008 and 2009. In addition, based on the payment
calculations of the Independent Auditor and the agreement described above
regarding the 2010, 2011 and 2012 significant factor determinations, the
Adjustment Requirements have been satisfied with respect to the NPM Adjustment
for 2010.

The approximate maximum principal amounts of RJR Tobacco’s share of the disputed
NPM Adjustments for the years 2003 through 2010, as currently calculated by the
Independent Auditor, are as follows (the amounts shown below do not include the
interest or earnings thereon to which RJR Tobacco believes it would be entitled
under the MSA, do not reflect the partial liability reduction for the 2003 NPM
Adjustment pursuant to the Arbitration Agreement and do not reflect any
reduction as a result of the Term Sheet described below):

 

Year for which NPM Adjustment calculated

    2003        2004        2005        2006        2007        2008        2009
       2010   

Year in which deduction from NPM Adjustment was taken

    2006        2007        2008        2009        2010        2011        2012
       2013   

RJR Tobacco’s approximate share of disputed NPM Adjustment (millions)

  $ 615      $ 562      $ 445      $ 419      $ 435      $ 468      $ 469      $
461   

In addition to the NPM Adjustment claims described above, RJR Tobacco has filed
dispute notices with respect to its 2011 and 2012 annual MSA payments relating
to the NPM Adjustments potentially applicable to those years. The amount at
issue for those two years is approximately $841 million in the aggregate.

Due to the uncertainty over the final resolution of the NPM Adjustment claims
asserted by RJR Tobacco, no assurances can be made related to the amounts, if
any, that will be realized or any amounts (including interest) that will be
owed, except as described below related to the partial settlement of certain NPM
Adjustment claims.

Partial Settlement of Certain NPM Adjustment Claims. On November 14, 2012, RJR
Tobacco, certain other PMs and certain settling states entered into a Term Sheet
that sets forth terms on which accrued and potential NPM Adjustment claims for
2003 through 2014 could be resolved. The Term Sheet also sets forth a
restructured NPM Adjustment process to be applied on a going-forward basis,
starting with the 2013 volume year. The Term Sheet was provided to all of the
MSA settling states for their review and consideration. The Term Sheet
established December 14, 2012, as the deadline by which settling states had to
indicate whether they wished to join the proposed settlement. The date the PMs
and the joining settling jurisdictions would determine whether to proceed with
the settlement was set as December 17, 2012. A total of 17 states, the District
of Columbia and Puerto Rico, together representing just under 42% Allocable
Share, determined to join the proposed settlement. RJR Tobacco and the other PMs
indicated that they were prepared to go forward with the proposed settlement
with that level of jurisdictional participation.

The Term Sheet provided that the Arbitration Panel currently in place to deal
with the 2003 NPM Adjustment (and other NPM Adjustment-related matters) must
review the proposed settlement and enter an appropriate order to confirm for the
Independent Auditor that it should implement as necessary the terms of the
settlement agreement.

 

37



--------------------------------------------------------------------------------

On March 12, 2013, the Arbitration Panel entered a Stipulated Partial Settlement
and Award, referred to as the Award, reflecting the financial terms of the Term
Sheet. On March 29, 2013, the Independent Auditor issued a notice indicating
that it intended to implement the financial provisions of the Term Sheet, and
also issued various revised payment calculations pertaining to payment years
2009 through 2012 and final calculations pertaining to payment year 2013 that
reflected implementation of the financial provisions of the Term Sheet.

On April 12, 2013, Oklahoma joined the Term Sheet, bringing to 20 the total
number of jurisdictions that have joined the settlement, representing
approximately 43% Allocable Share, and the Independent Auditor issued revised
payment calculations reflecting the financial impact of Oklahoma’s decision to
join the settlement. Subsequently, on May 24, 2013, Connecticut and South
Carolina also joined the Term Sheet bringing to 22 the total number of
jurisdictions that have joined the settlement, representing approximately 46%
Allocable Share. The Independent Auditor has not yet issued revised payment
calculations reflecting the financial impact of these states’ decisions to join
the settlement. Efforts by two states, Colorado and Ohio, to obtain injunctions
to prevent implementation of the Award were unsuccessful.

As of September 30, 2013, 14 non-settling states have filed motions, in their
respective MSA courts, to vacate and/or modify the Award. The arbitration with
respect to the 2003 NPM Adjustment will continue to its conclusion. This will
include resolving the various motions to vacate and/or modify the Award, as well
as any post decision challenges (if any) to the rulings issued by the
Arbitration Panel.

Preliminary discussions are currently underway with the 29 jurisdictions that
have not joined the Term Sheet to initiate arbitration proceedings with respect
to the 2004 NPM Adjustment.

Other NPM Matters. Separately, on August 19, 2011, Idaho sent a letter on behalf
of itself and 31 other states, stating their intent to initiate arbitration with
respect to whether amounts used to measure the domestic cigarette market and to
calculate PM payment obligations under the MSA should be the adjusted gross or
the net number of cigarettes on which federal excise tax (including arbitrios de
cigarillos) is paid. The parties also agreed to arbitrate the Independent
Auditor’s calculation of the volume adjustment with respect to the treatment of
“roll your own,” referred to as RYO, tobacco. On January 21, 2013, the panel
ruled that adjusted gross figures should be used in payment calculations and
that, in the calculation of the volume adjustment, the Independent Auditor
should use 0.0325 ounces of RYO tobacco to be the equivalent of one cigarette.

Antitrust Case

A number of tobacco wholesalers and consumers have sued U.S. cigarette
manufacturers, including RJR Tobacco and B&W, in federal and state courts,
alleging that cigarette manufacturers combined and conspired to set the price of
cigarettes in violation of antitrust statutes and various state unfair business
practices statutes. In these cases, the plaintiffs asked the court to certify
the lawsuits as class actions on behalf of other persons who purchased
cigarettes directly or indirectly from one or more of the defendants. As of
September 30, 2013, all of the federal and state court cases on behalf of
indirect purchasers had been dismissed.

In Smith v. Philip Morris Cos., Inc., a case filed in February 2000, and pending
in District Court, Seward County, Kansas, the court granted class certification
in November 2001, in an action brought against the major U.S. cigarette
manufacturers, including RJR Tobacco and B&W, and the parent companies of the
major U.S. cigarette manufacturers, including RJR, seeking to recover an
unspecified amount in actual and punitive damages. The plaintiffs allege that
the defendants participated in a conspiracy to fix or maintain the price of
cigarettes sold in the United States. In an opinion dated March 23, 2012, the
court granted summary judgment in favor of RJR Tobacco and B&W on the
plaintiffs’ claims. On July 18, 2012, the plaintiffs filed a notice of appeal.

Other Litigation and Developments

JTI Claims for Indemnification. By purchase agreement dated March 9, 1999,
amended and restated as of May 11, 1999, referred to as the 1999 Purchase
Agreement, RJR and RJR Tobacco sold the international tobacco business to JTI.
Under the 1999 Purchase Agreement, RJR and RJR Tobacco retained certain
liabilities relating to the international tobacco business sold to JTI. Under
its reading of the indemnification provisions of the 1999 Purchase Agreement,
JTI has requested indemnification for damages allegedly arising out of these
retained

 

38



--------------------------------------------------------------------------------

liabilities. As previously reported, a number of the indemnification claims
between the parties relating to the activities of Northern Brands in Canada have
been resolved. The other matters for which JTI has requested indemnification for
damages under the indemnification provisions of the 1999 Purchase Agreement are
described below:

 

  •  

In a letter dated March 31, 2006, counsel for JTI stated that JTI would be
seeking indemnification under the 1999 Purchase Agreement for any damages it may
incur or may have incurred arising out of a Southern District of New York grand
jury investigation, a now-terminated Eastern District of North Carolina grand
jury investigation, and various actions filed by the European Community and
others in the U.S. District Court for the Eastern District of New York, referred
to as the EDNY, against RJR Tobacco and certain of its affiliates on November 3,
2000, August 6, 2001, and (as discussed in greater detail below) October 30,
2002, and against JTI on January 11, 2002.

 

  •  

JTI also has sought indemnification relating to a Statement of Claim filed on
April 23, 2010, against JTI Macdonald Corp., referred to as JTI-MC, by the
Ontario Flue-Cured Tobacco Growers’ Marketing Board, referred to as the Board,
Andy J. Jacko, Brian Baswick, Ron Kichler, and Aprad Dobrenty, proceeding on
their own behalf and on behalf of a putative class of Ontario tobacco producers
that sold tobacco to JTI-MC during the period between January 1, 1986 and
December 31, 1996, referred to as the Class Period, through the Board pursuant
to certain agreements. The Statement of Claim seeks recovery for damages
allegedly incurred by the class representatives and the putative class for
tobacco sales during the Class Period made at the contract price for duty free
or export cigarettes with respect to cigarettes that, rather than being sold
duty free or for export, purportedly were sold in Canada, which allegedly
breached one or more of a series of contracts dated between June 4, 1986, and
July 3, 1996. A motion to dismiss has been filed.

 

  •  

Finally, JTI has advised RJR and RJR Tobacco of its view that, under the terms
of the 1999 Purchase Agreement, RJR and RJR Tobacco are liable for a roughly
$1.7 million judgment entered in 1998, plus interest and costs, in an action
filed in Brazil by Lutz Hanneman, a former employee of a former RJR Tobacco
subsidiary. RJR and RJR Tobacco deny that they are liable for this judgment
under the terms of the 1999 Purchase Agreement.

Although RJR and RJR Tobacco recognize that, under certain circumstances, they
may have these and other unresolved indemnification obligations to JTI under the
1999 Purchase Agreement, RJR and RJR Tobacco disagree with JTI as to (1) what
circumstances relating to any such matters may give rise to indemnification
obligations by RJR and RJR Tobacco, and (2) the nature and extent of any such
obligation. RJR and RJR Tobacco have conveyed their position to JTI, and the
parties have agreed to resolve their differences at a later time.

European Community. On October 30, 2002, the European Community and ten of its
member states filed a complaint in the EDNY against RJR, RJR Tobacco and several
currently and formerly related companies. The complaint contains many of the
same or similar allegations found in an earlier complaint, now dismissed, filed
in August 2001 and also alleges that the defendants, together with certain
identified and unidentified persons, engaged in money laundering and other
conduct violating civil RICO and a variety of common laws. The complaint also
alleges that the defendants manufactured cigarettes that were eventually sold in
Iraq in violation of U.S. sanctions. The plaintiffs seek compensatory, punitive
and treble damages among other types of relief. This matter had been stayed and
largely inactive until November 24, 2009 when, with the court’s permission, the
European Community and member states filed and served a second amended
complaint. The second amended complaint added 16 member states as plaintiffs and
RAI, RJR Tobacco and R. J. Reynolds Global Products Inc., referred to as GPI, as
defendants. The allegations contained in the second amended complaint are in
most respects either identical or similar to those found in the prior complaint,
but now add new allegations primarily regarding the activities of RAI, RJR
Tobacco and GPI following the B&W business combination. Pursuant to a
stipulation and order, the defendants filed a motion to dismiss the plaintiffs’
second amended complaint on February 15, 2010. Ruling on part of the defendants’
motion to dismiss, on March 8, 2011, the court dismissed the plaintiffs’ RICO
claims, and reserved decision as to dismissal of the plaintiffs’ state-law
claims. Thereafter, on May 13, 2011, the court granted the remaining portion of
the defendants’ motion and dismissed the plaintiffs’ state-law claims based on
the court’s lack of subject matter jurisdiction. On May 16, 2011, the clerk of
court entered a judgment dismissing the action in its

 

39



--------------------------------------------------------------------------------

entirety. On June 10, 2011, the plaintiffs filed a notice of appeal with the
U.S. Court of Appeals for the Second Circuit, appealing from the May 16, 2011
judgment, as well as the March 8, 2011 and May 13, 2011 orders that respectively
resulted in the dismissal of their RICO and state-law claims. Oral argument
occurred on February 24, 2012. A decision is pending.

FDA Litigation. On February 25, 2011, RJR Tobacco, Lorillard, Inc., and
Lorillard Tobacco Company jointly filed a lawsuit, Lorillard, Inc. v. U.S. Food
and Drug Administration, in the U.S. District Court for the District of
Columbia, challenging the composition of the Tobacco Products Scientific
Advisory Committee, referred to as the TPSAC, which had been established by the
FDA under the Family Smoking Prevention and Tobacco Control Act. The complaint
alleges that certain members of the TPSAC and certain members of its
Constituents Subcommittee have financial and appearance conflicts of interest
that are disqualifying under federal ethics law and regulations, and that the
TPSAC is not “fairly balanced,” as required by the Federal Advisory Committee
Act, referred to as FACA. In March 2011, the plaintiffs filed an amended
complaint, which added an additional claim, based on a nonpublic meeting of
members of the TPSAC, in violation of the FACA. The court granted the
plaintiffs’ unopposed motion to file a second amended complaint adding a count
addressing the FDA’s refusal to produce all documents generated by the TPSAC and
its subcommittee in preparation of the menthol report. The FDA filed a motion to
dismiss the second amended complaint. On August 1, 2012, the court denied the
FDA’s motion to dismiss. The FDA filed its answer to the complaint on
October 12, 2012. The parties participated in a status conference on April 22,
2013, with Lorillard and RJR Tobacco filing an amended complaint the same day.
Briefing for summary judgment motions was completed on September 20, 2013. A
decision is pending.

Other Matters. RJR Tobacco and others brought suit against the City of
Providence, Rhode Island challenging ordinances that prohibit the acceptance of
tobacco product coupons, offering of certain pricing discounts for tobacco
products, and certain flavored tobacco products in Providence, Rhode Island. The
case, National Association of Tobacco Outlets, Inc. v. City of Providence, was
filed in the U.S. District Court for the District of Rhode Island on
February 13, 2012. The parties filed cross motions for summary judgment, and on
December 11, 2012, the court granted judgment in favor of the defendants, except
that the court modified the definition of a flavored tobacco product consistent
with plaintiffs’ argument. On September 30, 2013, the U.S. Court of Appeals for
the First Circuit affirmed the judgment of the district court.

In Richard Villarreal v. R. J. Reynolds Tobacco Co., a case filed June 6, 2012,
the plaintiff filed a collective action complaint against R. J. Reynolds Tobacco
Co., Pinstripe, Inc., and CareerBuilder, LLC, in the U.S. District Court,
Northern District of Georgia. The complaint alleges unlawful discrimination with
respect to the hiring of individuals to fill entry-level regional sales
positions in violation of the Age Discrimination in Employment Act (29 U.S.C.
§621, et seq.). Although the complaint is currently a single plaintiff case, the
complaint seeks collective/class action status. RJR Tobacco’s and Pinstripe’s
motion for partial dismissal was granted on March 6, 2013, thereby eliminating
the plaintiff’s disparate impact claim and limiting the relevant time period for
both the plaintiff’s claims and potential class claims. RJR Tobacco and
Pinstripe filed answers to the remaining disparate treatment claim on March 20,
2013. Defendant CareerBuilder was dismissed with prejudice on September 25,
2012. The plaintiff filed a motion to amend the complaint on March 28, 2013,
which RJR Tobacco and Pinstripe opposed. The motion has been fully briefed and
the parties are now awaiting a ruling from the court. Discovery has been stayed
until 30 days after the court rules on the motion to amend. The plaintiff must
wait to file a motion for class certification until 30 days after the
commencement of discovery.

Smokeless Tobacco Litigation

As of September 30, 2013, American Snuff Co. was a defendant in six actions
brought by individual plaintiffs in West Virginia state court seeking damages in
connection with personal injuries allegedly sustained as a result of the usage
of American Snuff Co.’s smokeless tobacco products. These actions are pending
before the same West Virginia court as the 30 consolidated individual smoker
cases against RJR Tobacco, B&W, as RJR Tobacco’s indemnitee, or both. Pursuant
to the court’s December 3, 2001, order, the smokeless tobacco claims and
defendants remain severed.

 

40



--------------------------------------------------------------------------------

Pursuant to a second amended complaint filed in September 2006, American Snuff
Co. is a defendant in Vassallo v. United States Tobacco Company, pending in the
Eleventh Circuit Court in Miami-Dade County, Florida. The individual plaintiff
alleges that he sustained personal injuries, including addiction and cancer, as
a result of his use of smokeless tobacco products, allegedly including products
manufactured by American Snuff Co. The plaintiff seeks unspecified compensatory
and consequential damages in an amount greater than $15,000. There is no
punitive damages demand in this case, though the plaintiff retains the right to
seek leave of court to add such a demand later. Discovery is underway.

Tobacco Buyout Legislation

In 2004, legislation was passed eliminating the U.S. Government’s tobacco
production controls and price support program. The buyout of tobacco quota
holders provided for in the Fair and Equitable Tobacco Reform Act, referred to
as FETRA, is funded by a direct quarterly assessment on every tobacco product
manufacturer and importer, on a market-share basis measured on volume to which
federal excise tax is applied. The aggregate cost of the buyout to the industry
is approximately $9.9 billion, including approximately $9.6 billion payable to
quota tobacco holders and growers through industry assessments over ten years
and approximately $290 million for the liquidation of quota tobacco stock. As a
result of the tobacco buyout legislation, the MSA Phase II obligations
established in 1999 continued as scheduled through the end of 2010, but were
offset against the tobacco quota buyout obligations. RAI’s operating
subsidiaries’ annual expense under FETRA for 2013 and 2014 is estimated to be
approximately $210 million and $170 million, respectively.

RAI’s operating subsidiaries recorded the FETRA assessment on a quarterly basis
as cost of goods sold. RAI’s operating subsidiaries estimate that their overall
share of the buyout will approximate $2.5 billion prior to the deduction of
permitted offsets under the MSA.

ERISA Litigation

In May 2002, in Tatum v. The R.J.R. Pension Investment Committee of the R. J.
Reynolds Tobacco Company Capital Investment Plan, an employee of RJR Tobacco
filed a class-action suit in the U.S. District Court for the Middle District of
North Carolina, alleging that the defendants, RJR, RJR Tobacco, the RJR Employee
Benefits Committee and the RJR Pension Investment Committee, violated the
Employee Retirement Income Security Act of 1974, referred to as ERISA. The
actions about which the plaintiff complains stem from a decision made in 1999 by
RJR Nabisco Holdings Corp., subsequently renamed Nabisco Group Holdings Corp.,
referred to as NGH, to spin off RJR, thereby separating NGH’s tobacco business
and food business. As part of the spin-off, the 401(k) plan for the previously
related entities had to be divided into two separate plans for the now separate
tobacco and food businesses. The plaintiff contends that the defendants breached
their fiduciary duties to participants of the RJR 401(k) plan when the
defendants removed the stock funds of the companies involved in the food
business, NGH and Nabisco Holdings Corp., referred to as Nabisco, as investment
options from the RJR 401(k) plan approximately six months after the spin-off.
The plaintiff asserts that a November 1999 amendment (the “1999 Amendment”) that
eliminated the NGH and Nabisco funds from the RJR 401(k) plan on January 31,
2000, contained sufficient discretion for the defendants to have retained the
NGH and Nabisco funds after January 31, 2000, and that the failure to exercise
such discretion was a breach of fiduciary duty. In his complaint, the plaintiff
requests, among other things, that the court require the defendants to pay as
damages to the RJR 401(k) plan an amount equal to the subsequent appreciation
that was purportedly lost as a result of the liquidation of the NGH and Nabisco
funds.

In July 2002, the defendants filed a motion to dismiss, which the court granted
in December 2003. In December 2004, the U.S. Court of Appeals for the Fourth
Circuit reversed the dismissal of the complaint, holding that the 1999 Amendment
did contain sufficient discretion for the defendants to have retained the NGH
and Nabisco funds as of February 1, 2000, and remanded the case for further
proceedings. The court granted the plaintiff leave to file an amended complaint
and denied all pending motions as moot. In April 2007, the defendants moved to
dismiss the amended complaint. The court granted the motion in part and denied
it in part, dismissing all claims against the RJR Employee Benefits Committee
and the RJR Pension Investment Committee. The remaining defendants, RJR and RJR
Tobacco, filed their answer and affirmative defenses in June 2007. The plaintiff
filed a motion for class certification, which the court granted in
September 2008. The district court ordered mediation, but no resolution of the
case was reached. In September 2008, each of the plaintiffs and the defendants
filed motions for summary judgment, and in January 2009, the defendants filed a
motion to decertify the class. A second mediation occurred in June 2009, but
again no resolution of the case was reached. The district court overruled the
motions for summary judgment and the motion to decertify the class.

 

41



--------------------------------------------------------------------------------

A non-jury trial was held in January and February 2010. During closing
arguments, the plaintiff argued for the first time that certain facts arising at
trial showed that the 1999 Amendment was not validly adopted, and then moved to
amend his complaint to conform to this evidence at trial. On June 1, 2011, the
court granted the plaintiff’s motion to amend his complaint and found that the
1999 Amendment was invalid.

The parties filed their findings of fact and conclusions of law on February 4,
2011. On February 25, 2013, the district court dismissed the case with
prejudice. On March 8, 2013, the plaintiffs filed a notice of appeal. Briefing
is complete. Oral argument has not been scheduled.

Environmental Matters

RAI and its subsidiaries are subject to federal, state and local environmental
laws and regulations concerning the discharge, storage, handling and disposal of
hazardous or toxic substances. Such laws and regulations provide for significant
fines, penalties and liabilities, sometimes without regard to whether the owner
or operator of the property knew of, or was responsible for, the release or
presence of hazardous or toxic substances. In addition, third parties may make
claims against owners or operators of properties for personal injuries and
property damage associated with releases of hazardous or toxic substances. In
the past, RJR Tobacco has been named a potentially responsible party with third
parties under the Comprehensive Environmental Response, Compensation and
Liability Act with respect to several superfund sites. RAI and its subsidiaries
are not aware of any current environmental matters that are expected to have a
material adverse effect on the business, results of operations or financial
position of RAI or its subsidiaries.

RAI and its operating subsidiaries believe that climate change is an
environmental issue primarily driven by carbon dioxide emissions from the use of
energy. RAI’s operating subsidiaries are working to reduce carbon dioxide
emissions by minimizing the use of energy where cost effective, minimizing waste
to landfills and increasing recycling. Climate change is not viewed by RAI’s
operating subsidiaries as a significant direct economic risk to their
businesses, but rather an indirect risk involving the potential for a longer
term general increase in the cost of doing business. Regulatory changes are
difficult to predict, but the current regulatory risks to the business of RAI’s
operating subsidiaries with respect to climate change are relatively low.
Financial impacts will be driven more by the cost of natural gas and
electricity. Efforts are made to mitigate the effect of increases in fuel costs
directly impacting RAI’s operating subsidiaries by evaluating natural gas usage
and market conditions, and occasionally purchasing forward contracts, limited to
a three-year period, for natural gas. In addition, RAI’s operating subsidiaries
are constantly evaluating electrical energy conservation measures and energy
efficient equipment to mitigate impacts of increases in electrical energy costs.

Regulations promulgated by the EPA and other governmental agencies under various
statutes have resulted in, and likely will continue to result in, substantial
expenditures for pollution control, waste treatment, facility modification and
similar activities. RAI and its subsidiaries are engaged in a continuing program
to comply with federal, state and local environmental laws and regulations, and
dependent upon the probability of occurrence and reasonable estimation of cost,
accrue or disclose any material liability. Although it is difficult to
reasonably estimate the portion of capital expenditures or other costs
attributable to compliance with environmental laws and regulations, RAI does not
expect such expenditures or other costs to have a material adverse effect on the
business, results of operations, cash flows or financial position of RAI or its
subsidiaries.

Other Contingencies

In connection with the sale of the international tobacco business to JTI,
pursuant to the 1999 Purchase Agreement, RJR and RJR Tobacco agreed to indemnify
JTI against:

 

  •  

any liabilities, costs and expenses arising out of the imposition or assessment
of any tax with respect to the international tobacco business arising prior to
the sale, other than as reflected on the closing balance sheet;

 

42



--------------------------------------------------------------------------------

  •  

any liabilities, costs and expenses that JTI or any of its affiliates, including
the acquired entities, may incur after the sale with respect to any of RJR’s or
RJR Tobacco’s employee benefit and welfare plans; and

 

  •  

any liabilities, costs and expenses incurred by JTI or any of its affiliates
arising out of certain activities of Northern Brands.

As described above in “— Litigation Affecting the Cigarette Industry — Other
Litigation and Developments — JTI Claims for Indemnification,” RJR Tobacco has
received claims for indemnification from JTI, and several of these have been
resolved. Although RJR and RJR Tobacco recognize that, under certain
circumstances, they may have other unresolved indemnification obligations to JTI
under the 1999 Purchase Agreement, RJR and RJR Tobacco disagree what
circumstances described in such claims give rise to any indemnification
obligations by RJR and RJR Tobacco and the nature and extent of any such
obligation. RJR and RJR Tobacco have conveyed their position to JTI, and the
parties have agreed to resolve their differences at a later date.

RJR Tobacco, SFNTC and American Snuff Co. have entered into agreements to
indemnify certain distributors and retailers from liability and related defense
costs arising out of the sale or distribution of their products. Additionally,
SFNTC has entered into an agreement to indemnify a supplier from liability and
related defense costs arising out of the sale or use of SFNTC’s products. The
cost has been, and is expected to be, insignificant. RJR Tobacco, SFNTC and
American Snuff Co. believe that the indemnified claims are substantially similar
in nature and extent to the claims that they are already exposed to by virtue of
their having manufactured those products.

Except as otherwise noted above, RAI is not able to estimate the maximum
potential amount of future payments, if any, related to these indemnification
obligations.

 

43



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries

Part A: Material Subsidiaries

 

Name of Subsidiary

  

State of
Incorporation/Formation

   Borrower
Direct/Indirect
Ownership
Interest  

Direct
Owner

1. American Snuff Company, LLC

   Delaware    100%   Conwood Holdings, Inc.

2. R. J. Reynolds Tobacco Company

   North Carolina    100%   R.J. Reynolds Tobacco Holdings, Inc.



--------------------------------------------------------------------------------

Part B: Subsidiary Guarantors

 

Name of Subsidiary

  

State of
Incorporation/Formation

   Borrower
Direct/Indirect
Ownership
Interest  

Direct Owner

1. American Snuff Company, LLC

   Delaware    100%   Conwood Holdings, Inc.

2. Conwood Holdings, Inc.

   Delaware    100%   Reynolds American Inc.

3. RAI Services Company

   North Carolina    100%   Reynolds American Inc.

4. Reynolds Finance Company

   Delaware    100%   R. J. Reynolds Tobacco Company

5. Reynolds Innovations Inc.

   North Carolina    100%   Reynolds Finance Company

6. R. J. Reynolds Global Products, Inc.

   Delaware    100%   R.J. Reynolds Tobacco Holdings, Inc.

7. R.J. Reynolds Tobacco Co.

   Delaware    100%   R. J. Reynolds Tobacco Company

8. R. J. Reynolds Tobacco Company

   North Carolina    100%   R.J. Reynolds Tobacco Holdings, Inc.

9. R.J. Reynolds Tobacco Holdings, Inc.

   Delaware    100%   Reynolds American Inc.

10. Rosswil LLC

   Delaware    100%   Conwood Holdings, Inc.

11. Santa Fe Natural Tobacco Company, Inc.

   New Mexico    100%   Reynolds American Inc.



--------------------------------------------------------------------------------

Part C: Non-Guarantor Subsidiaries

 

Name of Subsidiary

  

Jurisdiction
of
Incorporation/Formation

   Borrower
Direct/Indirect
Ownership
Interest  

Direct Owner

KBP Acquisition, LLC

   North Carolina    100%   Reynolds American Inc.

Niconovum AB

   Sweden    100%   Reynolds International Holdings B.V.

Niconovum USA, Inc.

   North Carolina    100%   Reynolds American Inc.

Northern Brands International, Inc.

   Delaware    100%   R.J. Reynolds Tobacco Holdings, Inc.

RAI International, Inc.

   Delaware    100%   Reynolds American Inc.

Reynolds Asia-Pacific Limited

   Hong Kong    100%   RAI International, Inc.

Reynolds International Holdings B.V.

   Netherlands    100%   R.J. Reynolds Tobacco C.V.

Reynolds Technologies, Inc.

   Delaware    100%   R. J. Reynolds Tobacco Company

R.J. Reynolds Tobacco B.V.

   Netherlands    100%   R.J. Reynolds Tobacco C.V.

R.J. Reynolds Tobacco (CI), Co.

   Cayman Islands    100%   R.J. Reynolds Tobacco C.V.

R.J. Reynolds Tobacco C.V.

   Netherlands    100%   R. J. Reynolds Global Products, Inc.

R. J. Reynolds Tobacco International, Inc.

   Delaware    100%   R.J. Reynolds Tobacco Holdings, Inc.

RJR Realty Relocation Services, Inc.

   North Carolina    100%   R.J. Reynolds Tobacco Holdings, Inc.

R. J. Reynolds Vapor Company

   North Carolina    100%   Reynolds American Inc.

Santa Fe Natural Tobacco Company: Germany GmbH

   Germany    100%   Santa Fe Natural Tobacco Company, Inc.

Santa Fe Natural Tobacco Company Italy S.r.1

   Italy    100%   R. J. Reynolds Global Products, Inc.

Santa Fe Natural Tobacco Company Japan K.K.

   Japan    100%   R. J. Reynolds Global Products, Inc.

Santa Fe Natural Tobacco Company Spain S.R.L.

   Spain    100%   SFR Tobacco International GmbH

S.F. Imports, Inc.

   Delaware    100%   R .J. Reynolds Tobacco Company

SFR Tobacco International GmbH (SFRTI)

   Switzerland    100%   R.J. Reynolds Tobacco B.V.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Facility (including any letters
of credit, guarantees, and swingline loans included in the Facility) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

  

Assignor:

 

 

  

2.

  

Assignee:

 

 

       

[and is an Affiliate/Approved Fund of [identify Lender]3]

3.

  

Borrower(s):

 

Reynolds American Inc.

  

4.

  

Administrative Agent:    

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.

  

Credit Agreement:

 

The $1,350,000,000 Credit Agreement dated as of October 8, 2013 among Reynolds
American Inc., the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents party thereto

 

3 

Select as applicable.

 

1



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

   

Aggregate Amount of

Commitment/Revolving

Credit Exposure

for all Lenders

  

Amount of

Commitment/Revolving

Credit Exposure Assigned

   Percentage Assigned of
Commitment/Revolving
Credit Exposure4    

$

  

$

     %     

$

  

$

     %     

$

  

$

     %   

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, its Subsidiaries and its and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

1



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

By       Title: [Consented to:]6 [NAME OF RELEVANT PARTY] By       Title:

 

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6 

To be added only if the consent of the Borrower and/or other parties (e.g., each
Swingline Lender, each Issuing Bank, etc.) is required by the terms of
Section 9.04 of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

REYNOLDS AMERICAN INC. CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

SUBSIDIARY GUARANTEE AGREEMENT

 

1



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 8, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Reynolds American Inc., as Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: _____________ __, 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 8, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Reynolds American Inc., as Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: _____________ __, 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 8, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Reynolds American Inc., as Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: _____________ __, 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT C-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 8, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Reynolds American Inc., as Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date: _____________ __, 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 5.01(c) of
the Credit Agreement, dated as of October [__], 2013 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), among
Reynolds American Inc., (the “Borrower”), the lenders party thereto from time to
time, and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement and not otherwise defined herein are used herein as therein
defined.

1. I am the duly elected, qualified and acting [            ]1 of the Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an officer of the Borrower. The matters set forth herein are true to the best of
my knowledge after due inquiry.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”). [Except as set forth on
Annex 1(a),] [S]uch review did not disclose the existence during or at the end
of the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Compliance Certificate, of
any condition or event which constitutes a Default.

4. [Except as set forth on Annex 1(b),] I have no knowledge of the existence, as
of the date of this Compliance Certificate, of any material change in GAAP or in
the application thereof since the date of the audited financial statements
referred to in Section 3.04 of the Credit Agreement.

5. The following represent true and accurate calculations, as of [______ __,
20__], to be used to determine compliance with the covenants set forth in
Section 6.04 of the Credit Agreement:

(a) Consolidated Leverage Ratio:

 

Consolidated Debt (as at the last day of any period) =

  

[__________]

Consolidated EBITDA (for such period) =

  

[__________]

Actual Ratio =

  

[_____] to 1.00

Required Ratio =

  

3.00 to 1.00

Supporting detail showing the calculation of Consolidated Leverage Ratio is
attached hereto as Schedule 1.

 

 

1 Insert position of Financial Officer.

 

 

1 

Insert position of Financial Officer.



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio:

 

Consolidated EBITDA (for such period) =

  

[__________]

Consolidated Interest Expense (for such period) =

  

[__________]

Actual Ratio =

  

[_____] to 1.00

Required Ratio =

  

4.00 to 1.00

Supporting detail showing the calculation of Consolidated Interest Coverage
Ratio is attached hereto as Schedule 2.



--------------------------------------------------------------------------------

ANNEX 1

[Applicable Financial Statements to Be Attached]



--------------------------------------------------------------------------------

SCHEDULE 1

CONSOLIDATED LEVERAGE RATIO

 

               

(A)    Consolidated Leverage Ratio: as at the last day of any period, the ratio
of (a) Consolidated Debt on such day to (b) Consolidated EBITDA for such period.

  

(a)

  

Consolidated Debt as of [_______ __, 20__]:

         

(I)

  

at any date, the aggregate principal amount of all Indebtedness of the Borrower
and its Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP; provided that the aggregate amount available to be drawn
(i.e., unfunded amounts) under all letters of credit, acceptances and similar
arrangements and all surety, appeal and litigation bonds and similar obligations
issued for the account of the Borrower or any of its Subsidiaries (but
excluding, for avoidance of doubt, all unpaid drawings or other matured monetary
obligations or reimbursement obligations owing in respect of thereof) shall not
be included in any determination of “Consolidated Debt”:

            

(i)

  

all indebtedness of such Person for borrowed money or with respect to deposits
or advances of any kind;

              

(ii)

  

all obligations of such Person for the deferred purchase price of property or
services (other than current trade payables and accrued expenses incurred in the
ordinary course of such Person’s business and any obligation of the Borrower or
any Subsidiary thereof to purchase tobacco and/or other products, services and
produce utilized in its business pursuant to agreements entered into in the
ordinary course of business on a basis consistent with the Borrower’s or such
Subsidiary’s past practices or then current industry practices);

              

(iii)

  

all obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments;

              

(iv)

  

all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

              

(v)

  

all Capital Lease Obligations of such Person;

              

(vi)

  

all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit or similar
arrangements;

              

(vii)

  

the maximum amount available to be drawn or paid under all surety, appeal and
litigation bonds and similar obligations issued for the account of such Person
and all unreimbursed payments in respect of such surety, appeal and litigation
bonds and similar obligations;

     



--------------------------------------------------------------------------------

        

(viii)

  

all Guarantees by such Person in respect of obligations of the kind referred to
in items (A)(a)(I)(i) through (vii) above;

              

(ix)

  

all obligations of the kind referred to in clauses (A)(a)(I)(i) through
(viii) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation.

        

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

          Consolidated Debt                      



--------------------------------------------------------------------------------

  

(b)

  

Consolidated EBITDA as of [_______ __, 20__]:

         

(I)

  

Consolidated Net Income for such period

            

(i)

  

Consolidated net income or loss of the Borrower and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded:

              

(ii)

  

the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, subject to the second sentence of the definition of
“Consolidated EBITDA”;

              

(iii)

  

the income (or deficit) of any Person (other than a Subsidiary of the Borrower)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of dividends or similar distributions; and

              

(iv)

  

the undistributed earnings of any Subsidiary of the Borrower to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation or Requirement of Law applicable to such Subsidiary.

           

plus; without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

         

(II)(a)

  

provision for all income taxes and foreign withholding taxes;

            (b)   

interest expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans);

            (c)   

depreciation and amortization expense;

            (d)   

amortization of intangibles (including, but not limited to, goodwill) and
organization costs;

            (e)   

any extraordinary losses;

            (f)   

any non-cash expenses or losses;

                     



--------------------------------------------------------------------------------

      (g)   

any losses on sales of assets outside of the ordinary course of business
(whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period);

            (h)   

any cash payment received during such period in respect of any non-cash item
described in clause (III)(a)(i) or (ii) below subsequent to the fiscal quarter
in which the relevant non-cash item was reflected as a gain or income in the
statement of Consolidated Net Income; and

            (i)   

the amount of all cash payments received during such period in respect of any
settlement with respect to tobacco litigation related liability which otherwise
did not increase Consolidated Net Income for such period or a prior period, all
as determined on a consolidated basis for the Borrower and its Subsidiaries for
such period;

            minus:             

(III)(a)

  

to the extent included in the statement of such Consolidated Net Income for such
period, the sum of

              

(i)

  

any extraordinary gain;

              

(ii)

  

any non-cash income or gains;

              

(iii)

  

any gain on sales of assets outside of the ordinary course of business (whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period);

              

(iv)

  

income tax credits (to the extent not netted from income tax expense);

            (b)   

any cash payments made during such period in respect of any non-cash items
described in items (II)(d), (e) or (f) above subsequent to the fiscal quarter in
which the relevant non-cash item was reflected as a charge in the statement of
Consolidated Net Income; and

            (c)   

the amount of all cash payments made by the Borrower and its Subsidiaries during
such period pursuant to any settlement with respect to tobacco litigation
related liability which otherwise did not reduce Consolidated Net Income for
such period or a prior period, all as determined on a consolidated basis for the
Borrower and its Subsidiaries for such period.

      

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Interest
Coverage Ratio

                   



--------------------------------------------------------------------------------

        

(i)

  

if at any time during such Reference Period (or, for purposes of Section 6.05(c)
of the Credit Agreement only, during the period commencing on the first day of
such Reference Period and ending on or prior to such date of determination), the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period; and

            

(ii)

  

if during such Reference Period (or, for purposes of Section 6.05(c) of the
Credit Agreement only, during the period commencing on the first day of such
Reference Period and ending on or prior to such date of determination), the
Borrower or any Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period.

      

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (b) involves the
payment of consideration by the Borrower and its Subsidiaries in excess of
$250,000,000; and “Material Disposition” means any disposition of property or
series of related dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $250,000,000.

       Consolidated EBITDA          Ratio of (a) Consolidated Debt to
(b) Consolidated EBITDA     [___]:1.00    Required Ratio     3:00:1.00         
      



--------------------------------------------------------------------------------

SCHEDULE 2

CONSOLIDATED INTEREST COVERAGE RATIO

 

(A)    Consolidated Interest Coverage Ratio: as at the last day of any period,
the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period.

  

(a)

  

Consolidated EBITDA as of [_______ __, 20__]:

              Consolidated EBITDA (See Schedule 1 for calculation)         

(b)

  

Consolidated Interest Expense for such period:

         

(I)

  

Total cash interest expense (including that attributable to Capital Lease
Obligations) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

        

For the purposes of calculating Consolidated Interest Expense for any Reference
Period pursuant to any determination of the Consolidated Interest Coverage
Ratio,

            

(i) all Indebtedness incurred or issued during the relevant Reference Period
(or, for purposes of Section 6.05(c) of the Credit Agreement only, during the
period commencing on the first day of such Reference Period and ending on or
prior to such date of determination) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of such Reference
Period and remain outstanding through such Reference Period,

            

(ii) all Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed during the relevant Reference Period (or, for purposes of
Section 6.05(c) of the Credit Agreement only, during the period commencing on
the first day of such Reference Period and ending on or prior to such date of
determination) shall be deemed to have been retired or redeemed on the first day
of such Reference Period and remain retired through the entirety of such
Reference Period, and

            

(iii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective Reference Period when same was deemed
outstanding (for this purpose, using the floating rate applicable thereto at the
time of determination), in the case of floating rate Indebtedness; provided that
interest expense with respect to any Indebtedness for periods while same was
actually outstanding during the respective period shall be calculated using the
actual rates applicable thereto while the same was actually outstanding.

                   



--------------------------------------------------------------------------------

      Consolidated Interest Expense              Ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense       [___]:1.00    Required Ratio  
    4:00:1.00                  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate this ____ day of
__________, 20__.

 

REYNOLDS AMERICAN INC.

By:

     

Name:

 

Title: